Exhibit 10.1

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 15, 2017,
is by and among Icagen, Inc., a Delaware corporation with its executive offices
located at 4222 Emperor Blvd., Suite 350, Research Triangle Park, Durham, NC,
27703 (the “Parent”), Icagen-T, Inc., a Delaware corporation and a wholly-owned
Subsidiary (as defined below) of the Parent with offices located at 2090 E.
Innovation Park Drive, Oro Valley, Arizona 85755 (“ICA-T” or the “Company”) and
GPB Debt Holdings II, LLC (the “Buyer”).

 

RECITALS

 

A.       ICA-T, the Parent and the Buyer are each executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and/or Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.       Upon the terms and subject to the conditions set forth in this
Agreement, the Buyer desires to purchase and (i) ICA-T desires to issue and sell
to the Buyer, a senior secured convertible note of ICA-T, in the aggregate
original principal amount of $8,000,000, substantially in the form attached
hereto as Exhibit A (the “ICA-T Note”), which ICA-T Note shall be convertible
into shares of Parent Common Stock (as defined below), (the shares of Parent
Common Stock issuable pursuant to the terms of the ICA-T Note and the Parent
Note (as defined below), including without limitation, upon conversion or
otherwise, collectively, the “Parent Conversion Shares”) in accordance with
ICA-T Note and the Parent Note (as the case may be), and (ii) the Parent desires
to issue and sell to the Buyer a (a) senior secured convertible note of the
Parent in the aggregate principal amount of $2,000,000, substantially in the
form attached hereto as Exhibit B (the “Parent Note,” and together with ICA-T
Note, collectively the “Notes”), which Parent Note shall be convertible into
Parent Conversion Shares in accordance with the terms of the Parent Note, and
(b) warrant to purchase initially up to 857,143 shares of Parent Common Stock
substantially in the form attached hereto as Exhibit C (the “Parent Warrant”)
(the shares of Parent Common Stock issuable pursuant to the terms of the Parent
Warrant, including, without limitation, upon exercise or otherwise,
collectively, the “Parent Warrant Shares,” and together with the Parent
Conversion Shares, collectively, the “Parent Underlying Shares”) in accordance
with the terms of the Parent Warrant.

 

C.       ICA-T Note, the Parent Note, the Parent Conversion Shares, the Parent
Warrant and the Parent Warrant Shares collectively are referred to herein as the
“Securities”.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

D.       The Parent Note shall rank with respect to all present and future
Parent Indebtedness as provided in the Parent Note; and the ICA-T Note shall
rank with respect to all present and future Indebtedness of ICA-T as provided in
the ICA-T Note, however, as provided in the ICA-T Note, the ICA-T Note shall
rank senior to all Indebtedness of ICA-T (other than Indebtedness of ICA-T owed
by ICA-T to Sanofi (as defined below) set forth in the Sanofi Documents to the
extent that the Sanofi Documents expressly require such Indebtedness of ICA-T to
Sanofi to be senior in right of payment to other Indebtedness of ICA-T and the
payment and/or repayment of which is secured by a senior security interest on
the assets of ICA-T expressly identified in and pursuant to the S/I Deed of
Trust (as defined below) (the “Sanofi Indebtedness”), which under the ICA-T Note
shall constitute Permitted Indebtedness (as defined in the ICA-T Note) secured
by Permitted Liens (as defined in the ICA-T Note), and which (A) the ICA-T Note
will be secured by a security interest in all of the existing and future assets
of the Parent, ICA-T and the other Subsidiaries (as defined in the ICA-T
Security Documents), including a pledge of all of the capital stock of each of
the Subsidiaries (other than ICA-T), as evidenced by (i) a security and pledge
agreement in the form attached hereto as Exhibit D (the “ICA-T Security
Agreement”) and (ii) a guaranty executed by the Parent and each Subsidiary
(other than ICA-T), in the form attached hereto as Exhibit E (the “ICA-T
Guaranty”, and together with the ICA-T Security Agreement, the Perfection
Certificate (as defined below) and the other security documents and agreements
(including, but not limited to, a Deed of Trust and Assignment of Rents between
ICA-T, as trustor, the trustee named therein and the Buyer as beneficiary,
securing all of ICA-T’s obligations to the Buyer by a senior priority security
interest in the Property/Facilities (as defined below), subordinated only to the
S/I Deed of Trust, the S/I Warranty and Reverter Deed the form of which is
annexed hereto as Exhibit F (the “Buyer Deed of Trust Documents,” as each may be
amended or modified from time to time and together with all schedules and
exhibits to each and all other instruments, filings, documents, agreements and
related items securing, establishing, perfecting, protecting and/or maintaining
a security interest in and a perfected Lien on the assets of ICA-T in favor of
the Collateral Agent and/or the Buyer, collectively, the “ICA-T Security
Documents”) pursuant to which the Parent and the Subsidiaries (other than ICA-T)
shall guarantee all of the Indebtedness and other obligations of ICA-T under the
Transaction Documents (as defined below), and (B) the Parent Note will be
secured by a security interest in all of the existing and future assets of the
Parent and the Subsidiaries (other than ICA-T), including a pledge of all of the
capital stock of each of the Subsidiaries (other than ICA-T), as evidenced by
(i) a security and pledge agreement in the form attached hereto as Exhibit G
(the “Parent Security Agreement” and together with the ICA-T Security Agreement,
collectively, the “Security Agreements”) and (ii) a guaranty executed by each
Subsidiary (other than ICA-T), in the form attached hereto as Exhibit H (the
“Parent Guaranty”, and together with the ICA-T Guaranty, collectively, the
“Guaranty Agreements” and together with the Parent Security Agreement, the
Perfection Certificate and the other Parent security documents and agreements
entered into in connection with this Agreement and each of such other documents
and agreements, as each may be amended or modified from time to time, and
together will all schedules and exhibits to each of such items and together with
will all schedules and exhibits to each and all other instruments, filings,
documents, agreements and related items securing, establishing, perfecting,
protecting and/or maintaining a security interest in and a perfected Lien on the
assets of the Parent and the Subsidiaries in favor of the Collateral Agent
and/or the Buyer, collectively, the “Parent Security Documents” and together
with the ICA-T Security Documents, collectively, the “Security Documents”)
pursuant to which the Subsidiaries (other than ICA-T) shall guarantee the
Indebtedness and all obligations of the Parent under the Transaction Documents.

 

 2 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ICA-T, the Parent and the Buyer
hereby agrees as follows:

 

1.PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)       Purchase of Notes and Parent Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 6 and Section 7, at the Closing
(as defined below), on the Closing Date (as defined below), (i) ICA-T shall
issue and sell to the Buyer, and the Buyer agrees to purchase from ICA-T, the
ICA-T Note in the original aggregate principal amount of $8,000,000, and (ii)
the Parent shall issue and sell to the Buyer, and the Buyer agrees to purchase
from the Parent (A) the Parent Note in the original aggregate principal amount
of $2,000,000, and (B) the Parent Warrant to initially acquire up to 857,143
Parent Warrant Shares. The purchase and sales set forth in this Section 1(a)(i)
and (ii) shall be contingent upon and deemed to occur simultaneously with each
other.

 

(b)       Closing. The closing (the “Closing”) of the purchase of the Notes and
the Parent Warrant by the Buyer shall occur at the offices of Gusrae Kaplan
Nusbaum PLLC, 120 Wall Street, New York, NY 10005. The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Section 6
and Section 7 below are satisfied or waived (or such other date as is mutually
agreed to by the Parent, ICA-T and the Buyer). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

 

(c)       Purchase Price. The aggregate purchase price to be paid by the Buyer
for (i) the ICA-T Note shall be $7,680,000 (the “ICA-T Purchase Price”), and
(ii) the Parent Note and the Parent Warrant shall be $1,920,000 (the “Parent
Purchase Price” and together with the ICA-T Purchase Price, collectively, the
“Purchase Price”). The Buyer and the Parent agree that the Parent Note and the
Parent Warrant constitute an “investment unit” for purposes of Section
1273(c)(2) of the Internal Revenue Code of 1986, as amended (the “Code”). The
Buyer, the Parent and ICA-T shall prior to Closing mutually agree in writing to
the allocation of the issue price of such investment unit between the Parent
Note and the Parent Warrant in accordance with Section 1273(c)(2) of the Code
and Treasury Regulation Section 1.1273-2(h) and neither the Buyer, the Parent
nor ICA-T shall take any position inconsistent with such allocation in any tax
return or in any judicial or administrative proceeding in respect of taxes. For
avoidance of doubt, the Buyer shall pay approximately (i) $960.00 for each
$1,000 aggregate principal amount of ICA-T Note, and (ii) $960.00 for each
$1,000 of aggregate principal amount of the Parent and corresponding portion of
the Parent Warrant.

 

 3 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d)       Form of Payment. On the Closing Date (i) the Buyer shall pay (A) to
the Parent, the Parent Purchase Price for the Parent Note and Parent Warrant to
be issued and sold to the Buyer by the Parent at Closing, and (B) to ICA-T, the
ICA-T Purchase Price for ICA-T Note to be issued and sold to the Buyer by ICA-T
at the Closing (less, in both cases, all amounts withheld and paid for by and on
behalf of the Parent and/or ICA-T by the Buyer pursuant to Section 4(g)), in
cash by wire transfer of immediately available funds in accordance with the Flow
of Funds Letter (as defined below), and (ii) (A) the Parent shall deliver to the
Buyer, the Parent Note in the aggregate principal amount of $2,000,000 and the
Parent Warrant to initially acquire 857,143 Warrant Shares, and (B) ICA-T shall
deliver to the Buyer, the ICA-T Note in the aggregate principal amount of
$8,000,000, in each case duly executed on behalf of the Parent and ICA-T, as
applicable, and registered in the name of the Buyer or its designee.

 

(e)       Residency. The Buyer is a resident of that jurisdiction specified
below its address in Section 9(f).

 

2.    BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to ICA-T and the Parent, as of the date hereof
and as of the Closing Date:

 

(a)       Organization; Authority. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.

 

(b)       No Public Sale or Distribution. Buyer (i) is acquiring the Notes and
the Parent Warrant, and (ii) upon conversion and exercise of the Notes and the
Parent Warrant, respectively, will acquire the Parent Underlying Shares,
respectively, in each case for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof in
violation of applicable securities laws, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, by making the representations
herein, the Buyer does not agree, or make any representation or warranty, to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption from registration under the
1933 Act. The Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities in
violation of applicable securities laws. For purposes of this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(c)       Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

(d)       Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that ICA-T and the Parent are relying in part upon the truth and accuracy of,
and the Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities. None of the managers or directors or executive
officers of the Buyer is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act.

 

 4 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e)       Information. The Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of ICA-T
and the Parent and materials relating to the offer and sale of the Securities
that have been requested by the Buyer. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of ICA-T and the Parent. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall modify, amend or affect
the Buyer’s right to rely on ICA-T’s and the Parent’s representations and
warranties contained herein. The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

 

(f)       No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)       Transfer or Resale. The Buyer understands that except for the
registration rights provided in this Agreement (i) the Securities have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Buyer shall have delivered to the
Parent (if requested by the Parent), an opinion of counsel, in a form reasonably
acceptable to the Parent, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, (C) the Buyer provides the Parent with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”), or (D) the Parent’s counsel shall have
provided the opinion required pursuant to Section 4(a)(xxi) of the ICA-T Note or
otherwise, (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
Buyer (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC promulgated thereunder; (iii) although the Parent Common Stock is registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), none of the Securities including the Parent Common Stock currently
are listed for trading on any Eligible Market (as defined in the Notes), and
(iv) neither the Parent, ICA-T, nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged by the Buyer or its
assignee in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and the Buyer or such other Person shall not be required to provide
the Parent with any notice thereof or otherwise make any delivery to the Parent
pursuant to this Agreement or any other Transaction Document (including, without
limitation, this Section 2(g)).

 

 5 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h)       Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and shall constitute
the legal, valid and binding obligations of the Buyer enforceable against the
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(i)       No Conflicts. The execution, delivery and performance by the Buyer of
this Agreement and the consummation by the Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Buyer, or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.

 

3.REPRESENTATIONS AND WARRANTIES OF ICA-T AND THE PARENT.

 

ICA-T and the Parent each severally represent and warrant to the Buyer that, as
of the date hereof and as of the Closing Date:

 

(a)       Organization and Qualification. Each of the Parent, ICA-T and the
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Parent, ICA-T and the Subsidiaries are duly qualified as a foreign entity
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Parent, ICA-T and the Subsidiaries individually
or taken as a whole, (ii) the transactions contemplated hereby or in any of the
other Transaction Documents or any other agreements or instruments to be entered
into in connection herewith or therewith or (iii) the authority or ability of
the Parent, ICA-T and/or the Subsidiaries to perform any of their respective
obligations under any of the Transaction Documents. Other than the Persons (as
defined below) set forth on Schedule 3(a), the Parent nor ICA-T has any
Subsidiaries including, but not limited to, any Foreign Subsidiaries. “Foreign
Subsidiary” means at any time of determination any Subsidiary of ICA-T or the
Parent organized under the laws of a jurisdiction other than the United States,
any of the states thereof, Puerto Rico or the District of Columbia.
“Subsidiaries” means at any time of determination any Person in which ICA-T or
the Parent, directly or indirectly (A) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (B) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”

 

 6 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)       Authorization; Enforcement; Validity. The Parent, ICA-T and the
Subsidiaries have the requisite power and authority to enter into and perform
its obligations under this Agreement and the other Transaction Documents and to
issue their respective Securities in accordance with the terms hereof and
thereof. Each Subsidiary has the requisite power and authority to enter into and
perform its obligations under the Transaction Documents to which it is a party.
The execution and delivery of this Agreement and the other Transaction Documents
by the Parent, ICA-T and the Subsidiaries, and the consummation by the Parent,
ICA-T and the Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance and sale of the Parent Note, the
Parent Warrant and the ICA-T Note the SPA Share Reservation, the reservation for
issuance and the issuance of the Parent Underlying Shares upon conversion of the
ICA-T and the Parent Note and exercise of the Parent Warrant and the Security
Documents) have been duly authorized by the Parent’s and ICA-T’s board of
directors and the Subsidiaries’ board of directors or other governing body, as
applicable (and to the extent necessary, the stockholders of the Parent, ICA-T
and the Subsidiaries), and other than (i) the filing with the SEC of one or more
Registration Statements in accordance with the requirements set forth in this
Agreement, (ii) the filing of a Form D with the SEC, (iii) all other filing(s)
required by applicable state securities agencies, (iv) the Form 8-K filing (as
defined below), and (v) the filings of such documents, instruments and/or items
required to effectuate and perfect all Liens and security interests of the Buyer
under the Transaction Documents including the Security Documents (the items set
forth in (i)-(v), collectively, the “Required Filings”) no further filing,
consent or authorization is required by the Parent, ICA-T or any of their
respective Subsidiaries, their respective boards of directors or their
stockholders or other governing body in connection with the execution and
performance of this Agreement and the other Transaction Documents and the
performance of their respective obligations hereunder and thereunder. This
Agreement and the other Transaction Documents to which it is a party will be
prior to the Closing, duly executed and delivered by the Parent, ICA-T and the
Subsidiaries, and each constitutes the legal, valid and binding obligations of
ICA-T, the Parent and the Subsidiaries, enforceable against ICA-T, the Parent
and the Subsidiaries in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. Prior to the Closing, the
Transaction Documents to which each Subsidiary is a party will be duly executed
and delivered by each such Subsidiary, and shall constitute the legal, valid and
binding obligations of each such Subsidiary, enforceable against each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Parent Note, ICA-T Note, the Parent
Warrant, the Parent Common Stock, the Parent Conversion Shares, the Parent
Warrant Shares, the Parent Underlying Shares, the Flow of Funds Letter, the
Buyer Deed of Trust, the Irrevocable Transfer Agent Instructions (as defined
below), the Confession of Judgment (as defined below), the Guaranties, the IP
Security Agreement (as defined in the Security Agreements), the Security
Agreements, the other Security Documents, all Closing documents and each of the
other agreements, certificates and instruments entered into or delivered by any
of the parties hereto in connection with the transactions contemplated hereby
and thereby, as may be amended and/or modified from time to time and includes
for each all amendments, supplements and/or other modifications and all
schedules, exhibits and/or annexes to each.

 

 7 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c)       Issuance of Securities. The issuance of the Securities are duly
authorized and upon issuance in accordance with the terms shall be validly
issued, fully paid and nonassessable, and free from all preemptive or similar
rights, mortgages, defects, claims, liens, pledges, charges, taxes, rights of
first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the Closing,
the Parent shall have reserved from its duly authorized capital stock the SPA
Required Reserve Amount (as defined below). Upon issuance and conversion in
accordance with the Parent Note and ICA-T Note and exercise of the Parent
Warrant, respectively, the Parent Conversion Shares and Parent Warrant Shares,
respectively, when issued, will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights or Liens with respect to the
issue thereof, with the holder being entitled to all rights accorded to a holder
of Parent Common Stock. Subject to the accuracy of the representations and
warranties of the Buyer in this Agreement, the offer, issuance and sale by the
Parent and ICA-T of their respective Securities is exempt from registration
under the 1933 Act.

 

(d)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Parent, ICA-T and the Subsidiaries and the
consummation by the Parent, ICA-T and the Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities, the reservation of the SPA Required Reserve Amount, the offer,
issuance and sale of the Securities and the entering into of the Security
Documents and the performance by the Parent, ICA-T and the Subsidiaries thereof
including, but not limited to, the creation of and perfection of the Lien on the
Property/ Facility pursuant to the Buyer Deed of Trust) will not (i) result in a
violation of the Certificate of Incorporation (as defined below) (including,
without limitation, any certificate of designation contained therein), By-Laws
(as defined below), certificate of formation, memorandum of association,
articles of association, certificate of incorporation, bylaws or other
organizational documents of the Parent, ICA-T and the Subsidiaries, or any
capital stock or other securities of the Parent, ICA-T and the Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default or an event of default) in any
respect under or pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Parent, ICA-T and the Subsidiaries are a party and/or
any of their respective assets and/or property are bound by including, but not
limited to, any of the Sanofi Documents, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including, without limitation,
foreign, federal and state securities laws and regulations) applicable to the
Parent, ICA-T and the Subsidiaries or by which any property or asset of the
Parent, ICA-T and/o any of their respective Subsidiaries is bound or affected.
The “Sanofi Documents” mean, collectively, (A) the Asset Purchase Agreement
dated June 27, 2016 by and between Sanofi US Services, Inc. (“Sanofi”) and ICA-T
(as amended, supplemented and/or modified and together with all exhibits
thereto, collectively, the “S/I APA”), (B) the Master Services Agreement dated
July 15, 2016 by and between Sanofi and ICA-T (as amended, supplemented and/or
modified and together with all exhibits thereto, collectively, the “S/I MSA”),
(C) the Special Warranty Deed with Reverter dated July 13, 2016 with Sanofi as
the Grantor and ICA-T as the Grantee, as filed with the Official Records of the
Pima County, Arizona Recorder’s Office on July 15, 2016 (as amended,
supplemented and/or modified and together with all exhibits thereto,
collectively, the “S/I Warranty and Reverter Deed”), (D) the Deed of Trust and
Assignment of Rents Agreement between ICA-T, as Trustor, Sanofi, as Beneficiary
and Patricia E. Nolan as Trustee relating to, among other items set forth
herein, the real estate located at 2090 E. Innovation Park Drive, Oro Valley,
Arizona 85755, Arizona and the building thereon (the “Property/ Facility”) (as
amended, supplemented and/or modified and including all exhibits thereto
including, but not limited to, Exhibit A thereto, collectively, the “S/I Deed of
Trust”), (E) the Transition Services Agreement dated July 15 2016 between ICA-T,
Sanofi (as amended, supplemented and/or modified and including all exhibits
thereto, collectively, the “S/I TSA”), and (F) all other agreements,
instruments, certificates, documents and related items between, among and/or
involving Sanofi and/or its affiliates and ICA-T including those set forth in
Section 4.2 of the S/I APA.

 

 8 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e)       Consents. Neither ICA-T, the Parent nor any Subsidiary is required by
law, contract or otherwise to obtain any consent from, authorization or order
of, or make any filing or registration with (other than the Required Filings),
any Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person including, but not limited to, Sanofi and/or any of
its respective affiliates and/or related parties in order for the Parent, ICA-T
and the Subsidiaries to enter into, execute and/or deliver the Transaction
Documents and/or perform all of their respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Parent, ICA-T and the Subsidiaries are required to
obtain pursuant to the preceding sentence are set forth on Schedule 3(e) and
have been or will be obtained or effected on or prior to the Closing Date, and
neither the Parent, ICA-T nor the Subsidiaries are aware of any facts or
circumstances which might prevent the Parent, ICA-T and the Subsidiaries from
obtaining or effecting any of the same including any registrations, applications
or filings contemplated by the Transaction Documents. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)       Acknowledgment Regarding Buyer’s Purchase of Securities. The Parent
and ICA-T each acknowledges and agrees that the Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that the Buyer is not
(i) an officer or director of the Parent, ICA-T and the Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Parent, ICA-T and the Subsidiaries
or (iii) a “beneficial owner” of more than 9.99% of the shares of Parent Common
Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The Parent and
ICA-T each further acknowledges that the Buyer is not acting as a financial
advisor or fiduciary of the Parent, ICA-T and the Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Parent and ICA-T further represents to the Buyer
that ICA-T’s, the Parent’s and the Subsidiary’s decision to enter into the
Transaction Documents to which it is a party and perform all of its obligations
under the Transaction Documents has been based solely on the independent
evaluation by ICA-T, the Parent and the Subsidiary and their respective
representatives.

 

(g)       No General Solicitation; Placement Agent Fees. Neither ICA-T, the
Parent nor the Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither ICA-T, the Parent nor the Subsidiaries has any direct and/or
indirect obligations to pay any placement agent’s fees, financial advisory fees,
brokers’ commissions and/or related fees (whether in cash, services or other
type of payment) relating to or arising out of the transactions contemplated
hereby. ICA-T, the Parent and the Subsidiaries shall jointly and severally pay,
and hold the Buyer and its affiliates harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. The Parent and ICA-T
acknowledge, represent, warrant and agree that neither has engaged any placement
agent, finder, other agent and/or any Person in connection with the offer or
sale of the Securities.

 

(h)       No Integrated Offering. None of ICA-T, the Parent, nor the
Subsidiaries, Affiliates, nor any Person acting on any of their behalf has,
directly or indirectly, made any offers or sales of any securities (as defined
in the 1933 Act) or solicited any offers to buy any securities, under
circumstances that would require registration of any of the Securities under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of stockholders of
ICA-T or the Parent for purposes of the 1933 Act or under any applicable
stockholder approval provisions. None of the Parent, ICA-T and/or any the
Subsidiaries, Affiliates nor any Person acting on any of their behalf will take
any action or steps that would require registration of any of the Securities
under the 1933 Act or cause the issuance and sale of any of the Securities to be
integrated with other offerings of securities of ICA-T or the Parent. Since its
inception, ICA-T has not directly and/or indirectly effectuated any issuance or
sale of any of its Securities other than to the Parent. Since December 31, 2015,
the only offerings of its Securities made by the Parent is set forth on Schedule
3(h).

 

 9 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i)       Application of Takeover Protections; Rights Agreement. Neither the
Parent, ICA-T nor any of their respective board of directors have taken any
necessary action to implement a poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation.

 

(j)       SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Parent has filed all reports, schedules, forms, proxy
statements, information statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof including, without limitation,
Current Reports on Form 8-K by the Parent with the SEC whether required to be
filed or not (but excluding Item 7.01 thereunder) and all exhibits and
appendices included therein other than Exhibits 99.1 to Form 8-K) and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Parent has
delivered or has made available to the Buyer or their respective representatives
true, correct and complete copies of each of the SEC Documents not available on
the EDGAR system (if any). As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Parent and ICA-T with respect thereto) of the Parent and/or
ICA-T included in the SEC Documents (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such Financial Statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Parent as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate). The reserves, if any, established by
ICA-T and the Parent or the lack of reserves, if applicable, are reasonable
based upon facts and circumstances known by ICA-T and the Parent on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Parent in its Financial
Statements or otherwise. No other information provided by or on behalf of the
Parent, ICA-T and the Subsidiaries to the Buyer which is not included in the SEC
Documents (including, without limitation, information referred to in Section
2(e) of this Agreement or in the disclosure schedules to this Agreement and/or
any other Transaction Document) contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made. Neither the Parent nor ICA-T is currently contemplating to amend or
restate any of the Financial Statements nor is the Parent or ICA-T currently
aware of facts or circumstances which would require the Parent or ICA-T to amend
or restate any of the Financial Statements, in each case, in order for any of
the Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. Neither the Parent nor ICA-T has been informed by its
independent accountants that they recommend that the Parent or ICA-T amend or
restate any of the Financial Statements or that there is any need for the Parent
or ICA-T to amend or restate any of the Financial Statements. The Parent Common
Stock is registered as a class registered under Section 12(g) of the 1934 Act.

 

 10 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(k)       Absence of Certain Changes. Other than as set forth on Schedule 3(k),
since the date of the Parent’s most recent audited financial statements
contained in a Form 10-K, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Parent, ICA-T and the Subsidiaries. Since the date of the
Parent’s most recent audited financial statements contained in a Form 10-K,
neither the Parent, ICA-T nor the Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) made any capital expenditures,
individually or in the aggregate, outside of the ordinary course of business.
Neither the Parent, ICA-T nor the Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Parent,
ICA-T or their respective Subsidiaries have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. Neither the Parent, ICA-T and/or the Subsidiaries,
individually and/or on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(k), “Insolvent” means (i) with respect to the Parent, ICA-T and the
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Parent’s, ICA-T’s and the Subsidiaries’ assets is less than the amount
required to pay the Parent’s, ICA-T’s and the Subsidiaries’ total Indebtedness,
(B) the Parent, ICA-T and the Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Parent, ICA-T and the
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (ii) with respect to the
Parent, ICA-T and the following Subsidiaries individually (but with respect to
the following Subsidiaries, Caldera Discover, Inc., XrPro Sciences, Inc. and
Icagen Corp, any such calculation shall exclude the obligations of each such
particular Subsidiary pursuant to the Guaranty such Subsidiary will enter into
at the Closing) (A) the present fair saleable value of the Parent’s, ICA-T’s or
such Subsidiary’s (as the case may be) assets is less than the amount required
to pay its respective total Indebtedness, (B) the Parent, ICA-T or such
Subsidiary (as the case may be) is unable to pay its respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Parent, ICA-T or such
Subsidiary (as the case may be) intends to incur or believes that it will incur
debts that would be beyond its respective ability to pay as such debts mature.
Neither the Parent, ICA-T nor the Subsidiaries has engaged in any business or in
any transaction, and is not about to engage in any business or in any
transaction, for which the Parent’s, ICA-T’s or their respective Subsidiary’s
remaining assets constitute unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted. ICA-T is in compliance in all material respects with
the Sanofi Documents and no event of default exists and/or will exist with the
passage of time or the giving of notice, or both, under the Sanofi Documents.
ICA-T and the Parent have no reason to believe that Sanofi may seek to modify
and/or terminate any of the Sanofi Documents and/or seek to take any action
under the Deed of Trust including, but not limited to, foreclosing and/or
selling the Property/Facilities and/or reduce the payments it has agreed to pay
to ICA-T and/or the services it has contracted to receive from ICA-T under the
Sanofi Documents and/or an event of default may occur in the immediate future
under any of the Sanofi Documents. The Parent is in compliance in all material
respects with its documents and agreements with Icagen, Inc., a subsidiary of
Pfizer, Inc. (“Pfizer”) including, but not limited to, the Asset Purchase and
Collaboration Agreement dated as of June 26, 2015, as amended (the “Pfizer APA”
and collectively, the “Pfizer Documents”) and no event of default exists and/or
will exist with the passage of time or the giving of notice, or both, under the
Pfizer Documents. The Parent has no reason to believe that Pfizer may seek to
modify and/or terminate any of the Pfizer Documents and/or seek to take any such
action to reduce the amount of business/services it has contracted for from the
Parent and/or not pay or modify the $1,000,000 guaranteed payment owed by Pfizer
to the Parent due on or about June 30, 2017. The Parent has no reason to believe
that any event has occurred that would or could result in a violation of any of
the Pfizer Documents and/or could result in Pfizer seeking to terminate and/or
otherwise modify any of the Pfizer Documents and/or the scope of its business
relationship with the Parent.

 

 11 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(l)       No Undisclosed Events, Liabilities, Developments or Circumstances.
Other than as set forth on Schedule 3(l) and the transactions contemplated by
this, no event, liability, development or circumstance has occurred or exists,
or is reasonably expected to exist or occur with respect to the Parent, ICA-T,
any of their respective Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Parent, ICA-T and the Subsidiaries under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Parent of its Parent Common Stock to the public and which has
not been publicly announced, (ii) could have a material adverse effect on any
Buyer’s investment hereunder or (iii) could have a Material Adverse Effect.

 

(m)       Conduct of Business; Regulatory Permits. Neither the Parent, ICA-T nor
any of the Subsidiaries are in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Parent, ICA-T
or any of the Subsidiaries or Bylaws or their organizational charter,
certificate of formation, memorandum of association, articles of association,
Certificate of Incorporation or certificate of incorporation or bylaws,
respectively. Neither the Parent, ICA-T nor the Subsidiaries are in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
(each a “Legal Requirement”) applicable to the Parent, ICA-T and the
Subsidiaries, and neither the Parent, ICA-T nor the Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. The Parent, ICA-T and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither ICA-T,
the Parent, nor the Subsidiaries has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Parent, ICA-T nor the Subsidiaries or to which the Parent,
ICA-T or any of their respective Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Parent, ICA-T and the Subsidiaries, any acquisition
of property by the Parent, ICA-T and the Subsidiaries or the conduct of business
by the Parent, ICA-T and the Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Parent, ICA-T
and the Subsidiaries. Neither the Parent Common Stock nor any other securities
of the Parent, ICA-T and the Subsidiaries are listed and/or quoted on any
Eligible Market and/or any other trading medium and the Parent has not taken any
actions nor to the best of its knowledge has any Person taken any action for the
purpose of having any such securities become listed and/or eligible for
quotation on any Eligible Market or other trading medium.

 

 12 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(n)       Foreign Corrupt Practices. Neither the Parent, ICA-T nor any of the
Subsidiaries nor to the knowledge of the Parent and ICA-T, any director,
officer, agent, employee, affiliate or any other Person acting for or on behalf
of the foregoing (individually and collectively, an “Icagen Affiliate”) have
violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Icagen Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Icagen Affiliate knew
or was aware of a high probability that all or a portion of such money or thing
of value would be offered, given or promised, directly or indirectly, to any
Government Official, for the purpose of:

 

(i)       influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

 

(ii)       assisting the Parent, ICA-T and the Subsidiaries in obtaining or
retaining business for or with, or directing business to, the Parent, ICA-T and
the Subsidiaries.

 

(o)       Sarbanes-Oxley Act. The Parent, ICA-T and the Subsidiaries are in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, and any and all applicable rules and regulations promulgated
by the SEC thereunder.

 

(p)       Transactions With Affiliates. Since December 31, 2015 and except as
set forth in Schedule 3(p), no current employee, partner, director officer or
stockholder of the Parent, ICA-T or any of their respective Subsidiaries or, to
the knowledge of the Parent or ICA-T, the Parent, any affiliate of any thereof,
or any relative with a relationship no more remote than first cousin of any of
the foregoing, is presently, or has been, (i) a party to any transaction with
the Parent, ICA-T or any of their respective Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative Subsidiaries (other than for ordinary course services as
employees, officers or directors of the Parent, ICA-T and the Subsidiaries)) or
(ii) the direct or indirect owner of an interest in any corporation, firm,
association or business organization which is a competitor, supplier or customer
of the Parent, ICA-T or any of their respective Subsidiaries (except for a
passive investment (direct or indirect) in less than 2% of the common stock of a
company whose securities are traded on or quoted through an Eligible Market (as
defined in the Note)), nor does any such Person receive income from any source
other than the Parent, ICA-T or any of their respective Subsidiaries which
relates to the business of the Parent, ICA-T or any of their respective
Subsidiaries or should properly accrue to the Parent, ICA-T or any of their
respective Subsidiaries. Except as set forth in Schedule 3(p), no employee,
officer, stockholder or director of the Parent, ICA-T and the Subsidiaries or
member of his or her immediate family is indebted to the Parent, ICA-T or any of
their respective Subsidiaries, as the case may be, nor is the Parent, ICA-T and
the Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Parent or ICA-T, and (iii) for other standard employee benefits made generally
available to all employees or executives (including stock option agreements or
restricted stock agreements outstanding under any stock option plan or other
stock incentive plan approved by the Board of Directors of ICA-T, the Parent and
the Subsidiaries).

 

 13 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(q)      Equity Capitalization.

 

(i)        Definitions:

 

A.       “Parent Common Stock” or “Common Stock” means (x) the Parent’s shares
of common stock, $0.001 par value per share, and (y) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock.

 

B.        “Preferred Stock” means (x) the Parent’s blank check preferred stock,
$0.001 par value per share, the terms of which may be designated by the board of
directors of the Parent in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Parent Common Stock in accordance with
the terms of such certificate of designations).

 

(ii)        Authorized and Outstanding Capital Stock. The authorized capital
stock of the Parent consists of (A) 50,000,000 shares of Parent Common Stock, of
which, 6,720, 017shares are issued and 6,393,107 outstanding and 3,850,932
shares are reserved for issuance pursuant to Options (as defined in the Note)
and/or Convertible Securities (as defined in the Note) (other than the Notes and
the Parent Warrant) exercisable or exchangeable for, or convertible into, shares
of Parent Common Stock and (B) 10,000,000 shares of Preferred Stock of which (1)
400,000 shares are designated Series A Cumulative Convertible Preferred Stock
(the “A Shares”), (2) 3,000,000 are designated Series B Cumulative Convertible
Preferred Stock (the “B Shares”), and (3) 6,600,000 are undesignated. No
Preferred Stock including A Shares or B Shares are issued and outstanding. As of
the date hereof, the authorized capital of ICA-T consists of 100 Shares, all of
which are owned by the Parent.

 

(iii)       Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Schedule 3(q)(iii) sets
forth the number of shares of Parent Common Stock that are as of the date hereof
(A) reserved for issuance pursuant to Options and/or Convertible Securities
(other than the Notes and the Parent Warrant) and (B) are owned by Persons who
are “affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on
the assumption that only officers, directors and holders of at least 10% of the
Parent’s issued and outstanding Parent Common Stock are “affiliates” without
conceding that any such Persons are “affiliates” for purposes of federal
securities laws) of the Parent, ICA-T and the Subsidiaries. To the Parent’s and
ICA-T’s knowledge, other than as set forth on Schedule 3(q)(iii), no Person owns
(beneficially or otherwise) 10% or more of the issued and outstanding shares of
Parent Common Stock (calculated based on the assumption that all Convertible
Securities, whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).

 

 14 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)        Existing Securities; Obligations; Transfer Agent. Except as
disclosed on Schedule 3(q)(iv): (A) none of the Parent’s, ICA-T’s or the
Subsidiary’s capital stock including, but not limited to, the Parent Common
Stock, Preferred Stock or interests, capital stock or other securities (as
defined in the 1933 Act) is subject to preemptive rights or any other similar
rights or Liens suffered or permitted by the Parent, ICA-T and the Subsidiaries;
(B) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Parent, ICA-T and the Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Parent,
ICA-T and the Subsidiaries are or may become bound to issue additional shares,
interests or capital stock of the Parent, ICA-T and the Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Parent, ICA-T
and the Subsidiaries; (C) there are no agreements or arrangements under which
the Parent, ICA-T and the Subsidiaries are obligated to register the sale of any
of their securities under the 1933 Act; (D) there are no outstanding securities,
agreements, arrangements or instruments of the Parent, ICA-T and the
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Parent,
ICA-T and the Subsidiaries are or may become bound to redeem a security of the
Parent, ICA-T and the Subsidiaries; (E) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (F) there are no outstanding securities,
arrangements, agreements and/or instruments providing any Person with any
pre-emptive rights, rights of first refusal and/or similar rights relating to
any securities of the Parent, ICA-T and the Subsidiaries including any that
would be triggered by the transactions contemplated herein, and (G) neither the
Parent, ICA-T nor the Subsidiaries has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement. All prior issuances
and/or any sale of securities by the Parent, ICA-T and the Subsidiaries complied
in all respects with all state “blue sky” laws and no Person has any rescission
rights (whether mature or unmatured, contingent and/or matured) with respect to
any securities purchased from the Parent, ICA-T and the Subsidiaries.

 

(v)       Organizational Documents. Attached hereto as Exhibit I are true,
correct and complete copies of (I) (x) each of (A) ICA-T’s and (B) the Parent’s
Certificate of Incorporation (or similar document), as amended and as in effect
on the date hereof and on the Closing Date (the “Certificate of Incorporation”),
and (II) (x) each of (A) ICA-T’s and (B) the Parent’s bylaws, as amended and as
in effect on the date hereof and on the Closing Date (the “Bylaws”), and the
terms of all Convertible Securities and the material rights of the holders
thereof in respect thereto.

 

(vi)       Transfer Agent. American Stock Transfer and Trust Company (the
“Transfer Agent”) is the Parent’s stock transfer company and the Transfer Agent
participates in the DTC Fast Automated Securities Transfer Program.

 

(r)       Indebtedness and Other Contracts. Except as disclosed on Schedule 3(r)
hereto, neither the Parent, ICA-T nor the Subsidiaries, (i) has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Parent,
ICA-T and the Subsidiaries or by which the Parent, ICA-T and the Subsidiaries
and/or any of their respective properties is and/or may become bound, (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) has any financing statements and/or other filings or recordings or its
and/or any of their real property and/or other assets are subject to securing
obligations in any amounts filed and/or recorded in connection with the Parent,
ICA-T and the Subsidiaries; (iv) is in violation of any representation,
warranty, covenant, agreement, provision and/or term of, or in default under,
any contract, agreement or instrument relating to any Indebtedness including,
but not limited to, any Indebtedness and/or other obligations owed to Sanofi
and/or any of its affiliates and/or related pursuant to the Sanofi Documents or
otherwise, or (v) is a party to any contract, agreement or instrument relating
to any Indebtedness, the performance of which, in the judgment of the Parent
and/or ICA-T, has or is expected to have a Material Adverse Effect. Neither the
Parent, ICA-T nor the Subsidiaries have any liabilities, obligations and/or
Indebtedness required to be disclosed in the Financial Statements which are not
so disclosed. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication, (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations (as defined below) in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

 15 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(s)       Litigation. Except as set forth in Schedule 3(s), there is no material
action, suit, arbitration, proceeding, inquiry or investigation before or by any
court, public board, other Governmental Entity, self-regulatory organization or
body pending or, to the knowledge of the Parent or ICA-T, threatened against or
affecting the Parent, ICA-T and the Subsidiaries, the Parent Common Stock or any
of the Parent’s, ICA-T’s or the Subsidiaries’ officers or directors , whether of
a civil or criminal nature or otherwise, in their capacities as such. No
director, officer or employee of the Parent, ICA-T or any of their respective
Subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation in
reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Parent or ICA-T, there is not
pending or contemplated, any investigation by the SEC involving the Parent or
ICA-T, any of their respective Subsidiaries or any current or former director or
officer of the Parent, ICA-T or each of their respective Subsidiaries. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Parent or ICA-T under the 1933 Act or the
1934 Act with respect to Registrable Securities. After reasonable inquiry of its
employees, neither the Parent nor ICA-T is aware of any fact which might result
in or form the basis for any such action, suit, arbitration, investigation,
inquiry or other proceeding. Neither the Parent, ICA-T nor the Subsidiaries are
subject to any order, writ, judgment, injunction, decree, determination or award
of any Governmental Entity. The Parent, ICA-T and each Subsidiary is current in
all payment obligations with respect to all settlement and/or similar agreements
including, but not limited to, with Dentons US LLP (“Dentons”) and American
Millings, LP.

 

(t)       Insurance. The Parent, ICA-T and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Parent, ICA-T and the Subsidiaries
believes to be prudent and customary in the businesses in which the Parent,
ICA-T and the Subsidiaries are engaged (and/or as required by an agreement,
documents and/or instrument) including, but not limited to, all insurance
required to be obtained, maintained and in the amounts as provided and/or
pursuant to the Sanofi Documents including, but not limited to, the S/I APA, the
S/I MSA and the S/I Deed of Trust including, but not limited to, a $5,000,000,
10-year pollution legal liability insurance policy pursuant to the S/I APA in
the name of ICA-T with Sanofi being named an additional insured party under such
policy (the “$5,000,000 Pollution Policy”). The Parent, ICA-T and the
Subsidiaries have timely paid and are current with respect to all premiums and
other payment amounts due under such all insurance policies including the
$5,000,000 Pollution Policy. All insurance and related policies of the Parent,
ICA-T and the Subsidiaries including, but not limited to, the $5,000,000
Pollution Policy are set forth on Schedule 3(t). Neither the Parent, ICA-T nor
the Subsidiaries has been refused any insurance coverage sought or applied for,
and neither the Parent, ICA-T nor the Subsidiaries has any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(u)       Employee Matters; Benefit Plans.

 

(i)       Except as set forth on Schedule 3(u)(i), the employment of each
officer and employee of the Parent, ICA-T and the Subsidiaries are terminable at
the will of the Parent, ICA-T and the Subsidiaries, respectively. The Parent,
ICA-T and the Subsidiaries have complied in all material respects with all
applicable laws relating to wages, hours, equal opportunity, collective
bargaining, workers’ compensation insurance and the payment of social security
and other taxes. Neither the Parent, ICA-T nor each of their respective
Subsidiaries is aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with the Parent, ICA-T or any
of their respective Subsidiaries, as the case may be, nor does the Parent, ICA-T
or each of their respective Subsidiaries have a present intention, or know of a
present intention, to terminate the employment of any officer, key employee or
group of employees of either the Parent, ICA-T or any of their respective
Subsidiaries. There are no pending or, to the knowledge of the Parent, ICA-T and
the Subsidiaries, threatened employment discrimination charges or complaints
against or involving the Parent, ICA-T or any of their respective Subsidiaries
before any federal, state, or local board, department, commission or agency, or
unfair labor practice charges or complaints, disputes or grievances affecting
the Parent, ICA-T or any of their respective Subsidiaries.

 

 16 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii)       Since the Parent’s, ICA-T’s and the Subsidiaries’ inception, neither
the Parent, ICA-T nor the Subsidiaries has experienced any labor disputes, union
organization attempts or work stoppage due to labor disagreements. There are no
unfair labor practice charges or complaints against the Parent, ICA-T or any of
their respective Subsidiaries pending, or to the knowledge of the Parent, ICA-T
or any of their respective Subsidiaries, threatened before the National Labor
Relations Board or any comparable state agency or authority. There are no
written or oral contracts, commitments, agreements, understandings or other
arrangements with any labor organization, nor work rules or practices agreed to
with any labor organization or employee association, applicable to employees of
the Parent, ICA-T and the Subsidiaries, nor is the Parent, ICA-T or any of their
respective Subsidiaries a party to, or bound by, any collective bargaining or
similar agreement; there is not, and since the Parent’s, ICA-T’s and the
Subsidiaries’ inception there has not been, any representation of the employees
of the Parent, ICA-T or any of their respective Subsidiaries by any labor
organization and, to the knowledge of the Parent, ICA-T and the Subsidiaries,
there are no union organizing activities among the employees of the Parent,
ICA-T or any of their respective Subsidiaries, and to the knowledge of the
Parent, ICA-T and the Subsidiaries, no question concerning representation has
been raised or is threatened respecting the employees of the Parent, ICA-T or
any of their respective Subsidiaries.

 

(iii)       Schedule 3(u)(iii) contains a true, correct and complete list of
each pension, retirement, savings, deferred compensation and profit-sharing plan
and each stock option, stock appreciation, stock purchase, performance share,
bonus or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Parent and ICA-T has any current or future obligation or liability (including
any potential, contingent or secondary liability under Title IV of ERISA) or
under which any employee or former employee (or beneficiary of any employee or
former employee) of the Parent and ICA-T has or may have any current or future
right to benefits (the term “plan” shall include any contract, agreement
(including an employment or independent contractor agreement), policy or
understanding, each such plan being hereinafter referred to in this Agreement
individually as a “Benefit Plan”). The Parent and ICA-T have delivered to the
Buyer true, correct and complete copies of (i) each material Benefit Plan,
including any amendments thereto, (ii) the summary plan description, if any, for
each Benefit Plan, including any summaries of material modifications made since
the most recent summary plan description, (iii) the latest annual report which
has been filed with the Internal Revenue Service (the “IRS”) for each Benefit
Plan required to file an annual report, and (iv) the most recent IRS
determination letter for each Benefit Plan that is a pension plan (as defined in
ERISA) intended to be qualified under Section 401(a) of the Code. Each Benefit
Plan intended to be tax qualified under Sections 401(a) and 501(a) of the Code
is and has been determined by the IRS to be tax qualified under Sections 401(a)
and 501(a) of the Code and, since such determination, no amendment to or failure
to amend any such Benefit Plan and no other event or circumstance has occurred
that could reasonably be expected to adversely affect its tax qualified status.

 

 17 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)       There are no actions, claims, audits, lawsuits or arbitrations
pending, or, to the knowledge of the Parent, ICA-T and the Subsidiaries,
threatened, with respect to any Benefit Plan or the assets of any Benefit Plan.
Except as set forth in Schedule 3(u)(iv), each Benefit Plan has been
administered in all material respects in accordance with its terms and with all
applicable Legal Requirements (including, without limitation, the Code and
ERISA).

 

(v)       The consummation of the transactions contemplated by this Agreement
will not (1) entitle any employee or independent contractor of the Parent, ICA-T
or any of their respective Subsidiaries to severance pay or termination
benefits, (2) accelerate the time of payment or vesting, or increase the amount
of compensation due to any current or former employee or independent contractor
of the Parent, ICA-T or any of their respective Subsidiaries, (3) obligate
Parent, ICA-T or any of their respective Subsidiaries, or any of their
respective affiliates to pay or otherwise be liable for any compensation,
vacation days, pension contribution or other benefits to any current or former
employee, consultant, agent or independent contractor of the Parent, ICA-T or
any of their respective Subsidiaries for periods before the applicable Closing
Date, (4) require assets to be set aside or other forms of security to be
provided with respect to any liability under a Benefit Plan, or (5) result in
any “parachute payment” (within the meaning of Section 280G of the Code) under
any Benefit Plan.

 

(vi)       No Benefit Plan is subject to the provisions of Section 412 of the
Code or Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject to
Title IV of ERISA and no Benefit Plan is a “multiemployer plan” (within the
meaning of Section 3(37) of ERISA). Since inception, neither the Parent, ICA-T,
their respective Subsidiaries, nor any business or entity treated as a single
employer with the Parent, ICA-T or any of their respective Subsidiaries for
purposes of Title IV of ERISA contributed to or was obliged to contribute to a
pension plan that was at any time subject to Title IV of ERISA.

 

(vii)       No Benefit Plan has provided, been required to provide, provides or
is required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Parent,
ICA-T or any of their respective Subsidiaries, other than spouses and dependents
of employees under health and child care policies listed in Schedule 3(u)(vii),
true and complete copies of which have been made available to the Buyer. Except
as set forth on Schedule 3(u)(vii) or except as otherwise permitted pursuant to
employment agreements with the Parent or ICA-T disclosed to the Buyer, each
officer of the Parent and ICA-T is currently devoting all of such officer’s
business time to the conduct of the business of the Parent or ICA-T. Except as
otherwise permitted pursuant to employment agreements with the Parent or ICA-T
disclosed to the Buyer, the Parent and ICA-T are not aware of any officer or key
employee of the Parent, ICA-T and the Subsidiaries planning to work less than
full time at the Parent, ICA-T or any of their respective Subsidiaries in the
future.

 

 18 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(viii)       The Parent and ICA-T are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(v)Title.

 

(i)       Real Property. Each of the Parent, ICA-T and the Subsidiaries holds
good title to all real property, leases in real property, facilities or other
interests in real property owned or held by the Parent, ICA-T and the
Subsidiaries, all of which are set forth on Schedule 3(v)(i) (collectively, the
“Real Property”). Schedule 3(v)(i) sets forth all Real Property of the Parent,
ICA-T and the Subsidiaries and other than as set forth on Schedule 3(v)(i), the
Real Property is free and clear of all Liens and is not subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature. Any Real Property held under lease by the Parent,
ICA-T and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Parent, ICA-T and the Subsidiaries.

 

(ii)       Fixtures and Equipment. Except as set forth on Schedule 3(v)(ii),
each of the Parent, ICA-T and the Subsidiaries (as applicable) has good title
to, or a valid leasehold interest in, the tangible personal property, equipment,
improvements, fixtures, and other personal property and appurtenances that are
used by the Parent, ICA-T and the Subsidiaries in connection with the conduct of
its business (the “Fixtures and Equipment”). The Fixtures and Equipment are
structurally sound, are in good operating condition and repair, are adequate for
the uses to which they are being put, are not in need of maintenance or repairs
except for ordinary, routine maintenance and repairs and are sufficient for the
conduct of the Parent’s, ICA-T’s and the Subsidiaries’ businesses (as
applicable) in the manner as conducted prior to the Closing. Except as set forth
on Schedule 3(v)(ii), each of the Parent, ICA-T and the Subsidiaries own all of
their respective Fixtures and Equipment free and clear of all Liens.

 

 19 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(w)Intellectual Property.

 

(i)       Except as set forth on Schedule 3(w)(i), the Parent, ICA-T and the
Subsidiaries own all right, title and interest in and to, or have a valid and
enforceable license to use all the Intellectual Property used by them in
connection with the their respective businesses. Except as set forth on Schedule
3(w)(i), none of the Parent’s, ICA-T’s and the Subsidiaries’ Intellectual
Property have expired or terminated or have been abandoned or expected to expire
or terminate or are expected to be abandoned within five (5) years from this
Agreement. The Parent, ICA-T and the Subsidiaries are in compliance with all
contractual obligations relating to the protection of such of the Intellectual
Property as they use pursuant to licenses or other agreements. The conduct of
the business of the Parent, ICA-T and the Subsidiaries, to the knowledge of the
Parent, ICA-T and the Subsidiaries, as currently conducted, or as reasonably be
expected to be conducted, does not, and is not reasonably expected to,
knowingly, conflict with or infringe any proprietary right or Intellectual
Property of any third party, including, without limitation, the transmission,
reproduction, use, display or modification of any content or material (including
framing, and linking web site content) on a web site, bulletin board or other
like medium hosted by or on behalf of the Parent, ICA-T and the Subsidiaries,
except for such infringements and conflicts which would not reasonably be
expected to have a Material Adverse Effect. Neither the Parent, ICA-T not their
respective Subsidiaries has any knowledge of any infringement by the Parent,
ICA-T or any of their respective Subsidiaries of Intellectual Property of
others. There is no claim action or proceeding being made or brought, or to the
knowledge of the Parent, ICA-T and the Subsidiaries, being threatened, against
the Parent, ICA-T and the Subsidiaries regarding its Intellectual Property.
Neither the Parent, ICA-T nor the Subsidiaries are aware of any facts or
circumstances that could reasonably be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. The Parent, ICA-T and
the Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of their Intellectual Property.

 

(ii)       Schedule 3(w)(ii) sets forth a complete and current list of
registered trademarks or copyrights, issued patents, applications therefor, or
other forms of Intellectual Property registration anywhere in the world that is
owned by the Parent, ICA-T or their respective Subsidiaries (“Listed
Intellectual Property”) and the owner of record, date of application or issuance
and relevant jurisdiction as to each. Except as set forth on Schedule 3(w)(ii),
all Listed Intellectual Property is owned by the Parent, ICA-T or their
respective Subsidiaries, free and clear of security interests, liens,
encumbrances or claims of any nature. All Listed Intellectual Property is
subsisting, unexpired, in proper form and all renewal fees and other maintenance
fees that have fallen due on or prior to the effective date of this Agreement
have been paid. No Listed Intellectual Property is the subject of any proceeding
before any governmental, registration or other authority in any jurisdiction,
except as set forth on Schedule 3(v)(ii). The consummation of the transactions
contemplated hereby will not alter or impair any Intellectual Property that is
owned or licensed by the Parent, ICA-T or their respective Subsidiaries.

 

(iii)       Schedule 3(w)(iii) sets forth a complete list of all agreements
relating to Intellectual Property to which the Parent, ICA-T or their respective
Subsidiaries is a party, subject or bound (the “Intellectual Property
Contracts”) (other than agreements involving (A) the license of the Parent,
ICA-T or their respective Subsidiaries of standard, generally commercially
available “off-the-shelf” third party products that are not and will not to any
extent be part of any product, service or intellectual property offering of the
Parent, ICA-T or their respective Subsidiaries or (B) non-disclosure or non-use
of information). Each Intellectual Property Contract: (i) is valid and binding
on the Parent, ICA-T or their respective Subsidiaries, as the case may be, and,
the counterparties thereto, and is in full force and effect and (ii) upon
consummation of the transactions contemplated hereby shall continue in full
force and effect without penalty or other adverse consequence.

 



 20 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)       Except as set forth on Schedule 3(w)(iv), the Parent, ICA-T and the
Subsidiaries are not under any obligation to pay royalties or other payments in
connection with any agreement, nor restricted from assigning their rights
respecting Intellectual Property nor will the Parent, ICA-T or their respective
Subsidiaries otherwise be, as a result of the execution and delivery of this
Agreement or the performance of the Parent’s or ICA-T’s obligations under this
Agreement, in breach of any agreement relating to the Intellectual Property.

  

(v)       Except as set forth on Schedule 3(w)(v), no present or former
employee, officer or director of the Parent, ICA-T or their respective
Subsidiaries, or agent or outside contractor of the Parent, ICA-T or any of
their respective Subsidiaries, holds any right, title or interest, directly or
indirectly, in whole or in part, in or to any Intellectual Property that is
owned or licensed by the Parent, ICA-T or their respective Subsidiaries.

 

(vi)       To the Parent’s and ICA-T’s knowledge: (i) none of the Listed
Intellectual Property has been used, disclosed or appropriated to the detriment
of the Parent, ICA-T or their respective Subsidiaries for the benefit of any
Person other than the Parent, ICA-T or their respective Subsidiaries; and (ii)
no employee, independent contractor or agent of the Parent, ICA-T or their
respective Subsidiaries has misappropriated any trade secrets or other
confidential information of any other Person in the course of the performance of
his or her duties as an employee, independent contractor or agent of the Parent,
ICA-T or their respective Subsidiaries.

 

(vii)       Except as set forth on Schedule 3(w)(vii), any programs,
modifications, enhancements or other inventions, improvements, discoveries,
methods or works of authorship (“Works”) that were created by employees of the
Parent, ICA-T or their respective Subsidiaries were made in the regular course
of such employees’ employment or service relationships with the Parent, ICA-T or
their respective Subsidiaries using the Parent’s, ICA-T’s or their respective
Subsidiaries’ facilities and resources and, as such, constitute either works
made for hire or all rights and title to and in such Works have been fully
assigned to the Parent, ICA-T or their respective Subsidiaries. Each such
employee who has created Works or any employee who in the regular course of his
employment may create Works and all consultants have signed an assignment or
similar agreement with the Parent, ICA-T or their respective Subsidiaries
confirming the Parent’s, ICA-T’s or their respective Subsidiaries’ ownership or,
in the alternate, transferring and assigning to the Parent, ICA-T or their
respective Subsidiaries all right, title and interest in and to such programs,
modifications, enhancements or other inventions including copyright and other
intellectual property rights therein.

 

 21 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(viii)       For the purpose of this Agreement, “Intellectual Property” shall
mean all of the following: (A) trademarks, service marks, service mark
registrations, service names, trade dress, product configurations, trade names
and other indications of origin, applications or registrations in any
jurisdiction pertaining to the foregoing and all goodwill associated therewith;
(B) inventions, discoveries, improvements, ideas, know-how, formula methodology,
processes, technology, software (including password unprotected interpretive
code or source code, object code, development documentation, programming tools,
drawings, specifications and data) and applications and patents in any
jurisdiction pertaining to the foregoing, including re-issues, continuations,
divisions, continuations-in-part, renewals or extensions; (C) trade secrets,
including confidential information and the right in any jurisdiction to limit
the use or disclosure thereof; (D) copyrights in writings, designs software,
mask works or other works, applications or registrations in any jurisdiction for
the foregoing and all moral rights related thereto; (E) database rights; (F)
Internet Web sites, domain names and applications and registrations pertaining
thereto and all intellectual property used in connection with or contained in
all versions of the Parent’s, ICA-T’s or their respective Subsidiaries’ Web
sites; (G) rights under all agreements (including a license agreement) relating
to the foregoing; (H) books and records pertaining to the foregoing; (I)
governmental authorizations, and (J) claims or causes of action arising out of
or related to past, present or future infringement or misappropriation of the
foregoing.

 

(x)       Environmental Laws.

 

(i)       The Parent, ICA-T and the Subsidiaries (A) are in compliance with any
and all Environmental Laws (as defined below), (B) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (C) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (A), (B) and (C), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

 22 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

 

(ii)No Hazardous Materials:

 

a.have been disposed of or otherwise released from any Interest of the Parent,
ICA-T and the Subsidiaries in violation of any Environmental Laws; or

 

b.are present on, over, beneath, in or upon an Interest or any portion thereof
in quantities that would constitute a violation of any Environmental Laws. No
prior use by the Parent, ICA-T and the Subsidiaries of any Interest has occurred
that violates any Environmental Laws, which violation would have a material
adverse effect on the business of the Parent, ICA-T and the Subsidiaries.

 

(iii)        Neither the Parent, ICA-T nor the Subsidiaries knows of any other
person who or entity which has stored, treated, recycled, disposed of or
otherwise located on any Interest any Hazardous Materials, including, without
limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv)       None of the Real Property is on any federal or state “Superfund” list
or Liability Information System (“CERCLIS”) list or any state environmental
agency list of sites under consideration for CERCLIS, nor subject to any
environmental related Liens.

 

(y)       Subsidiary Rights. Except with respect to ICA-T but if and only to the
extent ICA-T is so restricted at a time in question pursuant to the S/I MSA, the
Parent has the unrestricted right to vote in all respects, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of ICA-T and each of the Subsidiaries. Except with
respect to the stock of ICA-T, all outstanding securities of each Subsidiary of
the Parent and ICA-T is owned free and clear of all Liens by the Parent.

 

(z)       Tax Status.

 

(i)       Each of the Parent, ICA-T and the Subsidiaries has filed or caused to
be filed in a timely manner (within any applicable extension periods) and in the
appropriate jurisdictions all material returns, reports, information statements
and other documentation (including any additional or supporting materials) filed
or maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any and all federal,
state, local, foreign and other taxes, levies, fees, imposts, duties,
governmental fees and charges of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereto), including, without limitation, taxes imposed on, or measured
by, income, franchise, profits, gross income or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, stock transfer, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, environmental,
transfer and gains taxes and customs duties (each a “Tax”) and shall include
amended returns required as a result of examination adjustments made by the IRS
or other Governmental Entity responsible for the imposition of any Tax
(collectively, the “Returns”) and such Returns are true, correct and complete in
all material respects.

 

 23 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii)       Each of the Parent, ICA-T and the Subsidiaries has paid all material
Taxes and other assessments due from and payable by the Parent, ICA-T and the
Subsidiaries on or prior to the date hereof on a timely basis except as to those
set forth in Schedule 3(z)(ii). The charges, accruals, and reserves for Taxes
with respect to the Parent, ICA-T and the Subsidiaries are adequate to cover Tax
liabilities of the Parent, ICA-T and the Subsidiaries accruing throughout the
date thereof. Except as set forth in Schedule 3(z)(ii), each of the Parent,
ICA-T and the Subsidiaries has complied in all material respects with all
applicable Legal Requirements relating to the payment and withholding of Taxes
(including withholding and reporting requirements under Sections 1441 through
1464, 3401 through 3406, and 6041 and 6049 of the Code and similar provisions
under any other applicable Legal Requirements) and, within the time and in the
manner prescribed by law, has withheld from wages, fees and other payments and
paid over to the proper governmental or regulatory authorities all amounts
required. Except as set forth in Schedule 3(z)(ii), neither the Parent, ICA-T
nor the Subsidiaries has received notice of assessment or proposed assessment of
any Taxes claimed to be owed by it or any other Person on its behalf. Except as
set forth in Schedule 3(z)(ii), no Returns filed by or on behalf of the Parent,
ICA-T and the Subsidiaries with respect to Taxes are currently being audited or
examined. Except as set forth in Schedule 3(z)(ii), neither the Parent, ICA-T
nor the Subsidiaries has received notice of any such audit or examination.
Except as set forth in Schedule 3(z)(ii), no issue has been raised by any taxing
authority with respect to the Parent, ICA-T and the Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.

 

(iii)       Except as set forth in Schedule 3(z)(iii), no known Liens have been
filed and no claims are being asserted by or against the Parent, ICA-T and the
Subsidiaries with respect to any Taxes (other than Liens for Taxes not yet due
and payable). Neither the Parent, ICA-T nor the Subsidiaries has currently
elected pursuant to the Code to be treated as an S corporation or any comparable
provision of local, state or foreign law, or has made any other elections
pursuant to the Code (other than elections that relate solely to entity
classification, methods of accounting, depreciation, or amortization) that would
have a material effect on the business, properties, prospects, or financial
condition of the Parent, ICA-T and the Subsidiaries, individually or in the
aggregate.

 



 24 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)       No claim has ever been made, or, to the knowledge of the Parent or
ICA-T, is threatened or pending, by any authority in a jurisdiction where the
Parent, ICA-T and the Subsidiaries, respectively, does not file Returns that the
Parent, ICA-T and the Subsidiaries are or may be subject to taxation by that
jurisdiction, and neither the Parent, ICA-T nor the Subsidiaries has received
any notice or request for information from any such authority. Neither the
Parent, ICA-T nor the Subsidiaries has been a member of an affiliated group (as
defined in Section 1504(a) of the Code) or filed or been included in a combined,
consolidated or unitary income tax return other than the affiliated group of
which ICA-T is currently the common parent. Neither the Parent, ICA-T nor the
Subsidiaries are required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Parent, ICA-T and the Subsidiaries, and no Governmental Entity
has proposed an adjustment or change in accounting method. All transactions or
methods of accounting that could give rise to a substantial understatement of
federal income tax as described in Section 6662(d)(2)(B)(i) of the Code have
been adequately disclosed on the Parent’s, ICA-T’s and the Subsidiaries’ federal
income tax returns in accordance with Section 6662(d)(2)(B) of the Code. Neither
the Parent, ICA-T nor the Subsidiaries are a party to any Tax sharing or Tax
indemnity agreement or any other agreement of a similar nature that remains in
effect. Neither the Parent, ICA-T nor the Subsidiaries has consented to any
waiver of the statute of limitations for the assessment of any Taxes or has
requested any extension of time for the payment of any Taxes. Neither the
Parent, ICA-T nor the Subsidiaries has ever held a material beneficial interest
in any other Person, other than those listed in Schedule 3(z)(iv). Neither the
Parent, ICA-T nor the Subsidiaries are obligated to make, nor as a result of any
event connected with the transactions contemplated by this Agreement will become
obligated to make, any payment that would not be deductible under Section 280G
of the Code. Neither the Parent, ICA-T nor the Subsidiaries are a “passive
foreign investment company” within the meaning of Section 1296 of the Code (a
“PFIC”), and neither the Parent nor ICA-T anticipates that the Parent or ICA-T
or any additional foreign Subsidiaries will become a PFIC in the foreseeable
future.

  

(v)       The net operating loss carryforwards (“NOLs”) for United States
federal income tax purposes of the consolidated group of which the Parent or
ICA-T is the common parent, if any, shall not be adversely effected by the
transactions contemplated hereby. The transactions contemplated hereby do not
constitute an “ownership change” within the meaning of Section 382 of the Code,
thereby preserving the Parent’s or ICA-T’s ability to utilize such NOLs.

 

(aa)      Internal Accounting and Disclosure Controls. Except as disclosed in
Schedule 3(aa), the Parent, ICA-T and the Subsidiaries maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the 1934 Act) that is effective to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Except as disclosed in Schedule 3(aa),
the Parent maintains disclosure controls and procedures (as such term is defined
in Rule 13a-15(e) under the 1934 Act) that are effective in ensuring that
information required to be disclosed by the Parent in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Parent in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Parent’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Neither the Parent, ICA-T nor the Subsidiaries
has received any notice or correspondence from any accountant, Governmental
Entity or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Parent, ICA-T and the Subsidiaries.

 



 25 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(bb)     Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Parent, ICA-T and the Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Parent in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(cc)      Investment Company Status. Neither the Parent, ICA-T nor the
Subsidiaries are and upon consummation of the sale of the Securities will not
be, an “investment company,” an affiliate of an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(dd)     U.S. Real Property Holding Corporation. Neither the Parent, ICA-T nor
the Subsidiaries are, or has ever been, and so long as any of the Securities are
held by the Buyer, shall become a U.S. real property holding corporation within
the meaning of Section 897 of the Code, and the Parent, ICA-T and each
Subsidiary shall so certify upon the Buyer’s request.

 

(ee)     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Parent
and/or ICA-T, and all laws imposing such taxes will be or will have been
complied with.

 

(ff)       Bank Holding Company Act. Neither the Parent, ICA-T nor the
Subsidiaries are subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Parent, ICA-T nor the Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Parent, ICA-T nor the Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

 26 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(gg)     Illegal or Unauthorized Payments; Political Contributions. Neither the
Parent, ICA-T nor the Subsidiaries nor, to the best of ICA-T’s knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Parent, ICA-T and
the Subsidiaries or any other business entity or enterprise with which the
Parent, ICA-T or their respective Subsidiaries is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (i) as a kickback or bribe to any Person or
(ii) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Parent, ICA-T and the
Subsidiaries.

 

(hh)     Money Laundering. The Parent, ICA-T and the Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(ii)       Books and Records. The books of account, ledgers, order books,
records and documents of the Parent, ICA-T and the Subsidiaries accurately and
completely reflect all information relating to the respective businesses of the
Parent, ICA-T and the Subsidiaries, the nature, acquisition, maintenance,
location and collection of each of their respective assets, and the nature of
all transactions giving rise to material obligations or accounts receivable of
the Parent, ICA-T or any of their respective Subsidiaries, as the case may be,
except where the failure to so reflect such information would not have a
Material Adverse Effect. The minute books of the Parent, ICA-T and the
Subsidiaries contain accurate records of all material meetings and accurately
reflect all other material actions taken by the stockholders, boards of
directors and all committees of the boards of directors, and other governing
Persons of the Parent, ICA-T and the Subsidiaries, respectively.

 

(jj)       Management. Except as set forth in Schedule 3(jj) hereto, during the
past five year period, no current or former officer or director or, to the
knowledge of the Parent and ICA-T, no current ten percent (10%) or greater
stockholder of the Parent, ICA-T and the Subsidiaries has been the subject of:

 

(i)       a petition under bankruptcy laws or any other insolvency or moratorium
law or the appointment by a court of a receiver, fiscal agent or similar officer
for such Person, or any partnership in which such person was a general partner
at or within two years before the filing of such petition or such appointment,
or any corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(ii)       a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

 27 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii)       any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

1.Acting as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, leverage transaction merchant,
any other person regulated by the United States Commodity Futures Trading
Commission or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;

 

2.Engaging in any particular type of business practice; or

 

3.Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv)        any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)       a finding by a court of competent jurisdiction in a civil action or by
the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)       a finding by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(kk)     Stock Option Plans. Neither the Parent, ICA-T nor the Subsidiaries has
any stock option, equity incentive and/or other related or similar plans except
as set forth in the SEC Documents (collectively, the “SOP’s”). Schedule 3(kk)
sets forth for each SOP the type of and aggregate amount of securities eligible
to be issued under each SOP, the categories of eligible participants thereunder
and the aggregate number of equity incentive or other securities issued
thereunder. Each stock option, other securities or equity incentives under the
SOPs granted by the Parent, ICA-T and the Subsidiaries (as the case may be), was
granted and/or issued (i) in accordance with the terms of the applicable SOP and
(ii) with an exercise price at least equal to the fair market value of the
Parent Common Stock or common stock or other securities on the date such would
be considered granted and/or issued under GAAP and applicable law. No stock
option, other securities or equity incentives granted under the SOP’s has been
backdated.

 

 28 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ll)      No Disagreements with Accountants and Lawyers. Except as disclosed in
the SEC Documents, there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Parent, ICA-T and the Subsidiaries to
arise, between the Parent, ICA-T and the Subsidiaries and the accountants and
lawyers formerly or presently employed by the Parent, ICA-T and the Subsidiaries
and the Parent, ICA-T and the Subsidiaries are current with respect to any fees
owed to its accountants and lawyers which could affect ICA-T’s and the
Subsidiary’s ability to perform any of its obligations under any of the
Transaction Documents. In addition, on or prior to the date hereof, the Parent,
ICA-T and the Subsidiaries had discussions with its accountants about its
Financial Statements previously filed with the SEC. Based on those discussions
and/or otherwise, neither the Parent nor ICA-T has no reason to believe that it
will need to restate any Financial Statements or any part thereof.

 

(mm)   No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Parent, ICA-T, any of their respective predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Parent or ICA-T participating in the purchase and sale of any of the Securities
(or other transactions) contemplated hereby and in the Transaction Documents,
any beneficial owner of 20% or more of the Parent’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Parent or
ICA-T in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Parent and ICA-T have exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Parent and ICA-T have complied, to the extent applicable, with its
disclosure obligations under Rule 506(e), and has furnished to the Buyer a copy
of any disclosures provided thereunder.

 

(nn)   Other Covered Persons and Related Matters. Except as disclosed in
Schedule 3(nn), the Parent and ICA-T are not aware of any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of the
Buyer or potential purchasers in connection with the sale of any Regulation D
Securities. To the best knowledge of the Parent and/or ICA-T, no holder of any
securities of the Parent, ICA-T nor any employee, officer, director and/or
consultant or advisor to or of the Parent, ICA-T and the Subsidiaries are a Bad
Actor subject to a Disqualification Event.

 

(oo)   No Additional Agreements. Neither the Parent nor ICA-T have any agreement
or understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

 29 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(pp)   Public Utility Holding Act. None of the Parent, ICA-T nor the
Subsidiaries are a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(qq)   Federal Power Act. None of the Parent, ICA-T nor the Subsidiaries are
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(rr)     Ranking of Notes. Other than as set forth on Schedule 3(rr), no
Indebtedness of the Parent, ICA-T and/or any Subsidiaries, at the Closing will
be in any manner and/or for any reason (i) senior to the Notes and/or any other
liabilities and/or obligations of the Parent, ICA-T and/or any Subsidiaries to
the Buyer in right of payment or otherwise, and/or (ii) pari passu with the
Notes and/or any other liabilities and/or obligations of the Parent, ICA-T
and/or any Subsidiaries to the Buyer in right of payment and/or in otherwise,
whether with respect to payment, redemptions, principal, interest, Late Charges
(as defined in the Note), damages, upon liquidation, dissolution or otherwise.

 

(ss)    Customers; Suppliers.

 

(i)       Schedule 3(ss)(i) attached hereto sets forth a true and correct list
of (a) all customers of the Parent, ICA-T and the Subsidiaries with annual gross
sales (as calculated pursuant to GAAP, consistently applied in accordance with
past practices) in excess of $250,000 in terms of gross sales during the fiscal
year ended December 31, 2016 and for the twelve month period ended as of the
date hereof (collectively, the “Major Customers”).

 

(ii)       Schedule 3(ss)(ii) attached hereto lists, and the Parent and ICA-T
have previously provided to the Buyer a copy of, all written contracts,
commitments, agreements and other arrangements with Major Customers, including
all amendments, modifications and supplements thereto. Except as set forth on
Schedule 3(ss)(ii), there are no material oral contracts, commitments,
agreements and other arrangements between the Parent, ICA-T or each of their
respective Subsidiaries, on the one hand, and any Major Customer, on the other
hand.

 

(iii)       Except as disclosed Schedule 3(ss)(iii), neither the Parent, ICA-T
nor the Subsidiaries has received any written or oral notice, and neither the
Parent, ICA-T nor the Subsidiaries has any reason to believe, that any Major
Customer (i) has ceased, or in the reasonably foreseeable future may cease, to
use the services of the Parent, ICA-T and the Subsidiaries, (ii) has
substantially reduced, or in the reasonably foreseeable future may substantially
reduce, the use of the services of the Parent, ICA-T and the Subsidiaries or
(iii) has terminated or materially altered, or in the reasonably foreseeable
future would reasonably be expected to terminate or materially alter its
business relations with the Parent, ICA-T and the Subsidiaries, in each case as
a result of the consummation of the transactions contemplated hereby or
otherwise.

 

 30 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)       Neither the Parent, ICA-T nor the Subsidiaries has received any
written or oral notice, and neither the Parent, ICA-T nor the Subsidiaries has
any reason to believe, that any material partner, supplier or vendor to the
Parent, ICA-T and the Subsidiaries has terminated or materially altered, or in
the reasonably foreseeable future would reasonably be likely to terminate or
materially alter, its business relations with the Parent, ICA-T and the
Subsidiaries, in each case as a result of the transactions contemplated hereby
or otherwise.

 

(tt)     Dilutive Effect. The Parent and ICA-T each understands and acknowledges
that the number of Parent Underlying Shares will increase in certain
circumstances. The Parent and ICA-T each further acknowledges that the Parent’s
obligation to issue the Parent Conversion Shares pursuant to the terms of the
Notes and Parent Warrant Shares pursuant to the terms of the Parent Warrant in
accordance with this Agreement, the Notes and the Parent Warrant is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Parent.

 

(uu)    Disclosure. No statement made by the Parent or ICA-T in this Agreement,
any other Transaction Document or the exhibits and schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Parent and/or ICA-T to the Buyer or any of their representatives in
connection with the transactions contemplated hereby and/or thereby and/or in
any other Transaction Document contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The Parent and ICA-T each confirms
that neither it nor any other Person acting on its behalf has provided the Buyer
or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information concerning
the Parent, ICA-T and the Subsidiaries, other than the existence of the
transactions contemplated by this Agreement and the other Transaction Documents.
The Parent and ICA-T each understands and confirms that the Buyer will rely on
the foregoing representations in effecting transactions in securities of the
Parent and ICA-T each. Each press release issued by the Parent, ICA-T and the
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. To each of the Parent’s and ICA-T’s
knowledge, no event or circumstance has occurred or information exists with
respect to the Parent, ICA-T and the Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Parent or ICA-T but which has not been so publicly
disclosed. The due diligence materials previously provided by or on behalf of
the Parent and ICA-T to the Buyer (the “Due Diligence Materials”), have been
prepared in a good faith effort by the Parent and ICA-T to describe the Parent
and ICA-T’s present and proposed products, and projected growth of the Parent
and ICA-T and do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
except that with respect to assumptions, projections and expressions of opinion
or predictions contained in the Due Diligence Materials. The Parent and ICA-T
each acknowledge and agree that the Buyer does not make nor has made any
representations or warranties with respect to the transactions contemplated
hereby and/or in the other Transaction Documents other than those specifically
set forth in Section 2.

 

 31 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(vv) Acknowledgement Regarding Buyer’s Trading Activity. It is understood and
acknowledged by the Parent and ICA-T that (i) following the public disclosure of
the transactions contemplated by the Transaction Documents, in accordance with
the terms thereof, the Buyer has not been asked by the Parent, ICA-T and the
Subsidiaries to agree, nor has any Buyer agreed with the Parent, ICA-T and the
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Parent and/or ICA-T, or “derivative” securities based on
securities issued by the Parent and/or ICA-T or to hold any of the Securities
for any specified term; (ii) the Buyer, and counterparties in “derivative”
transactions to which the Buyer is a party, directly or indirectly, presently
may have a “short” position in the Parent Common Stock which was established
prior to the Buyer’s knowledge of the transactions contemplated by the
Transaction Documents; and (iii) the Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Parent and ICA-T each further understands and
acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) the Buyer may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value and/or number of the
Parent Warrant Shares or Parent Conversion Shares, as applicable, deliverable
with respect to the Securities are being determined and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Parent and ICA-T both at and after the time the hedging
and/or trading activities are being conducted. The Parent and ICA-T each
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Notes, the Parent Warrant or any
other Transaction Document or any of the documents executed in connection
herewith or therewith.

 

(ww)  Liens. Other than as set forth on Schedule 3(ww), there are no Liens on
any of the assets of the Parent, ICA-T and/or the Subsidiaries.

 

(xx)     Shell Company Status. The Parent is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(yy)   Material Contracts. All Material Contracts of the Parent and the
Subsidiaries are set forth on Schedule 3(yy) and each has been filed with the
SEC (as defined below). An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyers and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. Each of the Material Contracts is in
full force and effect and is a valid and binding obligation of the parties
thereto in accordance with the terms and conditions thereof. To the knowledge of
the Parent and ICA-T and each of their respective officers, all obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any obligation of any party thereto or the
creation of any encumbrance upon any of the assets of the Parent and ICA-T.
Further, the neither the Parent nor ICA-T has received notice, nor does ICA-T or
the Parent have any knowledge, of any pending or contemplated termination of any
of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally. “Material Contract” means any contract
to which the Parent, ICA-T and the Subsidiaries are a party or by which it is
bound which has been filed or is required to have been filed as an exhibit to
the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K
promulgated by the SEC. Notwithstanding anything to the contrary provided herein
or elsewhere, for purposes of the Transaction Documents, the term Material
Contracts includes the Sanofi Documents.

 

(zz)     Registration Eligibility. The Parent is eligible to register the
Registrable Securities (as defined below) for sale or resale on a Registration
Statement on Form S-1.

 

 32 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.COVENANTS.

 

(a)       Best Efforts. The Buyer shall use its best efforts to timely satisfy
each of the covenants under this Section 4 and conditions to be satisfied by it
as provided in Section 6 of this Agreement. The Parent and ICA-T shall each use
its best efforts to timely satisfy each of the covenants hereunder and
conditions to be satisfied by it as provided in Section 7 of this Agreement.

 

(b)       Form D and Blue Sky. The Parent and ICA-T shall each file a Form D
with respect to the Securities issued and/or sold by each as required under
Regulation D and to provide a copy thereof to the Buyer promptly after such
filing. The Parent and ICA-T shall, on or before the Closing Date, take such
action as the Parent and ICA-T shall reasonably determine is necessary in order
to obtain an exemption for, or to, qualify the Securities for sale to the Buyer
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
the Buyer on or prior to the Closing Date. Without limiting any other obligation
of the Parent and ICA-T under this Agreement, the Parent and ICA-T shall timely
make all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Parent and ICA-T shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyer.

 

(c)       Reporting Status. Until the Business Day immediately following to the
day on which the Buyer or any transferee or assignee thereof to which the Buyer
assigns its rights as a holder of Securities (each an “Investor”, and
collectively, the “Investors”) shall have sold all of the Parent Underlying
Shares (the “Reporting Period”), the Parent (or its Successor Entity (as defined
in the Notes)), shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Parent (or its Successor Entity (as defined in
the Notes)) shall not terminate the registration of the Parent Common Stock
under Section 12 of the 1934 Act and/or the Parent’s status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination. The Parent shall maintain its eligibility to register the
Registrable Securities on Form S-1.

 



 33 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d)       Use of Proceeds. (i) the Parent shall use the net proceeds from the
Parent Purchase Price to (A) repay the $1,500,000 aggregate principal amount of
the 8% notes sold by the Parent in April 2017 (the “Parent Bridge Notes”) and
all accrued but unpaid interest thereon, and (B) the balance for general
corporate and working capital purposes including payments made against the
$1,400,000 amount owed by the Parent to Dentons pursuant to the Settlement and
Release Agreement dated May 11, 2017 by and between Dentons and the Parent (the
“Denton Settlement Agreement”), and (ii) ICA-T shall use the net proceeds from
the ICA-T Purchase Price for general corporate and working capital purposes of
ICA-T; provided, however, notwithstanding anything to the contrary provided
herein or elsewhere, except as expressly provided in this “d,” neither the
Parent nor ICA-T shall use any of the net proceeds of the Parent Purchase Price
or ICA-T Purchase Price, respectively, for (A) as to ICA-T, the repayment of any
Indebtedness of ICA-T other than Permitted Indebtedness (as defined in the ICA-T
Note), as to the Parent, other than Permitted Indebtedness (as defined in the
Parent Note), (B) the redemption or repurchase of any securities of the Parent,
ICA-T and the Subsidiaries, or (C) except for the payments pursuant to the
Denton Settlement Agreement, the settlement of any outstanding litigation;
provided, further, ICA-T will not use any of such proceeds in violation of the
Sanofi Documents.

 

(e)       Financial and Other Information. The Parent agrees to send the
following to each Investor during the Reporting Period (i) unless the following
are filed with the SEC through EDGAR and are available to the public through the
EDGAR system, within one (1) Business Day after the filing thereof with the SEC,
a copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q,
any interim reports or any consolidated balance sheets, income, statements,
stockholder’s equity statements and/or cash flow statements for any period other
than annually, any Current Reports on Form 8-K, any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii)
unless the following are either filed with the SEC through EDGAR or are
otherwise widely disseminated via a recognized news release service (such as PR
Newswire), on the same day as the release thereof, facsimile copies of all press
releases issued by the Parent, ICA-T and the Subsidiaries and (iii) unless the
following are filed with the SEC through EDGAR or made permanently available on
the Parent or ICA-T’s website, copies of any notices and other information made
available or given to the stockholders of the Parent generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(f)       Inspection. In addition to the inspection and related rights of the
Buyer as set forth in the Notes, the Parent and ICA-T shall permit any
representative that the Buyer or the Collateral Agent authorizes, including
attorneys and accountants, to inspect the Collateral and examine and make copies
and abstracts of the books of account and records of the Parent, ICA-T and the
Subsidiaries at reasonable times and upon reasonable notice during normal
business hours but no more than once per quarter; provided that they execute the
Parent’s and/or ICA-T’s standard confidentiality agreement. In addition, any
such representative shall have the right to meet with management and officers of
the Parent, ICA-T and the Subsidiaries and/or their representatives to discuss
such books of account and records including, but not limited to, the accountants
and legal counsels of the Parent, ICA-T and the Subsidiaries. In addition, the
Collateral Agent and the Buyer shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of the Parent,
ICA-T and the Subsidiaries concerning significant business issues affecting the
Parent, ICA-T and the Subsidiaries.

 



 34 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(g)       Listing. In the event the Parent becomes a Trading Issuer (as defined
in the Note) or the Parent Common Stock otherwise becomes listed or designated
for quotation (as the case may be) on an Eligible Market or otherwise, the
Parent shall take any and all action to ensure all Parent Underlying Shares are
listed or designated for quotation (as the case may be) on such Eligible Market
and shall maintain the listing or designation for quotation (as the case may be)
of all Parent Underlying Shares from time to time issuable under the terms of
the Transaction Documents on the Eligible Market upon which the Parent Common
Stock is then listed or designated for quotation (as the case may be) or any
other Eligible Market. The Parent shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(g). No event has occurred
and to the best knowledge of the Parent, there is no reason why the Parent
Common Stock cannot be listed and trade on any Eligible Market, subject to meet
the specific shareholder and financial requirements thereof.

 

(h)       Fees, Etc. At and as a condition to the Closing, the Parent and ICA-T
shall reimburse the Buyer for all costs and expenses incurred by it or its
affiliates in connection with its due diligence up to $20,000 of which $6,000
was previously paid, structuring, documentation, negotiation and closing of the
transactions contemplated by the Transaction Documents. Notwithstanding and in
addition to the above, the Parent and ICA-T shall also pay (i) the legal fees
incurred by the Buyer to Gusrae Kaplan Nusbaum PLLC, legal counsel to the Buyer,
and local real estate counsel to the Buyer in the State where any Real Property
of the Parent, ICA-T and the Subsidiaries are located, up to $75,000 in the
aggregate less $10,000 previously paid, and (ii) all documented costs and
expenses incurred by such legal counsels including, but not limited to Lien,
judgment, tax, and UCC and related searches, and all filing fees including, but
not limited to, all UCC-1 Financing Statements, UCC-3 Termination Statements, if
any, USPTO filings and all recordation fees and related costs and expenses
(collectively, the “Transaction Expenses”). Such Transaction Expenses shall be
withheld by the Buyer from the Purchase Price paid to the Parent and ICA-T at
the Closing, less $10,000 previously paid by the Parent to the Buyer; provided,
that ICA-T shall promptly reimburse Buyer and Gusrae Kaplan Nusbaum PLLC on
demand for all Transaction Expenses not so invoiced and/or reimbursed through
such withholding at the Closing or otherwise upon the provision of reasonable
satisfactory evidence of such expense including, but not limited to, all Lien
(UCC, USPTO, Etc.), judgment, bankruptcy searches, which will be paid upon
delivery of each invoice from the service provider or other Person. The Parent
and ICA-T shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, Controlled Account Bank fees, DTC fees, transfer agent
fees, listing fees, if any, fees or broker’s commissions, filing and/or
recordation fees, blue sky fees relating to or arising out of the transactions
contemplated hereby and in the other Transaction Documents. The Parent and ICA-T
shall pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses as and when incurred) arising in connection with any claim relating to
any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement and/or any other Transaction Document shall bear
its own expenses in connection with the sale of the Securities to the Buyer. The
Parent and ICA-T, however, shall be jointly and severally responsible and pay
any and all reasonable attorneys’ and other professionals’ fees and expenses
incurred by the Collateral Agent and/or the Buyer (as and when incurred) after
the Closing in connection with or related to: (a) the Transaction Documents
and/or any of the transactions contemplated and/or arising therefrom; (b) the
administration, collection, or enforcement of the Transaction Documents; (c) the
amendment or modification of the Transaction Documents; (d) any waiver, consent,
release, or termination under the Transaction Documents; (e) the perfection of
Liens on, the protection, preservation, sale, lease, liquidation, or disposition
of Collateral or the exercise of remedies with respect to the Collateral; (f)
any legal, litigation, regulatory, administrative, arbitration, or out of court
proceeding in connection with or related to the Parent, ICA-T, each of their
respective Subsidiaries, Collateral, any of the Transaction Documents and/or any
transaction contemplated hereby and/or thereby or otherwise, related to and/or
arising therefrom and from any appeal or review thereof; and (g) any bankruptcy,
restructuring, reorganization, assignment for the benefit of creditors, workout,
foreclosure, or other action related to the Parent, ICA-T, each of their
respective Subsidiaries, the Collateral, the Transaction Documents, including
representing the Collateral Agent and the Buyer in any adversary proceeding or
contested matter commenced or continued by or on behalf of the Parent, ICA-T and
the Subsidiaries’ estate, property and/or any appeal or review thereof.

 



 35 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i)       Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Parent and ICA-T each acknowledge and agree
that the Securities may be pledged by an Investor in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Parent or ICA-T, as the case may be,
with any notice thereof or otherwise make any delivery to the Parent or ICA-T,
as the case may be pursuant to this Agreement or any other Transaction Document,
including, without limitation, Section 2(g) hereof; provided that an Investor
and its pledgee shall be required to comply with the provisions of Section 2(g)
hereof in order to effect a sale, transfer or assignment of Securities to such
pledgee. The Parent and ICA-T each hereby agrees to execute and deliver such
documentation as a pledgee of the Securities as the Buyer may reasonably request
in connection with a pledge of the Securities to such pledgee by the Buyer.

 

(j)       Disclosure of Transaction, Etc.

 

(i)       Disclosure of Transaction. The Parent shall, on or before 9:30 a.m.,
New York time, no later than the fourth (4th) Business Day after the date of
this Agreement, issue a press release (the “Press Release”) reasonably
acceptable to the Buyer disclosing all the material terms of the transactions
contemplated by the Transaction Documents. On or before 9:30 a.m., New York
time, no later than the fourth (4th) Business Day after the date of this
Agreement, the Parent shall file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules to
this Agreement), the form of Note, the form of the Parent Warrant, the form of
Guaranties and the form of Security Documents) (including all attachments, the
“8-K Filing”).

 

(ii)       Limitations on Disclosure. The Parent and ICA-T shall not, and the
Parent and ICA-T shall cause each of the Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide any Buyer
with any material, non-public information regarding the Parent, ICA-T and/or any
of the Subsidiaries from and after the date hereof without the express prior
written consent of the Buyer (which may be granted or withheld in the Buyer’s
sole discretion). In the event of a breach of any of the foregoing covenants,
including, without limitation, Section 4(m) of this Agreement, or any of the
covenants or agreements contained in any other Transaction Document, by the
Parent, ICA-T and/or any of the Subsidiaries, or any of its or their respective
officers, directors, employees and agents (as determined in the reasonable good
faith judgment of the Buyer), in addition to any other remedy provided herein or
in the Transaction Documents, the Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Parent, ICA-T, any of their respective Subsidiaries,
or any of its or their respective officers, directors, employees or agents. The
Buyer shall not have any liability to the Parent, ICA-T, any of the
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates, stockholders or agents, for any such disclosure. To the extent that
the Parent, ICA-T or any of the Subsidiaries delivers any material, non-public
information to the Buyer without the Buyer’s prior written consent, the Parent
and ICA-T hereby covenant and agree that the Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Parent,
ICA-T nor the Subsidiaries nor any Buyer shall issue any press releases or any
other public statements (other than the filing of a Current Report on Form 8-K)
with respect to the transactions contemplated hereby; provided, however, the
Parent shall be entitled, without the prior approval of any Buyer, to make the
Press Release and any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and (ii) as
is required by applicable law and regulations (provided that in the case of
clause (i) the Buyer shall be notified by the Parent of any such press release
or other public disclosure prior to its release). Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, the Parent expressly acknowledges and agrees
that the Buyer shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, any material, non-public information
regarding the Parent, the Parent and/or any of their respective Subsidiaries.

 



 36 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii)       Other Confidential Information. In addition to other remedies set
forth in this Section 4(j), and without limiting anything set forth in any other
Transaction Document, at any time after the Closing Date if the Parent, ICA-T,
any of their respective Subsidiaries, or any of their respective officers,
directors, employees or agents, provides the Buyer with material non-public
information relating to the Parent, ICA-T and/or any of the Subsidiaries (each,
the “Confidential Information”), and such disclosure is without the consent of
the Buyer, the Parent shall on the Required Disclosure Date (as defined below),
publicly disclose such Confidential Information on a Current Report on Form 8-K
or otherwise (each, a “Disclosure”). From and after such Disclosure, the Parent
shall have disclosed all Confidential Information provided to the Buyer and/or
any of its affiliates by the Parent, ICA-T and the Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents other than material
non-public information relating to the Parent, ICA-T and/or any of the
Subsidiaries provided to the Buyer prior written consent of the Buyer. In
addition, effective upon such Disclosure, the Parent and ICA-T acknowledge and
agree that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Parent, ICA-T, any of the
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Buyer or any of their affiliates,
on the other hand, shall terminate with respect to material non-public
information relating to the Parent, ICA-T and/or any of the Subsidiaries
provided to the Buyer without the Buyer’s prior written consent . For purposes
of this Agreement, the term “Required Disclosure Date” means (x) if the Buyer
authorized the delivery of such Confidential Information, either (I) if the
Parent and the Buyer have mutually agreed upon a date (as evidenced by an e-mail
or other writing) of Disclosure of such Confidential Information, such agreed
upon date or (II) otherwise, the fifth (5th) calendar day after the date the
Buyer first received any Confidential Information or (y) if the Buyer did not
authorize the delivery of such Confidential Information, the first (1st)
Business Day after the Buyer’s receipt of such Confidential Information.
Notwithstanding anything to the contrary contained in this Agreement, the Parent
and ICA-T shall not be required to publicly disclose any material, non-public
information relating to ICA-T, the Parent and/or any of the Subsidiaries that is
provided to the Buyer if the Buyer consents in writing to the receipt of such
information.

 

(k)       Conduct of Business. The business of the Parent, ICA-T and the
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity.

 

(l)       Other Notes; Variable Securities. So long as the Buyer and/or any of
its transferees, affiliates and/or related persons own (beneficially or
otherwise) any Securities, neither the Parent, ICA-T or any of the Subsidiaries
shall issue, sell and/or enter into an agreement to effect any sale of Notes
and/or any Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Parent, ICA-T or any of the Subsidiaries (i) issues or
sells any Common Stock Equivalents (as defined in the Notes), Convertible
Securities (as defined in the Notes) either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Parent Common Stock at any time after
the initial issuance of such Convertible Securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Convertible Securities or upon the occurrence
of specified or contingent events directly or indirectly related to the business
of the Parent, ICA-T and/or any Subsidiary or the market for the Parent Common
Stock, or (ii) enters into any agreement (including, without limitation, an
equity line of credit) whereby the Parent, ICA-T and the Subsidiaries may sell
securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). The Buyer shall be entitled to obtain
injunctive relief against the Parent, ICA-T and/or any of the Subsidiaries to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages. Notwithstanding anything to the contrary provided herein or
elsewhere, neither ICA-T nor any other Subsidiary shall directly and/or
indirectly issue any capital stock (other than the 100 shares of ICA-T capital
stock and the capital stock of each Subsidiary) issued and outstanding as of the
date hereof, all of which and all of whose voting stock is owned solely and
exclusively by the Parent. Notwithstanding anything to the contrary contained
herein, a Variable Rate Transaction shall not include an “at the market”
offering.

 



 37 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(m)       Participation Right. Until the two (2) year anniversary of the Closing
Date, the Buyer shall have the right (the “Participation Right”), but not the
obligation to participate in all Subsequent Placements, up to the aggregate
initial original principal amount of the Notes at Closing, other than Exempt
Issuances, on the terms and conditions so negotiated between the Parent and/or
ICA-T on the one hand and the Buyer on the other. For the purpose of this
Agreement, the following definitions shall apply:

 

a.       “Exempt Issuance” means the issuance of (a) shares of Parent Common
Stock or options to purchase shares of Parent Common Stock issued pursuant to
any stock or option plan duly adopted for such purpose, by the Parent’s board of
directors and a majority of the non-employee members of the board of directors
or a majority of the members of a committee of non-employee directors
established for such purpose, (b) shares of Parent Common Stock issuable upon
the exercise or exchange of or conversion of any of the Notes, the Parent
Warrant issued hereunder and/or any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since their original issue, (c) securities issued in lieu of
cash pursuant to merger, consolidation, acquisition or strategic transactions
approved by a majority of the disinterested directors of the Parent, provided
that any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Parent and in which the Parent receives benefits in addition to any
investment of funds, but shall not include a transaction in which the Parent is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities and/or being issued to
affiliates, employees and/or related persons of the Parent and/or any of its
affiliates, (d) securities issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement or debt financing having such
terms and on such terms and conditions and from a bank or similar financial
institution, all as approved by a majority of the disinterested directors of the
Parent, (e) securities to an entity as a component of any business relationship
with such entity primarily for the purpose of a joint venture or licensing
activity or another arrangement involving a corporate partner primarily for
purposes other than raising capital, and (f) issuance of securities pursuant to
a stock dividend or stock split except as otherwise prohibited and/or limited in
this Note and/or any other Transaction Document.

 

b.        “Subsequent Placement” means any issuance, offer, sale, grant for
capital raising purposes of any option or right to purchase, or other disposal
by the Parent or any of its affiliates and/or Subsidiaries, directly or
indirectly, of any debt securities including, but not limited to, convertible
debt, debt issued with equity components or debt not considered a “security”
under the 1933 Act and any short term instruments (as defined in the 1933 Act)
of the Parent, ICA-T and the Subsidiaries.

 



 38 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(n)        Passive Foreign Investment Company. ICA-T and the Parent shall
conduct its business, and shall each cause each of its Subsidiaries to conduct
their respective businesses, in such a manner as will ensure that ICA-T and the
Parent will not be deemed to constitute a passive foreign investment company
within the meaning of Section 1297 of the Code.

 

(o)       Restriction on Redemption and Cash Dividends. So long as any
Securities are outstanding and except as expressly provided herein, neither the
Parent nor ICA-T shall, and the Parent and ICA-T shall cause each Subsidiary not
to, directly or indirectly, redeem, or declare or pay any cash dividend or
distribution on, any securities (other than Securities) of the Parent, ICA-T or
any Subsidiary without the prior express written consent of the Buyer, other
than intercompany dividends (“Intercompany Dividends”) from any Subsidiary to
the Parent provided all of such Subsidiary’s operations are in the United States
and it does not have any foreign bank or similar account; provided, however,
that notwithstanding anything to the contrary provided herein or elsewhere, all
Intercompany Dividends shall be prohibited commencing on the date an Event of
Default occurs and continuing through and including the tenth (10th) Business
Day following the date the Collateral Agent receives written notice from ICA-T
and the Parent signed by the CFO of ICA-T and the Parent that such Event of
Default has been cured and no longer exists.

 

(p)       Corporate Existence. So long as the Buyer beneficially owns the Notes
and the Parent Warrant, the Parent shall not and shall cause each Subsidiary not
to be a party to any Fundamental Transaction (as defined in the Note) unless the
Parent is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Notes, this Agreement and the Parent Warrant.

 

(q)        Stock Splits. Until the Notes are no longer outstanding, the Parent
shall not effect any stock combination, reverse stock split or other similar
transaction submitted for stockholder approval at a meeting of the shareholders
of the Parent or via written consent of stockholders (or make any public
announcement or disclosure with respect to any of the foregoing) without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld.

 

(r)       Collateral Agent. The Buyer is the collateral agent hereunder, under
the other Security Documents and the other Transaction Documents (in such
capacity, the “Collateral Agent”), and (ii) as the Collateral Agent (as well as
its officers, directors, employees and agents) is and shall be entitled to take
such action on the Buyer’s and any of its assignees’ and/or transferees’ behalf
in accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof, the other Transaction Documents including the Security
Documents, a fiduciary relationship in respect of any assignee and/or transferee
of the Buyer. Neither the Collateral Agent nor any of its officers, directors,
employees or agents shall have any liability to any assignee and/or transferee
of the Buyer for any action taken or omitted to be taken in connection hereof or
any other Security Document except to the extent caused by its own gross
negligence or willful misconduct, any assignee and/or transferee of the Buyer
agrees to defend, protect, indemnify and hold harmless the Collateral Agent and
all of its officers, directors, employees, affiliates and agents (collectively,
the “Collateral Agent Indemnitees”) from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Collateral Agent Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of Collateral Agent
pursuant hereto or any of the Security Documents. The Collateral Agent shall be
entitled to rely upon any written notices, statements, certificates, orders or
other documents or any telephone message believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person,
and with respect to all matters pertaining to this Agreement or any of the other
Transaction Documents and its duties hereunder or thereunder, upon advice of
counsel selected by it.

 



 39 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(s)       Successor Collateral Agent.

 

(i)       The Collateral Agent may resign from the performance of all its
functions and duties hereunder and under the other Transaction Documents at any
time by giving at least ten (10) Business Days’ prior written notice to the
Parent and ICA-T and each holder of the Notes. Such resignation shall take
effect upon the acceptance by a successor Collateral Agent of appointment
pursuant to clauses (ii) and (iii) below or as otherwise provided below.

 

(ii)       Upon any such notice of resignation or removal, the Buyer shall
appoint a successor collateral agent. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor agent, such successor collateral agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the collateral agent, and the Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the other
Transaction Documents. After the Collateral Agent’s resignation or removal
hereunder as the collateral agent, the provisions of this Section 4(s) shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and the other Transaction
Documents.

 

(iii)       If a successor collateral agent shall not have been so appointed
within ten (10) Business Days of receipt of a written notice of resignation or
removal, the Collateral Agent shall then appoint a successor collateral agent
who shall serve as the Collateral Agent until such time, if any, as the Buyer
appoints a successor collateral agent as provided above.

 

(iv)       In the event that a successor Collateral Agent is appointed pursuant
to the provisions of this Section 4(s) that is not the Buyer or an affiliate of
the Buyer (or the Buyer or the Collateral Agent (or its successor), as
applicable, notify the Parent and ICA-T that they or it wants to appoint such a
successor Collateral Agent pursuant to the terms of this Section 4(s)), the
Parent, ICA-T and each Subsidiary thereof covenants and agrees to promptly take
all actions reasonably requested by the Buyer or the Collateral Agent (or its
successor), as applicable, from time to time, to secure a successor Collateral
Agent satisfactory to the requesting part(y)(ies), in their sole discretion,
including, without limitation, by paying all reasonable and customary fees and
expenses of such successor Collateral Agent, by having the Parent, ICA-T and
each Subsidiary thereof agree to indemnify any successor Collateral Agent
pursuant to reasonable and customary terms and by each of the Parent, ICA-T and
each Subsidiary thereof executing a collateral agency agreement or similar
agreement and/or any amendment to the Security Documents reasonably requested or
required by the successor Collateral Agent.

 



 40 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(t)       New Subsidiaries. Neither the Parent, ICA-T nor the Subsidiaries shall
form or acquire any Foreign Subsidiaries without the express prior written
consent of the Collateral Agent and the Buyer, which written consent shall,
among other conditions, be conditioned upon, among other items, compliance by
the Parent, ICA-T and each Subsidiary of Section 4(x).

 

(u)       General Solicitation. None of the Parent, ICA-T, any of their
respective affiliates or any Person acting on behalf of the Parent, ICA-T or any
such affiliate will solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(v)       Integration. None of the Parent, ICA-T, any of their respective
affiliates or any Person acting on behalf of the Parent, ICA-T or any such
affiliates will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security which will be integrated with the sale of
the Securities in a manner which would require the registration of any of the
Securities under the 1933 Act or result in rescission rights.

 

(w)       Notice of Disqualification Events. The Parent and ICA-T will notify
the Buyer in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person.

 

(x)       Subsidiary Guarantees, Etc. For so long as any of the Notes remain
outstanding, upon any entity becoming a Subsidiary, the Parent and ICA-T shall
cause each such Subsidiary to become party to all of the Security Documents, to
the extent required in the Security Documents and take all actions required by
the Security Documents in form and substance satisfactory to the Collateral
Agent and the Buyer.

 

(y)       Public Information. At any time during the period commencing on
Closing Date and ending at such time that all of the Parent Conversion Shares
and Parent Warrant Shares may be sold without restriction or limitation pursuant
to Rule 144 and without the requirement to be in compliance with Rule 144(c)(1),
if the Parent shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Parent becomes
an issuer described in Rule 144(i)(1)(i), and the Parent shall fail to satisfy
any condition set forth in Rule 144(i)(2) (a “Public Information Failure”),
then, as partial relief for the damages to any holder of the Notes, the Parent
Warrant and/or the Parent Conversion Shares by reason of any such delay in or
reduction of its ability to sell these securities (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Parent shall
pay to each such holder an amount in cash equal to two percent (2.0%) of the
aggregate Purchase Price of such holder’s Notes and Parent Conversion Shares and
Parent Warrant Shares on the day of a Public Information Failure and on every
thirtieth day (pro-rated for periods totaling less than thirty days) thereafter
until the earlier of (i) the date such Public Information Failure is cured and
(ii) such time that such Public Information Failure no longer prevents a holder
of Notes, the Parent Warrant, the Parent Warrant Shares and/or Parent Conversion
Shares from selling such securities pursuant to Rule 144 without any
restrictions or limitations. The payments to which a holder shall be entitled
pursuant to this Section 4(y) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid in cash, by
wire transfer to the Buyer on the earlier of (I) the last day of the calendar
month during which such Public Information Failure Payments are incurred and
(II) the third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Parent fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.

 



 41 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(z)       Books and Records. The Parent and ICA-T will keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the asset and business of the Parent, ICA-T and the
Subsidiaries in accordance with GAAP.

 

(aa)    Closing Documents. On or prior to ten (10) calendar days after the
Closing Date, the Parent and ICA-T each agree to deliver, or cause to be
delivered, to the Buyer and Gusrae Kaplan Nusbaum PLLC a complete closing set of
the executed Transaction Documents, Securities, Parent Underlying Shares and any
other document required to be delivered to any party pursuant to Section 7
hereof or otherwise.

 

(bb)   Information Related to Sanofi. Notwithstanding anything to the contrary
provided herein or elsewhere including, but not limited to, any of the other
Transaction Documents, and in addition to all other requirements of the Parent,
ICA-T and each Subsidiary to provide to the Buyer and the Buyer’s rights to
obtain from the Parent, ICA-T and each Subsidiary, whether provided in this
Agreement and/or any other Transaction Document, the Parent and ICA-T shall
immediately but no later than two (2) business days or three (3) calendar days
following (i) ICA-T and/or the Parent becoming aware of and/or receipt by any
such party from Sanofi, the Trustee (as defined in the S/I Deed of Trust) and/or
any of their respective affiliates, officers, directors, agents and/or
representatives of notice (whether oral, in writing or otherwise) of any event
of default (or any event that with the passage of time or the giving of notice
(or both) would constitute an event of default), a default and/or a breach by
the ICA-T and/or the Parent under any of the Sanofi Documents (including, but
not limited to, any sale and/or notice of any intended sale of the
Property/Facilities and/or any foreclosure or notice of foreclosure relating to
the Property/Facilities including under the S/I Deed of Trust, any intended or
actual termination of any Sanofi Documents and/or any claim made against ICA-T
and/or the Parent including a claim for indemnification under any S/I Document
(even if contemplated in any such of the following documents) to the S/I MSA,
the S/I Deed of Trust and/or the S/I APA.

 

(cc)   Conversion/Exercise Procedures. The form of Conversion Notice (as defined
in the Note) and Notice of Exercise (as defined in the Parent Warrant) set forth
the totality of the procedures required of the Buyer in order to convert the
Notes and/or exercise the Parent Warrant. Except as provided in Section 5(c), no
additional legal opinion, other information or instructions shall be required of
the Buyer to convert their Notes or exercise their Parent Warrant. The Parent
shall honor conversions of the Notes and exercises of the Parent Warrant and
shall deliver the Parent Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Notes and the Parent Warrant.

 



 42 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(dd)    [INTENTIONALLY LEFT BLANK]

 

(ee)    No Foreign Subsidiaries. None of the Parent, ICA-T and/or any Subsidiary
shall directly and/or indirectly make any direct and/or indirect payment in any
form and/or manner (including, but not limited to, dividends and/or
distributions and/or otherwise to or for the benefit of any Foreign Subsidiary
without the express prior written consent of the Buyer so long as any Securities
remain outstanding.

 

(ff)     Information Rights. For so long any of the Notes remain outstanding,
but prior to the closing date of the earliest to occur of a (i) Qualified PO,
(ii) the sale of all of substantially all of the assets of the Parent, ICA-T and
the Subsidiaries, and (iii) the sale of all of the issued and outstanding
securities of the Parent, ICA-T and the Subsidiaries, and regardless of whether
or not the Parent is required to file any forms, reports or documents with the
SEC, the Parent and ICA-T shall deliver to the Buyer, the following financial
statements and/or information of the Parent, ICA-T and the Subsidiaries and the
Buyer hereby consents to the delivery of the information set forth below in
accordance with the terms hereof despite the fact that such information may
constitute Confidential Information, provided that the Parent, the Company
and/or each Subsidiary who is providing any such information to the Buyer, shall
inform the Buyer in writing at least three (3) Business Days prior to the date
any such information is actually delivered to the Buyer (“Information Delivery
Date”), and the Buyer shall have the right until 11:59pm on the date 2 Business
Days from the date the Buyer received written notice that such information was
being delivered to it, to inform the Parent that the Buyer does not want to
receive such information and as a result thereof, such information shall not be
delivered to the Buyer:

 

(I)       Within twenty one (21) calendar days after the end of each calendar
month (with May 2017 being the first month) (A) unaudited interim and
year-to-date financial statements as of the end of such month (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, (B) monthly accounts receivable
and accounts payable statements as of the last day of each month, and which
items set forth in (A)–(B) shall be accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against the Parent, ICA-T and the Subsidiaries) or any other occurrence that
would reasonably be expected to have a Material Adverse Effect on the Parent,
ICA-T and the Subsidiaries, all certified in writing by the Parent’s and ICA-T’s
Chief Executive Officer and Chief Financial Officer stating that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes, and
(ii) that they are subject to normal year-end adjustments;

 

(II)       Within forty five (45) calendar days (or 50 calendar days if the
Parent files a Notification of Late filing on Form 12b-25 with the SEC (a
“12b-25”) for such period) after the end of each calendar quarter (A) unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and (B)
monthly accounts receivable and accounts payable statements as of the last day
of each month accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against the Parent,
ICA-T and the Subsidiaries) or any other occurrence that would reasonably be
expected to have a Material Adverse Effect on the Parent, ICA-T and the
Subsidiaries, certified by the Parent’s and ICA-T’s Chief Executive Officer and
Chief Financial Officer to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, and (ii) that they are
subject to normal year-end adjustments. The Parent and ICA-T shall provide both
such information, the most recent capitalization table for the Parent, ICA-T and
the Subsidiary, including the exercise price of all employee stock options and
other securities issued during such period, as certified by the CEO and CFO of
the Parent and ICA-T;

 



 43 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(III)       within ninety (90) calendar days (or one hundred twenty (120)
calendar days if the Parent files a 12b-25 for such period)) after the end of
each fiscal year audited financial statements as of the end of such year
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows, and setting forth
in comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by the
Parent and reasonably acceptable to the Collateral Agent, accompanied by any
management report from such accountants, and (B) monthly accounts receivable and
accounts payable statements as of the last day of each month of the Parent,
ICA-T and the Subsidiaries. The Parent also shall provide to the Buyer with such
information the most recent capitalization table for the Parent, ICA-T and each
of their respective Subsidiaries, including the exercise price of all employee
stock options and other securities issued during such period, as certified by
the CEO and CFO of the Parent and ICA-T;

 

(IV)       Additionally, no later than the twenty first (21st) Business Day from
the last calendar day of each calendar month, the Parent and ICA-T shall deliver
to the Buyer (simultaneously with the information required in Section 4(ff)(I))
monthly account payable and account receivable statements.

 

(V)       All monthly, quarterly and annual information required to be provided
by the Parent and ICA-T to the Buyer shall be in writing and in form and
substance reasonably satisfactory to the Buyer. All such information shall be
certified in a writing signed by the Parent’s and ICA-T’s Chief Executive
Officer and Chief Financial Officer as being true and correct.

 

(VI)       In addition to the above, upon request from the Buyer, the Parent and
ICA-T shall provide the Buyer, no later than the third (3rd) Business Day of any
request, a status update on matters relating to the business and operations of
the Parent, ICA-T and the Subsidiaries, including, but not limited to,
manufacturing and capital expenditures, shipment of products, sales pipeline,
decisions of the board of directors of the Parent, ICA-T and the Subsidiaries
and regulatory and licensing issues, and such information and such other
information including, but not limited to, status updates, clarifications of
previously provided information including supporting documentation and written
explanations.

 

(VII)       The Parent and ICA-T may satisfy its obligations under clauses “II”
and “III” of this Section 4(ff)(II) and (III) (as applicable) by delivery (i)
for each calendar quarter, a quarterly report on Form 10-Q for such quarter, if
timely filed with the SEC in accordance with SEC rules and regulations, and (ii)
for each calendar year, an Annual Report on Form 10-K for such year, if timely
filed with the SEC in accordance with SEC rules and regulations.

 

(gg)    Reservation of Shares. So long as any of the Notes and/or the Parent
Warrant remain outstanding, the Parent and ICA-T shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than the sum of (x) the sum of (A) ICA-T’s Required Reserve Amount (as
defined in and related to ICA-T Note), and (B) the Parent’s Required Reserve
Amount (as defined in and related to the Parent Note), plus (y) the Required
Reserved Amount (as defined in and relating to the Parent Warrant)
(collectively, the “SPA Required Reserve Amount”); provided that at no time
shall the number of shares of Parent Common Stock reserved pursuant to this
Section 4(gg) be reduced. If at any time the number of shares of Parent Common
Stock authorized and reserved for issuance is not sufficient to meet the SPA
Required Reserve Amount (an “Authorized Share Failure”), the Parent shall
immediately take all action necessary to increase the Parent authorized shares
of Parent Common Stock to an amount sufficient to allow the Parent to reserve
the SPA Required Reserve Amount. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than ninety (90) days after
the occurrence of such Authorized Share Failure, the Parent shall either (i)
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Parent Common Stock or (ii) have rectified such
Authorized Share Failure by increasing the required SPA Reserve Amount by
obtaining approval by written request of the required percentage of issued and
outstanding shares of Parent Common Stock and having taken all other such
actions to effectuate the same. In connection with a meeting described in “(i)”
above, the Parent shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Parent Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
Nothing contained in this Section 4(gg) shall limit any obligations of the
Parent and/or ICA-T under any provision of the Transaction Documents.

 



 44 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.REGISTER; LEGEND.

 

(a)       Register. (i) The Parent (and ICA-T as to the ICA-T Note) shall
maintain at its principal executive offices (or such other office or agency of
the Parent (or ICA-T with regard to holders of any ICA-T Notes) as it may
designate by notice to each holder of Securities), a register for the Notes, the
Parent Warrant and the Parent Underlying Shares in which the Parent shall record
the name and address of the Person in whose name the Notes, the Parent Warrant
and the Parent Underlying Shares have been issued; provided that such
information is provided to the Parent by the Buyer (including the name and
address of each transferee) and the principal amount of the Notes held by such
Person and number of shares issuable upon exercise of the Parent Warrant. The
Parent shall keep the register open and available at all times during business
hours for inspection of the Buyer or its legal representatives.

 

(b)       Legends. The Buyer understands that the Securities have been and will
be issued pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Securities shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER OR THE PARENT IN A FORM REASONABLY
ACCEPTABLE TO THE PARENT, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

[NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE ACCEPTABLE TO THE PARENT. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.]

 



 45 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c)        Transfer Agent Instructions. The Parent and ICA-T shall issue
irrevocable instructions to the Transfer Agent and any subsequent transfer agent
(as applicable, the “Transfer Agent”) in the form annexed hereto as Exhibit J
(the “Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of the Buyer or its respective nominee(s), for
the shares of Parent Common Stock issuable upon conversions of the Notes and
exercise of the Parent Warrant in such amounts as specified from time to time by
the Buyer to the Parent and ICA-T upon conversions of the Notes and/or exercises
of the Parent Warrant. The Parent and ICA-T each represent and warrant that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(c), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Parent and ICA-T to the Transfer Agent with
respect to the Securities, and that the Securities (as the case may be) and
ending on the date of receipt by the Buyer of such shares without restrictive
legend and the required payment. Such shares shall be freely transferable on the
books and records of the Parent and ICA-T, as applicable, to the extent provided
in this Agreement and the other Transaction Documents. If the Buyer effects a
sale, assignment or transfer of the Securities in accordance with Section 2(g),
the Parent and ICA-T shall permit the transfer and shall promptly instruct the
Transfer Agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Buyer to effect such sale, transfer or assignment. In the event
that such sale, assignment or transfer involves shares of Parent Common Stock
issuable upon conversions of the Notes or exercise of the Parent Warrant sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the Transfer Agent shall issue such shares of Parent
Common Stock to the Buyer, assignee or transferee (as the case may be) without
any restrictive legend in accordance with Section 5(d) below. The Parent and
ICA-T each acknowledge that a breach by it of its obligations hereunder will
cause irreparable harm to the Buyer and/or any of its assignees and/or
transferees. Accordingly, the Parent and ICA-T acknowledge that the remedy at
law for a breach of its obligations under this Section 5(c) will be inadequate
and agrees, in the event of a breach or threatened breach by the Parent and
ICA-T of the provisions of this Section 5(c), the Buyer and/or any of its
assignees and/or transferees shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Parent
shall cause its legal counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Parent’s Transfer Agent on each
Effective Date. Any fees (with respect to the Transfer Agent, DTC, counsel to
the Parent or otherwise) associated with the issuance of such opinion or the
removal of any legends on any of the Securities shall be borne by the Parent.

 

(d)       Removal of Legends. Certificates evidencing the Securities shall not
be required to contain the legend set forth in Section 5(b) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities (as the case may be), pursuant to Rule 144
(assuming the transferor is not an affiliate of the Parent or ICA-T), (iii) if
such Securities (as the case may be), are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Buyer provides the Parent with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of Buyer’s counsel),
(iv) in connection with a sale, assignment or other transfer (other than under
Rule 144), provided that the Buyer provides the Parent with an opinion of
counsel to the Buyer, in a form reasonably acceptable to the Parent, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, (v) if
legal counsel to the Parent and/or ICA-T provides the legal opinion required
pursuant to Section 4(a)(xxi) of the ICA-T Note or otherwise, or (vi) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Parent shall no later than two (2) Trading Days (as defined in the Notes) (or
such earlier date as required pursuant to the 1934 Act or other applicable law,
rule or regulation for the settlement of a trade initiated on the date the Buyer
delivers such legended certificate representing such Securities to the Parent)
following the delivery by the Buyer to the Parent or its Transfer Agent (with
notice to the Parent) of a legended certificate representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from the Buyer as may be required above in
this Section 5(d), as directed by the Buyer, either: (A) provided that the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program and such Securities are shares of Parent Common Stock credit the
aggregate number of shares of Parent Common Stock to which the Buyer shall be
entitled to the Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the Buyer, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Buyer or its designee (the date by which
such credit is so required to be made to the balance account of such Buyer’s or
such Buyer’s designee with DTC or such certificate is required to be delivered
to such Buyer pursuant to the foregoing is referred to herein as the “Required
Delivery Date”, and the date such shares of Parent Common Stock are actually
delivered without restrictive legend to such Buyer or such Buyer’s designee with
DTC, as applicable, the “Share Delivery Date”). The Parent shall be responsible
for any transfer agent fees or DTC fees with respect to any issuance of
Securities or the removal of any legends with respect to any Securities in
accordance herewith.

 



 46 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e)       Failure to timely Deliver; Buy-In. If the Parent fails for any reason
or no reason, to issue and deliver (or cause to be delivered) to the Buyer (or
its designee) by the Required Delivery Date, either (i) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, a
certificate for the number of shares of Parent Common Stock to which the Buyer
is entitled without any restrictive and/or other legend and register such shares
of Parent Common Stock on the Parent 's share register, or (ii) if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
credit the balance account of the Buyer or the Buyer’s designee with DTC for the
number of shares of Parent Common Stock to which the Buyer submitted for legend
removal by the Buyer pursuant to Section 5(d) above and if on or after such
Trading Day the Buyer purchases (in an open market transaction or otherwise)
shares of Parent Common Stock corresponding to all or any portion of Parent
Conversion Shares or Parent Warrant Shares (as the case may be) submitted for
legend removal by the Buyer pursuant to Section 5(d) above that the Buyer is
entitled to receive from the Parent (a “Buy-In”), then the Parent shall, within
two (2) Trading Days after the Buyer’s request and in the Buyer’s discretion,
either (i) pay cash to the Buyer in an amount equal to the Buyer’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any, for the shares of Parent Common Stock so purchased) (the
“Buy-In Price”), at which point the Parent’s obligation to so deliver such
certificate or credit the Buyer’s (or its designee’s account) balance account
with the DTC through its Deposit Withdrawal at Custodian System, shall terminate
and such shares shall be cancelled, or (ii) promptly honor its obligation to so
deliver to the Buyer a certificate or certificates or credit the balance account
of the Buyer or the Buyer’s designee with the DTC through its Deposit Withdrawal
at Custodian System representing such number of Parent Conversion Shares or
Parent Warrant Shares (as the case may be) that would have been so delivered if
the Parent timely complied with its obligations hereunder and pay cash to the
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Parent Conversion Shares or Parent
Warrant Shares (as the case may be) that the Parent was required to deliver to
the Buyer by the Required Delivery Date multiplied by (B) the lowest Closing
Sale Price or Closing Bid Price (as the case may be and as defined in the Note)
of the Parent Common Stock on any Trading Day during the period commencing on
the date of the applicable Conversion Notice or Exercise Notice (as the case may
be) and ending on the date of such delivery and payment under this clause (ii).
Nothing shall limit the Buyer’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Parent’s
failure to timely deliver certificates representing shares of Parent Common
Stock (or to electronically deliver such shares of Parent Common Stock) as
required pursuant to the terms hereof.

 

(f)       Transfer Agent and FAST Compliance. While any Notes or Parent Warrants
are outstanding, the Parent shall maintain a Transfer Agent that participates in
the DTC Fast Automated Securities Transfer Program.

 

6.CONDITIONS TO THE PARENT’S AND ICA-T’S OBLIGATION TO SELL.

 

(a)       The obligation of (i) the Parent to issue and sell the Parent Note and
the Parent Warrant, and (ii) ICA-T to issue and sell the ICA-T Note to the Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Parent’s and ICA-T’s sole benefit and may be waived by the Parent or ICA-T at
any time in its sole discretion by providing the Buyer with prior written notice
thereof:

 

(A)       The Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Parent or ICA-T (as the case
may be).

 

(B)       The Buyer shall have executed and delivered to the Parent Lock Up
Agreement in form and substance reasonably satisfactory to the Buyer (the
“Lock-Up Agreement”)

 

(C)       The Buyer shall have delivered to (I) the Parent, the Parent Purchase
Price and (II) ICA-T, the ICA-T Purchase Price (less the amounts withheld
pursuant to Section 4(h) hereof) for the Parent Note and the Parent Warrant; and
the ICA-T Note, respectively, being purchased by the Buyer at the Closing by
wire transfer of immediately available funds in accordance with the Flow of
Funds Letter.

 



 47 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)       The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

7.CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

(a)       The obligation of the Buyer hereunder to purchase the Notes and the
Parent Warrant at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion by providing the Parent and ICA-T with prior
written notice thereof:

 

(i)       (A) The Parent, ICA-T and each Subsidiary shall have duly executed and
delivered to the Buyer each of the Transaction Documents to which it is a party,
and (B (I) the Parent, with regard to the Parent Note and the Parent Warrant
initially to purchase 857,143 shares of Parent Common Stock, and (II) ICA-T,
with regard to the ICA-T Note, shall have duly executed and delivered to the
Buyer such instruments, respectively.

 

(ii)       The Buyer shall have received the legal opinion of Gracin & Marlow,
LLP, the Parent’s and ICA-T’s corporate securities counsel, dated the Closing
Date, in the form acceptable to the Buyer.

 

(iii)       The Buyer shall have received the legal opinion of Morgan, Lewis and
Bockius LLP, the Parent’s, ICA-T’s and the Subsidiaries’ intellectual property
counsel, dated the Closing Date in form and substance acceptable to the Buyer.

 

(iv)       The Parent and ICA-T shall have delivered to the Buyer a certificate
evidencing the formation and good standing of the Parent, ICA-T and each
Subsidiary in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within five (5) days of the Closing Date.

 

(v)       The Parent and ICA-T shall have delivered to the Buyer a certificate
evidencing the Parent, ICA-T’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Parent, ICA-T and each Subsidiary
conducts business and is required to so qualify, as of a date within five (5)
days of the Closing Date.

 



 48 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(vi)       The Parent and ICA-T shall have delivered to the Buyer a certified
copy of their respective certificate of incorporation as certified by the
Delaware Secretary of State within five (5) days of the Closing Date.

 

(vii)       The Parent and ICA-T shall have delivered to the Buyer a certified
copy of the certificate of incorporation (or such equivalent organizational
document) of each Subsidiary as certified by the Secretary of State (or
comparable office) of each such Subsidiary’s jurisdiction of incorporation
within five (5) days of the Closing Date.

 

(viii)       The Parent, ICA-T and each Subsidiary shall have delivered to the
Buyer a certificate, in the form acceptable to the Buyer, executed by the
secretary of the Parent, ICA-T and each Subsidiary dated as of the Closing Date,
as to (i) the resolutions consistent with Section 3(b) as adopted by the
Parent’s, ICA-T’s and each Subsidiary’s board of directors in a form acceptable
to the Buyer, (ii) Certificate of Incorporation of each of the Parent, ICA-T and
each Subsidiary, and (iii) the Bylaws of the Parent, ICA-T and each Subsidiary,
each as in effect at the Closing.

 

(ix)       Each and every representation and warranty of the Parent and ICA-T
made herein and of the Parent, ICA-T and each Subsidiary in each other
Transaction Document shall be true and correct as of the date when made and as
of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Parent, ICA-T and each
Subsidiary shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Parent, ICA-T and each Subsidiary at or prior
to the Closing Date. The Buyer shall have received a certificate, duly executed
by the Chief Executive Officer of the Parent, ICA-T and each Subsidiary, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Buyer in the form acceptable to the Buyer.

 

(x)       The Parent and ICA-T shall have obtained all governmental, regulatory
and third party consents and approvals, if any, necessary for the sale of the
Securities.

 

(xi)       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(xii)       No event or series of events shall have occurred that reasonably
could or result in a Material Adverse Effect.

 



 49 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xiii)       In accordance with the terms of the Security Documents, the Parent
and ICA-T shall have delivered to the Collateral Agent (A) original certificates
(I) representing 100% of outstanding capital stock of each Subsidiary (other
than ICA-T) to the extent such Subsidiary is a corporation or otherwise has
certificated equity and (II) representing all other equity interests to be
pledged thereunder, in each case, accompanied by undated stock powers executed
in blank and other proper instruments of transfer and (B) appropriate financing
statements on Form UCC-1 and such other financing or similar statement to be
filed with the United States Patent and Trademark Office and/or any other
governmental body or agency to be duly filed in such office or offices as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
security interests purported to be created by each Security Document (the
“Perfection Certificate”).

 

(xiv)       Within two (2) Business Days prior to the Closing, the Parent and
ICA-T shall have delivered or caused to be delivered to the Buyer and the
Collateral Agent a perfection certificate, duly completed and executed by the
Parent, ICA-T and each Subsidiary, in form and substance satisfactory to the
Buyer.

 

(xv)       The Collateral Agent shall have received the Security Agreements and
the other Security Documents, duly executed by the Parent, ICA-T and each
Subsidiary (as applicable).

 

(xvi)       With respect to the Intellectual Property of the Parent, ICA-T and
each Subsidiary, the Parent, ICA-T and each Subsidiary shall have duly executed
and delivered to the Collateral Agent and the Buyer the Intellectual Property
Security Agreements and Assignment for Security for the Intellectual Property of
the Parent, ICA-T and each Subsidiary, in the form attached as Exhibit A to the
Security Agreements.

 

(xvii)       Each Control Account Bank (as defined in the Security Agreement),
the Collateral Agent and each of the Parent, ICA-T and the Subsidiaries (as
applicable) shall have duly executed and delivered to the Buyer a Controlled
Account Agreement (as defined in the Security Agreement) with respect to each
account of the Parent, ICA-T and each of the Subsidiaries held at each Control
Account Bank; provided, however, that notwithstanding anything to the contrary
provided herein or elsewhere, the Closing conditions set forth in this “(xvii)”
shall if not satisfied at Closing, become a “post-Closing condition” and shall
be satisfied if all duly executed Collateral Account Agreements are delivered to
the Collateral Agent with fourteen (14) calendar days from the Closing Date.

 

(xviii)       The Buyer shall have received a letter on the letterhead of the
Parent and ICA-T, duly executed by the Chief Executive Officer of the Parent and
ICA-T, setting forth the wire amounts of the Buyer and the wire transfer
instructions of the Parent and ICA-T (the “Flow of Funds Letter”).

 

(xix)       The Parent shall have delivered to the Buyer fully executed Pay-Off
Letters from each holder of the Parent Bridge Notes demonstrating that the
$1,500,000 aggregate principal amount of and all accrued but unpaid interest
thereon has been paid in full and such other executed documents reasonably
requested by the Buyer demonstrating that all Liens and security interests in
any assets of the Parent, ICA-T and/or any Subsidiary securing such Parent
Bridge Notes have been terminated including, but not limited to, the filing of
any Lien termination and/or release documents with any Governmental Entity
including a UCC-3 Termination Statement (whether such is required to be signed
or not).

 



 50 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xx)       The Parent and ICA-T shall have delivered to the Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form and substance reasonably
acceptable to the Buyer, fully executed by the Parent, ICA-T and the Buyer which
instructions shall have been delivered to and acknowledged by execution thereof
by the Transfer Agent.

 

(xxi)        The Parent and ICA-T shall have duly executed and delivered to the
Buyer the Leak-Out Agreement.

 

(xxii)       The Buyer shall have received the fully executed Buyer Deed of
Trust with proof of filing with the appropriate Governmental Entity and such
other documents necessary and/or reasonably requested by the Buyer to satisfy
itself it has a senior secured interest in and a perfected Lien on the
Property/Facilities securing all Indebtedness and other obligations of ICA-T to
the Buyer.

 

(xxiii)       The Parent shall have delivered to the Buyer a stockholder list
dated within 2 days of the Closing Date from and certified by the Transfer Agent
showing (I) the number of shares of Parent Common Stock issued and outstanding,
(II) the number of shares of Parent Common Stock that (x) contain 1933 Act
restrictive legends, (y) that are unlegended, and (II) the number of shares that
are held by “Cede & Co.”

 

(xxiv)       [INTENTIONALLY LEFT BLANK.]

 

(xxv)       The Buyer shall have received legal opinion of Ballard Spahr LLP,
real property legal counsel to the Parent and ICA-T as to matters relating to,
among other related matters, the Property/Facilities, the Deed of Trust, the
Buyer Deed of Trust, the security interests created in the Collateral and the
Liens evidencing a security interest in such Collateral and the perfection
thereof including, but not limited to, the Property/Facilities, dated the
Closing Date in form and substance acceptable to the Buyer.

 

(xxvi)       The Parent, ICA-T and the Subsidiaries shall have delivered to the
Buyer such other documents, instruments, opinions or certificates relating to
the transactions contemplated by this Agreement as the Buyer or its counsel may
reasonably request.

 

(xxvii)       The Parent and ICA-T shall have delivered to the Buyer a fully
executed Pay-off Letter in the form attached hereto as Exhibit K.

 



 51 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xxviii)        The Parent and ICA-T shall execute and deliver to the Collateral
Agent separate Confession of Judgments in the form attached hereto as Exhibit M
(the “Confession of Judgments”), with such other documents, affidavits and
related items as are deemed necessary and/or advisable by counsel to the Buyer.

 

(xxix)       The Parent and each Subsidiary (other than ICA-T) shall have
delivered to the Collateral Agent the fully executed Guaranty Agreements.

 

8.MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Parent and ICA-T
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Buyer from
bringing suit or taking other legal action against the Parent and ICA-T in any
other jurisdiction to collect on the Parent’s and ICA-T’s obligations to the
Buyer or to enforce a judgment or other court ruling in favor of the Buyer. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 



 52 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c)       Headings; Gender. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d)       Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Parent, ICA-T and/or any of the Subsidiaries (as the case may be), or payable to
or received by the Buyer, under the Transaction Documents (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to the Buyer, or collection by the Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of the Buyer, the
Parent, ICA-T and/or any of the Subsidiaries and such amount shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the applicable
law. Such adjustment shall be effected, to the extent necessary, by reducing or
refunding, at the option of the Buyer, the amount of interest or any other
amounts which would constitute unlawful amounts required to be paid or actually
paid to the Buyer under the Transaction Documents. For greater certainty, to the
extent that any interest, charges, fees, expenses or other amounts required to
be paid to or received by the Buyer under any of the Transaction Documents or
related thereto are held to be within the meaning of “interest” or another
applicable term to otherwise be violative of applicable law, such amounts shall
be pro-rated over the period of time to which they relate.

 



 53 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e)       Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Parent, ICA-T and/or any of the
Subsidiaries, their respective affiliates and Persons acting on their behalf,
including, without limitation, any transactions by the Buyer with respect to
Parent Common Stock or the Securities, and the other matters contained herein
and therein. For clarification purposes, the Recitals are part of this
Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Parent and ICA-T and the Buyer, and any
amendment to any provision of this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on the Buyer and holders of
Securities, as applicable. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. As a material
inducement for the Buyer to enter into this Agreement, the Parent and ICA-T
expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by the Buyer, any of its advisors or any of
its representatives shall affect the Buyer’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Parent and ICA-T’s
representations and warranties contained in this Agreement or any other
Transaction Document and (y) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Documents,” (or a substantially similar term) nothing contained in any
of the SEC Documents shall affect the Buyer’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Parent and ICA-T’s
representations and warranties contained in this Agreement or any other
Transaction Document.

 

(f)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:

 

If to the Parent:

 

Icagen, Inc.

4222 Emperor Blvd., Suite 350

Research Triangle Park

Durham, NC 27703

Telephone: (919) 941-5206

Facsimile: (919) 941-0813

Attention: Richard Cunningham, Chief Executive Officer

Email: rcunningham@icagen.com

 

with a copy (for informational purpose only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

Email: lmarlow@gracinmarlow.com

 

If to ICA-T:

 

Icagen-T, Inc.

2090 E. Innovation Park Drive

Oro Valley, Arizona 85755

Telephone: (520) 544-6800

Facsimile: (520) 544-6805

Attention: Richie Cunningham

Email: rcunningham@icagen.com

 

 54 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

with a copy (for informational purpose only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

Email: lmarlow@gracinmarlow.com

 

If to the Buyer:

 

GPB Debt Holdings II, LLC

535 West 24th Street, 4th Floor

New York, NY 10011

Telephone: (212) 558-9199

Facsimile: (212) 235-2651

Attention: Tim Creutz

Email: tcreutz@gpb-cap.com

 

with a copy (for informational purpose only) to:

 

Gusrae Kaplan Nusbaum PLLC

120 Wall Street

New York, NY 10005

Telephone (212) 269-1400

Facsimile: (212) 809-4147

Attention: Lawrence G. Nusbaum, Esq.

Email: lnusbaum@gusraekaplan.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes, Parent Warrant and Parent
Underlying Shares. Neither the Parent nor ICA-T shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Buyer, including, without limitation, by way of a Fundamental Transaction (as
defined in the Notes and Parent Warrant) (unless the Parent and ICA-T are in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes and Parent Warrants). The Buyer may assign some or all of its
rights hereunder in connection with any transfer of any of its Securities to an
Affiliate of the Buyer without the consent of the Parent and ICA-T, in which
event such assignee shall be deemed to be a “Buyer” hereunder with respect to
such assigned rights.

 



 55 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 8(k).

 

(i)       Survival. The representations, warranties, agreements and covenants
shall survive the Closing.

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)       Indemnification.

 

(i)       In consideration of the Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Parent and ICA-T’s other obligations under the Transaction Documents,
to the full extent required by law, the Parent and ICA-T each will and hereby
does, jointly and severally, defend, protect, indemnify and hold harmless the
Buyer and each other holder of any Securities and all of their predecessors,
successors, advisors, stockholders, partners, members, managers, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives including in-house and outside legal
counsels (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Parent, ICA-T and/or any of the Subsidiaries in any of the Transaction
Documents, (ii) any breach of any material covenant, agreement or obligation of
the Parent, ICA-T and/or any of the Subsidiaries contained in any of the
Transaction Documents or (iii) any cause of action, suit, arbitration,
proceeding or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Parent, ICA-T and/or any of the Subsidiaries) or which otherwise involves such
Indemnitee that arises out of or results from (A) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (B) any of the
transactions contemplated by any of the Transaction Documents including, but not
limited to, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, (C)
any disclosure properly made by the Buyer pursuant to Section 4(i), or (D) the
status of the Buyer or any other holder of the Securities either as an investor
in the Parent and ICA-T pursuant to the transactions contemplated by the
Transaction Documents or as a party to this Agreement and/or any other
Transaction Document (including, without limitation, as a party in interest or
otherwise in any action or proceeding for injunctive or other equitable relief).
To the extent that the foregoing undertaking by the Parent and ICA-T may be
unenforceable for any reason, the Parent and ICA-T shall and shall cause each
Subsidiary to make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
The rights and remedies of an Indemnitee and the obligations and
responsibilities of the Parent and ICA-T as set forth in this Section 8(k) are
in addition and not in limitation to those set forth in Section 8(q) of this
Agreement.

 



 56 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii)       Promptly after receipt by an Indemnitee under this Section 8(k) of
notice of the commencement of any action or proceeding (including any
governmental or regulatory action or proceeding) involving an Indemnified
Liability, such Indemnitee shall, if a claim in respect thereof is to be made
against the Parent and ICA-T under this Section 8(k), deliver to the Parent and
ICA-T a written notice of the commencement thereof, and the Parent and ICA-T
shall have the right to participate in, and, to the extent the Parent and ICA-T
so desires, to assume control of the defense thereof with counsel mutually
satisfactory to the Parent and ICA-T and the Indemnitee; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of such counsel to be paid by the Parent and ICA-T if: (A) the Parent
and ICA-T has agreed in writing to pay such fees and expenses; (B) the Parent
and ICA-T shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Parent and ICA-T, and such Indemnitee shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnitee and the Parent and ICA-T (in which case, if such Indemnitee
notifies the Parent and ICA-T in writing that it elects to employ separate
counsel at the expense of the Parent and ICA-T, then the Parent and ICA-T shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Parent and ICA-T); provided, further, that in the case of
clause (C) above the Parent and ICA-T shall not be responsible for the
reasonable fees and expenses of more than one (1) separate legal counsel for the
Indemnitees. The Indemnitee shall reasonably cooperate with the Parent and ICA-T
in connection with any negotiation or defense of any such action or Indemnified
Liability by the Parent and ICA-T and shall furnish to the Parent and ICA-T all
information reasonably available to the Indemnitee which relates to such action
or Indemnified Liability. The Parent and ICA-T shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Parent and ICA-T shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Parent and ICA-T shall
not unreasonably withhold, delay or condition its consent. The Parent and ICA-T
shall not, without the prior written consent of the Indemnitee, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liability or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Parent and ICA-T shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the Parent and ICA-T within a reasonable
time of the commencement of any such action shall not relieve the Parent and
ICA-T of any liability to the Indemnitee under this Section 8(k), except to the
extent that the Parent and ICA-T is materially and adversely prejudiced in its
ability to defend such action.

 



 57 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii)       All representations and warranties contained in the Transaction
Documents shall survive until the Notes are repaid in full are no longer
outstanding. The covenants and agreements which by their terms do not
contemplate performance after the Closing Date shall survive until the Notes are
paid in full are no longer outstanding. The covenants and agreements which by
their terms contemplate performance after the Closing Date shall survive the
Closing Date in accordance with their terms until 60 days following the
expiration of any applicable statute of limitations (after giving effect to any
waivers and extensions thereof). The indemnification required by this Section
8(k) shall be made by periodic wire payments of the amount thereof during the
course of the investigation or defense, within ten (10) days after bills are
received or Indemnified Liabilities are incurred.

 

(iv)       The indemnity agreement contained herein shall be in addition to (A)
any cause of action or similar right of the Indemnitee against the Parent and
ICA-T or others, B) any liabilities the Parent and ICA-T may be subject to
pursuant to the law, and (C) those provided in Section 8(q)(xi).

 

(l)       Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Parent Common Stock and any other numbers in this Agreement that
relate to the Parent Common Stock shall be automatically adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions that occur with respect to the Parent Common Stock after the date
of this Agreement. It is expressly understood and agreed that for all purposes
of this Agreement, and without implication that the contrary would otherwise be
true, neither transactions nor purchases nor sales shall include the location
and/or reservation of borrowable shares of Parent Common Stock.

 



 58 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(m)       Remedies. The Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Parent and ICA-T recognize that in the event that it or any Subsidiary fails to
perform, observe, or discharge any or all of its or such Subsidiary’s (as the
case may be) obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Buyer. The Parent and ICA-T therefore
agrees that the Buyer shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The
remedies provided in this Agreement and the other Transaction Documents shall be
cumulative and in addition to all other remedies available under this Agreement
and the other Transaction Documents, at law or in equity (including a decree of
specific performance and/or other injunctive relief).

 

(n)       Withdrawal Right. Notwithstanding anything to the contrary contained
in (and without limiting any similar provisions of) the Transaction Documents,
whenever the Buyer exercises a right, election, demand or option under a
Transaction Document and the Parent, ICA-T or their respective Subsidiaries does
not timely perform its related obligations within the periods therein provided,
then the Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Parent and ICA-T or such Subsidiary (as the case may
be), any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o)       Payment Set Aside; Currency. To the extent that the Parent and ICA-T
makes a payment or payments to the Buyer hereunder or pursuant to any of the
other Transaction Documents or the Buyer enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Parent
and ICA-T, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

 59 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(p)       Judgment Currency.

 

(i)       If for the purpose of obtaining or enforcing judgment against the
Parent and ICA-T in connection with this Agreement or any other Transaction
Document in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 9(p)
referred to as the “Judgment Currency”) an amount due in US Dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
Business Day immediately preceding:

 

a.the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date; or

 

b.the date on which the foreign court determines, in the case of any proceeding
in the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 9(p)(i)(2) being hereinafter referred to as the
“Judgment Conversion Date”).

 

(ii)       If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii)       Any amount due from the Parent and ICA-T under this provision shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of this Agreement or any other
Transaction Document.

 



 60 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(q)       Registration Rights, Etc.

 

(i)       Filing; Effectiveness, Etc. The Parent and ICA-T hereby agree that the
Parent shall prepare and file with the SEC an initial Registration Statement (as
defined below) on Form S-3 covering the resale of all of the Registrable
Securities (as defined below)subject to the provisions of Section 8(q)(v) below;
provided that such initial Registration Statement shall register for resale at
least the number of shares of Parent Common Stock equal to the Required
Registration Amount (as defined below) as of the date such Registration
Statement is initially filed with the SEC; provided further that if Form S-3 is
unavailable for such a registration, the Parent shall use such other form as is
required by Section 8(q)(iii). Such initial Registration Statement, and each
other Registration Statement required to be filed pursuant to the terms of this
Agreement, shall contain (except if otherwise directed by the Buyer in
accordance with the rules and regulations of the 1933 Act) the “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
provided to the Parent by the Holder within ten (10) days from such request by
the Parent. After the filing of the Registration Statement and each other
Registration Statement required to be filed by the Parent hereunder with the
SEC, the Parent shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective by the SEC (the date the SEC
declares the Registration Statement and/or any other Registration Statement
covering Registrable Securities effective shall be the “Effective Date”), as
soon as possible, but in no event later than the applicable Effectiveness
Deadline (as defined below). Following the Effective Date, the Parent shall use
its commercially reasonable efforts to ensure the Registration Statement remains
effective at all times so that a holder of Registrable Securities can effectuate
sales of such Registrable Securities pursuant to such Registration Statement and
such other Registration Statement until the date three (3) months following the
date the ICA-T Note is no longer outstanding. For purposes hereof, the terms
“Registrable Securities” means (i) the shares of Parent Common Stock issuable
upon (a) conversion of the ICA-T Note, and (b) conversion of the Parent Note
and/or exercise of the Parent Warrant solely to the extent such shares of Parent
Common Stock are required to be included in a Registration Statement because
such shares of Parent Common Stock are not eligible for issuance and/or sale
under Rule 144 without restrictive legend(the “Other Registrable Securities”),
and (ii) any capital stock of the Parent issued or issuable with respect to the
Other Registrable Securities and the shares of Parent Common Stock issuable upon
conversion of the ICA-T Note and/or the Other Registrable Securities including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Parent into which the shares of Parent Common Stock and/or
are converted, exercised or exchanged and shares of capital stock of a Successor
Entity (as defined in the ICA-T Note, the Parent Note and/or the Parent Warrant,
as applicable) into which the shares of Parent Common Stock are converted or
exchanged into (but with regard to the Other Registrable Securities, to the
extent such Other Registrable Securities are required to be included in a
Registration Statement because they are not eligible for issuance and/or sale
under Rule 144 without restrictive legend), in each case, without regard to any
limitations on conversion of the ICA-T Note the Parent Note and/or the Parent
Warrant, as applicable. “Registration Statement” means a registration statement
or registration statements of the Parent filed under the 1933 Act covering
Registrable Securities. “Effectiveness Deadline” means except as provided in
Section 8(q)(v), (i) with respect to the initial Registration Statement required
to be filed pursuant to Section 8(q)(i), the date six (6) months following the
closing of a Qualifying PO, , and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Parent pursuant
to this Section 8(q), the earlier of (A) ninety (90) calendar days following the
date on which the Parent was required to file such additional Registration
Statement (or in the event such Registration Statement receives a “full review”
by the Staff (as defined below), the one hundred twentieth (120th) day following
such filing date), and (B) 2nd Business Day after the date the Parent is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review. “Required Registration Amount” means, as of any given date, 125% of the
sum of the maximum number of Parent Conversion Shares then issuable upon
conversion of the ICA-T Note (assuming for purposes hereof that (x) the ICA-T
Note is convertible at 75% the then Conversion Price (as defined in the Notes)
in effect on such given date, and (y) any such calculation shall not take into
account any limitations on the conversion of the ICA-T Note set forth in the
ICA-T Note), all subject to adjustment as provided in Section 8(q)(ii) and/or
Section 8(q)(v).

 

(ii)       Sufficient Number of Registrable Securities Registered. In the event
the number of Registrable Securities available under any Registration Statement
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Parent shall amend such Registration
Statement (if permissible), or file with the SEC a new Registration Statement
(on the shortest form available therefor, if applicable), or both, so as to
cover at least the Required Registration Amount as of the Trading Day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than thirty (30) days after the necessity therefor arises (but taking
account of any SEC Staff (the “Staff”) position with respect to the date on
which the Staff will permit such amendment to the Registration Statement and/or
such new Registration Statement (as the case may be) to be filed with the SEC).
The Parent shall use its reasonable best efforts to cause such amendment to such
Registration Statement and/or such new Registration Statement (as the case may
be) to become effective as soon as practicable following the filing thereof with
the SEC, but in no event later than the applicable Effectiveness Deadline for
such Registration Statement. For purposes of the foregoing provision, the number
of shares available under a Registration Statement shall be deemed “insufficient
to cover all of the shares of Parent Common Stock Registrable Securities” if at
any time the number of shares of Parent Common Stock available for resale under
the applicable Registration Statement is less than the Required Registration
Amount.

 



 61 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii)       Ineligibility to Use Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Parent shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Buyer and (ii) undertake to register the resale of the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Parent shall
maintain the effectiveness of all Registration Statements then in effect until
such time as a Registration Statement on Form S-3 covering the resale of all the
Registrable Securities has been declared effective by the SEC and the prospectus
contained therein is available for use.

 

(iv)       Effect of Failure to File and Obtain and Maintain Effectiveness of
any Registration Statement. If the (a) a Registration Statement covering the
resale of all of the Registrable Securities required to be covered thereby
(subject to any reduction pursuant to Section 8(q)(v)) pursuant to this
Agreement is not declared effective by the SEC on or before the Effectiveness
Deadline for such Registration Statement (an “Effectiveness Failure”), (it being
understood that if on the Business Day immediately following the Effective Date
for such Registration Statement the Parent shall not have filed a “final”
prospectus for such Registration Statement with the SEC under Rule 424(b)
(whether or not such a prospectus is technically required by such rule), the
Parent shall be deemed to not have satisfied this clause and such event shall be
deemed to be an Effectiveness Failure), (b) on any day after the Effective Date
of a Registration Statement sales of all Registrable Securities required to be
included on such Registration Statement (disregarding any reduction pursuant to
Section 8(v) of this Agreement) cannot be made pursuant to such Registration
Statement (including, without limitation, because of a failure to keep such
Registration Statement effective, a failure to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement, a
suspension or delisting of (or a failure to timely list) the shares of Parent
Common Stock on the Principal Market (as defined below) or any other limitations
imposed by the Principal Market, or a failure to register a sufficient number of
shares of Parent Common Stock or by reason of a stop order) or the prospectus
contained therein is not available for use for any reason (a “Maintenance
Failure”), or (c) if a Registration Statement is not effective for any reason or
the prospectus contained therein is not available for use for any reason and
either (x) the Parent fails for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (y) the Parent has ever been
an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Parent shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Current Public Information Failure”) as a result of which the
Buyer is unable to sell Registrable Securities without restriction under Rule
144 (including, without limitation, volume restrictions), then, as partial
relief for the damages to the Buyer by reason of any such delay in, or reduction
of, its ability to sell Registrable Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity, including,
without limitation, specific performance), the Parent shall pay to the Buyer of
Registrable Securities an amount in cash equal to two (2%) percent of the
product of (x) the number of Registrable Securities of the Buyer required
hereunder to be included in such Registration Statement and (y) the Closing Sale
Price or Closing Bid Price (as the case may be and as defined in the ICA-T Note)
as of the Trading Day immediately prior to the date a Registration Delay Payment
(as defined below) is due hereunder (1) on the date of such Effectiveness
Failure, Maintenance Failure or Current Public Information Failure, as
applicable, and (2) on every thirty (30) day anniversary of (I) an Effectiveness
Failure until such Effectiveness Failure is cured; (II) a Maintenance Failure
until such Maintenance Failure is cured; and (III) a Current Public Information
Failure until the earlier of (i) the date such Current Public Information
Failure is cured and (ii) such time that such public information is no longer
required pursuant to Rule 144 (in each case, pro-rated for periods totaling less
than thirty (30) days). The payments to which a holder of Registrable Securities
shall be entitled pursuant to this Section 8(iv) are referred to herein as
“Registration Delay Payments”, it being understood that no Registration Delay
Payments shall be payable to the Buyer with respect to each Effectiveness
Failure, and/or Maintenance Failure or a Current Public Information Failure to
the extent (x) such Registration Delay Payments relate to such Registrable
Securities the Buyer elects not to include in such Registration Statement or (y)
the Buyer fails to timely perform its obligations hereunder. Following the
initial Registration Delay Payment for any particular event or failure (which
shall be paid on the date of such event or failure, as set forth above), without
limiting the foregoing, if an event or failure giving rise to the Registration
Delay Payments is cured prior to any thirty (30) day anniversary of such event
or failure, then such Registration Delay Payment shall be made on the third
(3rd) Business Day after such cure. In the event the Parent fails to make
Registration Delay Payments in a timely manner in accordance with the foregoing,
such Registration Delay Payments shall bear interest at the rate of one and one
half percent (1.5%) per month (prorated for partial months) until paid in full.
“Principal Market” means the NYSE MKT, New York Stock Exchange, the NASDAQ
Global Market, the NASDAQ Global Select Market, the NASDAQ Capital Market, the
OTCQB Market, the OTCQX Market, or the OTC Pink Market, or any successor or
subsequent market or exchange, which is at the time the principal trading
exchange or market for the Parent Common Stock, based upon share volume.

 



 62 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(v)       Offering. Notwithstanding anything to the contrary contained in this
Agreement in the event the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities by, or on behalf of,
the Parent, or in any other manner, such that the Staff or the SEC do not permit
such Registration Statement to become effective and used for resales in a manner
that does not constitute such an offering and that permits the continuous resale
at the market by the Buyer then the Parent shall reduce the number of shares to
be included in such Registration Statement by the Buyer until such time as the
Staff and the SEC shall so permit such Registration Statement to become
effective as aforesaid. In addition, in the event that the Staff or the SEC
requires the Buyer to be specifically identified as an ”underwriter” in order to
permit such Registration Statement to become effective, and the Buyer does not
consent to being so named as an underwriter in such Registration Statement,
then, in each such case, the Parent shall reduce the total number of Registrable
Securities to be registered on behalf of the Buyer, until such time as the Staff
or the SEC does not require such identification or until the Buyer accepts such
identification and the manner thereof. With regard to any reduced Registrable
Securities, upon a written request to the Parent signed by the Buyer, the Parent
shall file a registration statement within twenty (20) days of such request
(subject to any restrictions imposed by Rule 415 or required by the Staff or the
SEC) for resale by the Buyer in a manner acceptable to the Buyer, and the Parent
shall following such request cause to be and keep effective such Registration
Statement in the same manner as otherwise contemplated in this Agreement for
other registration statements hereunder, in each case until such time as: (i)
all Registrable Securities held by the Buyer have been registered and sold
pursuant to an effective Registration Statement in a manner acceptable to the
Buyer or (ii) all Registrable Securities may be resold by the Buyer without
restriction (including, without limitation, volume limitations) pursuant to Rule
144 (taking account of any Staff position with respect to “affiliate” status)
and without the need for current public information required by Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) and legal counsel to the Parent provides and
opinion to such effect to the Buyer in form reasonably acceptable to the Buyer
or (iii) the Buyer agrees to be named as an underwriter in any such Registration
Statement in a manner acceptable to the Buyer as to all Registrable Securities
held by the Buyer and that have not theretofore been included in a Registration
Statement under this Agreement (it being understood that the special demand
right under this sentence may be exercised by the Buyer multiple times and with
respect to limited amounts of Registrable Securities in order to permit the
resale thereof by the Buyer as contemplated above).

 

(vi)       Piggyback Registrations. Without limiting any obligation of the
Parent hereunder, under this Agreement and/or under the ICA-T Note, the Parent
Note and/or the Parent Warrant, if at any time following a Qualifying PO, there
is not an effective Registration Statement covering all of the Registrable
Securities or the prospectus contained therein is not available for use and the
Parent shall determine to prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities (other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or a business combination subject to Rule 145 under the 1933
Act or equity securities issuable in connection with the Parent’s stock option
or other employee benefit plans), then the Parent shall deliver to the Buyer a
written notice of such determination and, if within fifteen (15) days after the
date of actual receipt of such notice, the Buyer shall so request in writing,
the Parent shall include in such registration statement all or any part of such
shares of Parent Common Stock the Buyer requests to be registered; provided,
however, the Parent shall not be required to register any shares of Parent
Common Stock pursuant to this Section 8(q)(vi) that are the subject of a
then-effective Registration Statement.

 



 63 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(vii)       No Inclusion of Other Securities. Except with respect to a
registration statement filed under Section 8(q)(vi), the Parent shall in no
event include any securities other than Registrable Securities on any
Registration Statement filed in accordance herewith without the prior written
consent of the Buyer. Until the date 90 days following the Effective Date of a
Registration Statement, the Parent shall not enter into any agreement providing
any registration rights to any of its security holders other than the Buyer, or
filed a registration statement or have a previously filed registration statement
declared effective by the SEC or file a prospectus supplement to permit sales of
securities pursuant to an already declared effective registration statement for
any holders of its securities, except the Buyer.

 

(viii)       If the Buyer may be required under applicable securities law to be
described in any Registration Statement as an underwriter and the Buyer consents
in writing to so being named an underwriter, upon the written request of the
Buyer, the Parent shall make available for inspection by (i) the Buyer, (ii)
legal counsel for the Buyer and (iii) one (1) firm of accountants or other
agents retained by the Buyer (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Parent, ICA-T and each Subsidiary (collectively, the “Records”), as shall be
reasonably deemed necessary by each Inspector, and cause the Parent’s, ICA-T’s
and each Subsidiary’s officers, directors and employees to supply all
information which any Inspector may reasonably request; provided, however, each
Inspector shall agree in writing to hold in strict confidence and not to make
any disclosure (except to the Buyer or its agents, representatives and
Affiliates) or use of any Record or other information which the Parent’s board
of directors determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (1) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (2) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (3) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement or any other Transaction
Document. The Buyer agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Parent and allow
the Parent, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Parent and the Buyer, if any) shall be deemed to limit the Buyer’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations. If the Buyer may be required under applicable
securities law to be described in any Registration Statement as an underwriter
and the Buyer consents to so being named an underwriter, at the request of the
Buyer, the Parent shall furnish to the Buyer, on the date of the effectiveness
of such Registration Statement and thereafter from time to time on such dates as
the Buyer may reasonably request (i) a letter, dated such date, from the
Parent’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Buyer, and (ii) an opinion,
dated as of such date, of counsel representing the Parent for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Buyer.

 



 64 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ix)       In addition, without limiting any obligation of the Parent under this
Agreement, the Parent shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Parent are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, (ii)
secure designation and quotation of all of the Registrable Securities covered by
each Registration Statement on an Eligible Market (as defined in the ICA-T
Note), or (iii) if, despite the Parent’s reasonable best efforts to satisfy the
preceding clauses (i) or (ii) the Parent is unsuccessful in satisfying the
preceding clauses (i) or (ii), without limiting the generality of the foregoing,
to use its best efforts to arrange for at least two market makers to register
with the Financial Industry Regulatory Authority (“FINRA”) as such with respect
to such Registrable Securities. In addition, the Parent shall cooperate with the
Buyer and any broker or dealer through which the Buyer proposes to sell its
Registrable Securities in effecting a filing with FINRA pursuant to FINRA Rule
5110 as requested by the Buyer. The Parent shall pay all fees and expenses in
connection with satisfying its obligations under this Section 8(q)(ix).

 

(x)       The obligations of the Parent under this Section 8(q), except those
set forth in Section 8(q)(xi) and (xii) shall terminate three months after the
ICA-T Note (and the Parent Note if the shares of Parent Common Stock issuable
upon conversion of the Parent Note constitute Registrable Securities) is no
longer outstanding or the Parent has credited to the Buyer’s account at DTC all
Registrable Securities without registration of such shares on any Registration
Statement; provided that notwithstanding anything to the contrary provided
herein or elsewhere, the Buyer shall in no event be required to deliver any
legal opinion removing any legend on any Registrable Securities, which
obligation to deliver a legal opinion shall be the sole responsibility and
expense of the Parent.

 

(xi)       In addition to and not in limitation of the rights and remedies of an
Indemnitee and the obligations and responsibilities of the Parent and ICA-T set
forth in Section 8(k) hereof or elsewhere, to the fullest extent permitted by
law, the Parent and ICA-T will, and each hereby does, jointly and severally,
indemnify, hold harmless and defend the Buyer and each other holder of
Registrable Securities and each of its directors, officers, shareholders,
members, partners, employees, agents, advisors, representatives (and any other
Person with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) and each Person, if
any, who controls the Buyer within the meaning of the 1933 Act or the 1934 Act
and each of the directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) of such controlling Persons (each, an “Indemnified
Person”), against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Indemnified Person is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Parent files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Parent of the 1933 Act, the 1934 Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement or (iv) any violation of this Agreement (the matters
in the foregoing clauses (i) through (iv) being, collectively, “Violations”).
The Parent and ICA-T shall reimburse the Indemnified Persons, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 8(q)(xi): (i)
shall not apply to a Claim by an Indemnified Person arising out of or based upon
a Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Parent by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Parent pursuant to Section
3(d); and (ii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Parent
and/or ICA-T, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
any of the Registrable Securities by the Buyer pursuant to Section 8(q)(xiii) or
elsewhere.

 



 65 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xii)       To the extent any indemnification by an Indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 8(q)(xi) to the fullest extent permitted by law. In addition, as
otherwise set forth in this Section 8(q)(xi), the mechanics and procedures with
respect to the rights of the Buyer and the obligations of the Parent and ICA-T
under this Section 8(q)(xi) shall be the same as those set forth in Section 8(k)
of this Agreement and the provisions set forth in Section 8(k)(iii) shall apply
to the provisions of this Section 8(q), as applicable.

 

(xiii)       All or any portion of the rights of the Buyer under this Section
8(q) shall be automatically assignable by the Buyer to any transferee or
assignee (as the case may be) of all or any portion of such Buyer’s Registrable
Securities or Notes and/or Parent Warrant if: (i) the Buyer agrees in writing
with such transferee or assignee (as the case may be) to assign all or any
portion of such rights, and a copy of such agreement is furnished to the Parent
within a reasonable time after such transfer or assignment (as the case may be);
(ii) the Parent is, within a reasonable time after such transfer or assignment
(as the case may be), furnished with written notice of (a) the name and address
of such transferee or assignee (as the case may be), and (b) the securities with
respect to which such registration rights are being transferred or assigned (as
the case may be); (iii) immediately following such transfer or assignment (as
the case may be) the further disposition of such securities by such transferee
or assignee (as the case may be) is restricted under the 1933 Act or applicable
state securities laws if so required; (iv) at or before the time the Parent
receives the written notice contemplated by clause (ii) of this sentence such
transferee or assignee (as the case may be) agrees in writing with the Parent to
be bound by all of the provisions contained herein; (v) such transfer or
assignment (as the case may be) shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement and the Notes and
the Parent Warrant; and (vi) such transfer or assignment (as the case may be)
shall have been conducted in accordance with all applicable federal and state
securities laws.

 

(xiv)       Without limiting any other obligation of the Parent under the
Securities Purchase Agreement, the Parent shall use its reasonable best efforts
(I) either to (i) cause all of the Registrable Securities covered by each
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Parent are then listed, if
any, (ii) secure designation and quotation of all of the Registrable Securities
covered by each Registration Statement on an Eligible Market (as defined in the
Securities Purchase Agreement), or (iii) if, despite the Parent’s reasonable
best efforts to satisfy the preceding clauses (i) or (ii) the Parent is
unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting
the generality of the foregoing, to use its best efforts to arrange for at least
two market makers to register with the Financial Industry Regulatory Authority
(“FINRA”) as such with respect to such Registrable Securities, and (II) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Buyer of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, provided this provision “II” shall not
require the Parent to qualify to do business in any jurisdiction where it would
not otherwise be required to qualify but for this provision “II.”

 



 66 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xv)       The Parent shall permit Gusrae Kaplan Nusbaum PLLC, legal counsel for
the Holder (“Legal Counsel”) to review and comment upon (i) each Registration
Statement at least five (5) Business Days prior to its filing with the SEC and
(ii) all amendments and supplements to each Registration Statement (including,
without limitation, the prospectus contained therein) (except for Annual Reports
on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and
any similar or successor reports, collectively, the “Excluded Review Materials”)
within a reasonable number of days prior to their filing with the SEC. The
Parent shall promptly furnish to Legal Counsel, without charge (i) copies of any
correspondence from the SEC or the Staff to the Company or its representatives
relating to each Registration Statement, provided that such correspondence shall
not contain any material, non-public information regarding the Company or any of
its Subsidiaries (as defined in the Securities Purchase Agreement), (ii) after
the same is prepared and filed with the SEC, one (1) copy of each Registration
Statement and any amendment(s) and supplement(s) thereto, including, without
limitation, financial statements and schedules, all documents incorporated
therein by reference, if requested by an Investor, and all exhibits, unless such
materials are publicly available via EDGAR, and (iii) upon the effectiveness of
each Registration Statement, one (1) copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.

 

(r)       The parties agree that the Confession of Judgment relating to each
respective Note shall not be filed unless a default has occurred under such
Note, which default has not been cured pursuant to the terms of such Note. Upon
the occurrence of any default under any of the Notes (which default has not been
cured in accordance with the Notes), each of ICA-T and the Parent hereby consent
to the filing and enforcement by the Buyer of the Confession of Judgment
relating to such Note (or Notes) that are in default.

 

[Signature pages follow]

 

 67 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[ICA-T AND THE PARENT SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Buyer, ICA-T and the Parent have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  PARENT:         ICAGEN, INC.         By: /s/ Richard Cunningham     Name:
Richard Cunningham     Title: Chief Executive Officer         ICA-T:      
ICAGEN-T, INC.         By: /s/ Richard Cunningham     Name: Richard Cunningham  
  Title: Chief Executive Officer

 

[END OF ICA-T AND THE PARENT SIGNATURE PAGE; BUYER SIGNATURE PAGE ON NEXT PAGE]

 

 S-1 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[BUYER SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Buyer and ICA-T have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  BUYER:         GPB DEBT HOLDINGS II, LLC         By: /s/ David Gentile    
Name: David Gentile     Title: Manager

  

[END OF BUYER SIGNATURE PAGE]

 

 S-1 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS

    A.Form of Note

B.Form of Parent Note

C.Form of Parent Warrant

D.Form of Parent Security Agreement

E.Form of ICA-T Security Agreement

F.Form of Parent Guaranty

G.Form of Subsidiary Guaranty

H.Buyer Deed of Trust

I.Organizational Documents of the Parent and ICA-T

(i)By-Laws (with amendments)

(ii)Certificate of Incorporation (amendments)

J.Form of Irrevocable Transfer Agent Instructions

K.Pay-Off Letter

L.[IP Termination Agreement ]

M.Confession of Judgment

 

SCHEDULES

 

Schedule 3(a) – Subsidiaries

Schedule 3(e) – Consents

Schedule 3(h) – Offerings

Schedule 3(k) – Absence of Material Changes

Schedule 3(l) – Undisclosed Events, Liabilities, Developments or Circumstances

Schedule 3(p) – Transaction with Affiliates

Schedule 3(q)(iii) – Certain Shares Information

Schedule 3(q)(iv) – Pre-emptive Rights, Securities, Etc.

Schedule 3(r) – Indebtedness, Etc.

Schedule 3(s) – Litigation, Etc.

Schedule 3(t) – Insurance

Schedule 3(u)(i) – Employee Matters, Etc.

Schedule 3(u)(iii) – Benefit Plans, Etc.

Schedule 3(u)(iv) – Exception to Benefit Plan, Etc.

Schedule 3(u)(vii) – Other exceptions to Benefit Plans

Schedule 3(v)(i) – Real Property, Etc.

Schedule 3(v)(ii) – Fixtures and Equipment

Schedule 3(w)(i) – Enforceability of Intellectual Property

Schedule 3(w)(ii) – List of IP, Etc.

Schedule 3(w)(iii) – Agreements relating to Intellectual Property

Schedule 3(w)(v) – IP Royalty Payments

Schedule 3(w)(v) – Ownership of IP

Schedule 3(w)(vii) – Works

Schedule 3(z)(ii) – Exception to payment of Taxes, Etc.

Schedule 3(z)(iii) – Tax Liens, Etc.

Schedule 3(z)(iv) – Certain Beneficial interests in other Persons

Schedule 3(aa) – Internal Accounting and Disclosure Controls

Schedule 3(jj) – Management Actions

Schedule 3(kk) – Stock option plans, Etc.

Schedule 3(nn) – Other Covered Persons and Related Matters, Remuneration

Schedule 3(rr) – Ranking of Notes

Schedule 3(ss)(i) – Customers

Schedule 3(ss)(ii) – Contracts, etc. with Major Customers

Schedule 3(ss)(iii) – Termination or possible termination of arrangements with
Major Customer

Schedule 3(ww) – Liens

Schedule 3(yy) – Material Contracts

 

 E/S List - 1 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 



Disclosure Schedules

 

to

 

Securities Purchase Agreement

 

Attached to and forming a part of the Securities Purchase Agreement, dated as of
May 15, 2017 (the “Purchase Agreement”), by and among Icagen, Inc. (“Icagen”),
Icagen-T, Inc., a Delaware corporation and a wholly-owned Subsidiary of Icagen
(“ICA-T”) and GPB Debt Holdings II, LLC are the disclosure schedules of Icagen
and ICA-T (collectively, the “Disclosure Schedules”). Capitalized terms used but
not defined in the Disclosure Schedules have the meanings ascribed to such terms
in the Purchase Agreement. The information disclosed in these Disclosure
Schedules is intended to qualify the representations and warranties contained in
the Purchase Agreement and shall not be deemed to expand in any way the scope or
effect of any of such representations and warranties on the part of the party
making such representation or warranty.

 

The inclusion of any item in these Disclosure Schedules (i) does not represent a
determination that such item is material or establish a standard of materiality;
(ii) does not represent a determination that such item did not arise in the
ordinary course of business; (iii) does not represent a determination that the
transactions contemplated by the Purchase Agreement require the consent of third
parties, except as specifically noted; and (iv) shall not constitute, or be
deemed to be, an admission to any third party concerning such item. No
disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement or law shall be construed as an admission or
indication that any such breach or violation actually occurred. The fact that a
matter has been included in these Disclosure Schedules shall not necessarily
mean that such matter must or should have been disclosed in order that the
corresponding representation or warranty be accurate, or is otherwise required
to be disclosed, pursuant to the terms and conditions of the Purchase Agreement.

 

Section headings and numbers used in these Disclosure Schedules refer to the
corresponding sections of the Purchase Agreement, and these and other headings
and numbers are for convenience only and are not to be used to interpret any
provision of the Purchase Agreement or these Disclosure Schedules. Any matters
disclosed in one section of these Disclosure Schedules shall be deemed disclosed
for all purposes in all other sections of these Disclosure Schedules to the
extent that such disclosure is made in such a way as to make its relevance with
respect to any such other section of these Disclosure Schedules reasonably
apparent on its face. These Disclosure Schedules (i) include matters set forth
in documents referenced in these Disclosure Schedules and (ii) do not purport to
disclose any agreements, contracts or instruments that may be entered into
pursuant to the terms of the Purchase Agreement. Furthermore, these Disclosure
Schedules were created for the purpose of disclosure solely to Icagen and not to
any Person that is not party to the Purchase Agreement.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(a)

 

Subsidiaries

 

Icagen-T, Inc. Delaware     Caldera Discovery, Inc. Delaware     XRpro Sciences,
Inc. Delaware     Icagen Corp. Nevada

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(e)

 

Consents

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(g)

 

Placement Agents Fees

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(h)

 

Securities Issuance since December 31, 2015

 

Icagen, Inc

 

1.Options issued on May 19, 2016 to purchase an aggregate of 302,500 shares of
common stock

2.Issuance in June 2016 and July 2016 of (i) notes in the principal amount of
$1,145,000; (ii) investor warrants to purchase 171,750 shares of common stock;
and (iii) placement agent warrants to purchase 28,625 shares of common stock

3.Options issued on July 15, 2016 to purchase 250,000 shares of common stock

4.Options issued on August 22, 2016 to purchase 50,000 shares of common stock

5.Options issued on March 15, 2017, 2016 to purchase 120,000 shares of common
stock

6.Issuance in April 2017 of (i) notes in the principal amount of $1,500,000;
(ii) investor warrants to purchase 225,000 shares of common stock; and (iii)
placement agent warrants to purchase 25,000 shares of common stock

 

Icagen-T

 

Issuance of 100 shares of common stock to Icagen, Inc.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(j)

 

SEC Documents: Financial Statements

 

Potential Contingency-confession of judgement filed by SRN Dentons

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(k)

 

Absence of Certain Changes

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(l)

 

Undisclosed Events, Liabilities, Developments or Circumstances

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(p)

 

Transactions With Affiliates

 

See Schedule 3(h)

 

Timothy Tyson

 

On May 19, 2016, Icagen Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Tyson.

 

On July 6, 2016, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $100,000 to Mr. Tyson in consideration of
$100,000.

 

On July 6, 2016, Icagen, Inc. issued Mr. Tyson five year Warrants to acquire
15,000 shares of common stock exercisable at $3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Tyson ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

On April 13, 2017, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $500,000 to Mr. Tyson in consideration of
$500,000.

 

On April 13, 2017, Icagen, Inc. issued Mr. Tyson five year Warrants to acquire
75,000 shares of common stock exercisable at $3.50 per share. These warrants are
also exchangeable, at the option of the holder, for a like number of warrants
issued to any lender in the next debt financing.

 

Michael Taglich

 

On May 19, 2016, Icagen Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Taglich.

 

On June 30, 2016, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $250,000 to Mr. Taglich in consideration of
$250,000.

 

On June 30, 2016, Icagen, Inc. issued five year Warrants to acquire 37,500
shares of common stock exercisable at $3.50 per share.

 

Icagen Inc., retained Taglich Brothers, Inc. as the exclusive placement agent
for the 2016 Bridge Note Offering. Icagen Inc., agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
($1,145,000) and agreed to reimburse approximately $15,000 in respect of out of
pocket expenses incurred by the placement agent in connection with the Offering.
Icagen Inc., also issued the placement agent the same warrant that the investors
received exercisable for an aggregate amount of 28,625 shares of Common Stock at
an exercise price of $3.50 per share (the “Placement Agent Warrants”).

 

As an employee and Principal of Taglich Brothers Inc., Mr. Taglich was issued
2016 Placement Agent Warrants to purchase 7,820 shares of Common stock at an
exercise price of $3.50 per share.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

On March 15, 2017, Icagen, Inc. issued Mr. Taglich ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

On April 12, 2017, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $500,000 to Mr. Taglich in consideration of
$500,000.

 

On April 12, 2017, Icagen Inc., issued five year Warrants to acquire 75,000
shares of common stock exercisable at $3.50 per share. These warrants are also
exchangeable, at the option of the holder, for a like number of warrants issued
to any lender in the next debt financing.

 

Icagen Inc., retained Taglich Brothers, Inc. as the exclusive placement agent
for the 2017 Bridge Note Offering. Icagen Inc., agreed to pay the placement
agent a six percent (6%) commission from the gross proceeds of the Offering
(excluding $500,000 invested by the Chairman of the Board of Directors, Timothy
Tyson) for a total commission of $60,000. Icagen Inc., also issued the Placement
Agent the same warrant that the investors received exercisable for an aggregate
amount of 25,000 shares of Common Stock at an exercise price of $3.50 per share
(the “2017 Placement Agent Warrants”). The Placement Agent has the right to
exchange the Placement Agent Warrants for a like number of warrants to be issued
to the lender in the next debt financing.

 

As an employee and Principal of Taglich Brothers Inc., Mr. Taglich was issued
2017 Placement Agent Warrants to purchase 7,500 shares of Common stock.

 

Vincent Palmieri

 

On May 19, 2016, Icagen, Inc. issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Palmieri.

 

On June 30, 2016, Icagen, Inc. issued entered into a Securities Purchase
Agreement and issued a secured 8% Bridge Note for $50,000 to Mr. Palmieri in
consideration of $50,000.

 

On June 30, 2016, Icagen, Inc. issued Mr. Palmieri five year Warrants to acquire
7,500 shares of common stock exercisable at $3.50 per share.

 

As an employee of Taglich Brothers Inc., Mr. Palmieri was issued 2016 Placement
Agent warrants to purchase 6,000 shares of Common stock at an exercise price of
$3.50v per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Palmieri ten-year options exercisable
for10,000 shares of common stock at $3.50 per share.

 

As an employee of Taglich Brothers Inc., Mr. Palmieri was issued 2017 Placement
Agent Warrants to purchase 6,000 shares of Common stock at an exercise price of
$3.50 per share.

 

Clive Kabatznik

 

On May 19, 2016, Icagen Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Kabatznik.

 

On June 30, 2016, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $50,000 to Mr. Kabatznik in consideration of
$50,000 in cash.

 

On June 30, 2016, Icagen, Inc. issued Mr. Kabatznik five year Warrants to
acquire 7,500 shares of common stock exercisable at $3.50 per share.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

On March 15, 2017, Icagen, Inc. issued Mr. Kabatznik ten-year options
exercisable for 10,000 shares of common stock at $3.50 per share.

 

Edward Roffman

 

On May 19, 2016, Icagen Inc., issued ten-year options exercisable for 12,500
shares of common stock at $3.50 per share to Mr. Roffman.

 

On June 30, 2016, Icagen Inc., entered into a Securities Purchase Agreement and
issued a secured 8% Bridge Note for $25,000 to Mr. Roffman in consideration of
$25,000.

 

On June 30, 2016, Icagen, Inc. issued Mr. Roffman five year Warrants to acquire
3,750 shares of common stock exercisable at $3.50 per share.

 

On March 15, 2017, Icagen, Inc. issued Mr. Roffman ten-year options exercisable
for 10,000 shares of common stock at $3.50 per share.

 

Douglas Krafte

 

On May 19, 2016, Icagen Inc., issued ten-year options exercisable for 100,000
shares of common stock at $3.50 per common shares to Mr. Krafte.

 

Richard Cunningham

 

On March 15, 2017, Icagen, Inc. issued Mr. Cunningham ten-year options
exercisable for 20,000 shares of common stock at $3.50 per share.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(q)(iii)

 

Valid Issuance; Available Shares; Affiliates

 

(A)Icagen, Inc. -Reserved for Issuance pursuant to options and convertible
Securities:

 

1.Options exercisable for 1,453,291 shares of common stock, of which 730,791
were issued under the 2005 Stock Option Plan and 722,500 were issued under the
2015 Stock Option Plan.

 

2.Warrants exercisable for 2,397,641 shares of common stock.

 

3.No convertible securities in issue.

 

(B)Icagen, Inc. Equity Held by Affiliates:

 

1.Richard Cunningham

 

Options exercisable for 270,000 shares of common stock

 

2.Douglas Krafte

 

Options exercisable for 100,000 shares of common stock

 

3.Mark Korb

 

Options exercisable for 37,500 shares of common stock

 

Indirect holding of 25,000 shares of common stock, via First SA Management

 

4.Timothy Tyson

 

142,856 shares of common stock

 

Warrants exercisable for 125,714 shares of common stock

 

Options exercisable for 98,500 shares of common stock

 

5.Clive Kabatznik

 

Indirect holding of 25,000 shares of common stock via First SA Management

 

Warrants exercisable for 22,500 shares of common stock

 

Option exercisable for 60,000 shares of common stock

 

6.Vincent Palmieri

 

53,308 shares of common stock

 

Warrants exercisable for 162,133 shares of common stock

 

Options exercisable for 32,500 shares of common stock

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.Edward Roffman

 

29,000 shares of common stock

 

Warrants exercisable for 3,750 shares of common stock

 

Options exercisable for 47,500 shares of common stock

 

8.Michael Taglich

 

431,885 shares of common stock, beneficially owned

 

Warrants exercisable for 417,587 shares of common stock, beneficially owned

 

Options exercisable for 32,500 shares of common stock.

 

9.Dr. Benjamin Warner

 

1,497,385 shares of common stock, beneficially owned

 

Options exercisable for 92,500 shares of common stock

 

10.Robert Taglich (10% holder)

 

352,410 shares of common stock, beneficially owned

 

Warrants exercisable for 355,030 shares of common stock, beneficially owned

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(q)(iv)

 

Icagen, Inc.-Existing Securities; Obligations; Transfer Agent

 

 

[*****]

 

The Series A Preferred and Series B Preferred provide for registration rights
however no preferred stock is outstanding

 

The Series A Preferred has a redemption right, however no Series A Preferred
stock is outstanding.

 

The warrants issued in the April 2017 bridge financing provide that they can be
exchanged for warrants issued in the Company’s debt financing.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(r)

 

Indebtedness and Other Contracts

 

Icagen, Inc. has outstanding notes in the principal amount of $1,500,000
outstanding that were issued in April 2017

 

Icagen, Inc. owes American Milling $333,333.34 pursuant to the terms of a
settlement agreement

 

Icagen, Inc. owes SNR Dentons $1,400,000 pursuant to the terms of a settlement
agreement

 

Icagen, Corp. has a Purchase Money lease obligation for Synchropatch Equipment
supplied by Nanio0n Technologies

 

Icagen, Corp. owes deferred purchase consideration due to Pfizer of $10,000,000
in the form of an annual royalty payment payable quarterly commencing on May 31,
2017.

 

Agreements with Material Adverse Effect

 

Icagen-T-MSA and related agreements with Sanofi

 

Icagen, Inc.-MSA and other related agreements with Pfizer

 

Secured Obligations

 

Icagen -T -Deed of Trust and Assignment of Rents in favor of Sanofi US Services
Inc., Deed of Sale and Reverter and UCC-1 for real estate and fixtures located
at 2090 E. Innovation Park drive, Oro Valley, Arizona

 

Icagen-T-Sanofi US Services Inc UCC-1 on assets remaining at the Tucson site
that are owned by Sanofi

 

Icagen, Inc.-MSA and other related agreements with Pfizer

 

Icagen, Inc. -U.S. Bank Equipment Finance UCC-1

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(s)

 

Litigation

 

Icagen Inc., SNR Dentons threatened litigation

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(t)

 

[*****]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(u)(i)

 

[*****]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(u)(iii)

 

[*****]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(u)(iv)

 

Actions, Claims, Audits, Lawsuits or Arbitrations Pending against Benefit Plans

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(u)(vii)

 

Additional Benefits

 

Mark Korb and Ben Warner work less than full time

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(v)(i)

 

Real Property

 

Facility and Real Estate located at 2090 E. Innovation Park Drive, Oro Valley,
Arizona owned by Icagen-T subject to lien

 

The Facility in Tucson is subject to a $5 million lien and certain of the
equipment located on the property is subject to a lien by Sanofi

 

Sublease between Icagen, Inc. and Pfizer with respect to property located at
4222 Emperor Blvd., Durham, NC

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(v)(ii)

 

Fixtures and Equipment

 

Certain Equipment located at 2090 E. Innovation Park drive, Oro Valley, Arizona
owned by Sanofi

 

[*****]

 

Icagen Corp Purchase Money lease obligation for Synchropatch Equipment as
supplied by Nanion Technologies

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(w)(i)

 

Expired or Terminated Intellectual Property

 

Patents due to expire within 5 years:

 

●US 7,858,385

●EP 1525459

●JP 4560403

●SG 109345

●US 9,157,875

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(w)(ii)

 

List of Patents and Trademarks

 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-001  METHOD FOR DETECTING BINDING EVENTS USING MICRO-X-RAY FLUORESCENCE
SPECTROMETRY  United States  09/859,701  2003-0027129  7,858,385  Patented
ICA-002EP  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  Europe  3748920  1525458  1525458  Patented ICA-002BE  FLOW METHOD
AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Belgium 
3748920  1525458  1525458  Patented ICA-002CH  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Switzerland  3748920 
1525458  1525458  Patented ICA-002DE  FLOW METHOD AND APPARATUS FOR SCREENING
CHEMICALS USING MICRO X-RAY FLUORESCENCE  Germany  3748920  1525458  1525458 
Patented ICA-002DK  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING
MICRO X-RAY FLUORESCENCE  Denmark  3748920  1525458  1525458  Patented

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-002ES  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  Spain  3748920  1525458  1525458  Patented ICA-002FI  FLOW METHOD
AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Finland 
3748920  1525458  1525458  Patented ICA-002FR  FLOW METHOD AND APPARATUS FOR
SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  France  3748920  1525458 
1525458  Patented ICA-002GB  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS
USING MICRO X-RAY FLUORESCENCE  United Kingdom  3748920  1525458  1525458 
Patented ICA-002IT  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING
MICRO X-RAY FLUORESCENCE  Italy  3748920  1525458  1525458  Patented ICA-002SE 
FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  Sweden  3748920  1525458  1525458  Patented ICA-002NL  FLOW METHOD
AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE 
Netherlands  3748920  1525458  1525458  Patented ICA-002JP  FLOW METHOD AND
APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE  Japan 
2004-524531  2006-503268  4560403  Patented

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-002SG  FLOW METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY
FLUORESCENCE  Singapore  200500360-3  109345  109345  Patented ICA-002C2  FLOW
METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE 
United States  11/444,660  2007-0003008  7,519,145  Patented ICA-002C3  FLOW
METHOD AND APPARATUS FOR SCREENING CHEMICALS USING MICRO X-RAY FLUORESCENCE 
United States  12/396,592  2009-0175410  7,929,662  Patented ICA-003EP  METHOD
AND APPARATUS FOR DETECTING CHEMICAL BINDING  Europe  4755687.3  1644095 
1644095  Patented ICA-003CH  METHOD AND APPARATUS FOR DETECTING CHEMICAL
BINDING  Switzerland/
Liechtenstein  4755687.3  1644095  1644095  Patented ICA-003DE  METHOD AND
APPARATUS FOR DETECTING CHEMICAL BINDING  Germany  4755687.3  1644095  1644095 
Patented ICA-003FR  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  France 
4755687.3  1644095  1644095  Patented

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-003GB  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  United Kingdom 
4755687.3  1644095  1644095  Patented ICA-003IE  METHOD AND APPARATUS FOR
DETECTING CHEMICAL BINDING  Ireland  4755687.3  1644095  1644095  Patented
ICA-003NL  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  Netherlands 
4755687.3  1644095  1644095  Patented ICA-003JP  METHOD AND APPARATUS FOR
DETECTING CHEMICAL BINDING  Japan  2006-520181  2007527524  4782676  Patented
ICA-003SG  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  Singapore 
2005085584     118682  Patented ICA-003  METHOD AND APPARATUS FOR DETECTING
CHEMICAL BINDING  United States  10/621,825  2005-0011818  6,858,148  Patented
ICA-003C1  METHOD AND APPARATUS FOR DETECTING CHEMICAL BINDING  United States 
10/986,519  2005-0095636  7,241,381  Patented ICA-004  DRUG DEVELOPMENT AND
MANUFACTURING  United States  10/880,388  2004-0235059  9,157,875  Patented
ICA-005EP  X-RAY FLUORESCENCE ANALYSIS METHOD  Europe  7874491.9  2084519 
2084519  Patented ICA-005CH  X-RAY FLUORESCENCE ANALYSIS METHOD  Switzerland/
Liechtenstein  07 874 491.9  2084519  2084519  Patented ICA-005DE  X-RAY
FLUORESCENCE ANALYSIS METHOD  Germany  60 2007 024 468.4  2084519 
608007024468.4  Patented

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-005DK  X-RAY FLUORESCENCE ANALYSIS METHOD  Denmark  07 874 491.9  2084519 
2084519  Patented ICA-005FR1  X-RAY FLUORESCENCE ANALYSIS METHOD  France  07 874
491.9  2084519  2084519  Patented ICA-005GB  X-RAY FLUORESCENCE ANALYSIS METHOD 
United Kingdom  7874491.9  2084519  2084519  Patented ICA-005HK  ADVANCED DRUG
DEVELOPMENT AND MANUFACTURING  Hong Kong (via EP -005EPDV)  13104259.3  1177280 
1177280  Patented ICA-005IE  X-RAY FLUORESCENCE ANALYSIS METHOD  Ireland 
7874491.9  1177280  2084519  Patented ICA-005IT  X-RAY FLUORESCENCE ANALYSIS
METHOD  Italy  7874491.9  1177280  2084519  Patented ICA-005NL  X-RAY
FLUORESCENCE ANALYSIS METHOD  Netherlands  7874491.9  1177280  2084519  Patented
ICA-005SE  X-RAY FLUORESCENCE ANALYSIS METHOD  Sweden  7874491.9  1177280 
2084519  Patented ICA-005EPDV  X-RAY MICROSCOPE  Europe  12164870.3  2511844 
2511844  Patented ICA-005CHDV  X-RAY MICROSCOPE  Switzerland and Lichtenstein 
12164870.3  2511844  2511844  Patented ICA-005DEDV  X-RAY MICROSCOPE  Germany 
12164870.3  2511844  602007042616.2  Patented ICA-005FRDV  X-RAY MICROSCOPE 
France  12164870.3  2511844  2511844  Patented

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-005GBDV  X-RAY MICROSCOPE  United Kingdom  12164870.3  2511844  2511844 
Patented ICA-005HK  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  Hong Kong (via
EP -005EPDV)  2013104259.3  1177280  1177280  Patented ICA-005IEDV  X-RAY
MICROSCOPE  Ireland  12164870.3  2511844  2511844  Patented ICA-005JP  ADVANCED
DRUG DEVELOPMENT AND MANUFACTURING  Japan  2009-532446  2010509566  5143841 
Patented ICA-005JPDV2  ADVANCED DRUG DEVELOPMENT AND MANUFACTURING  Japan 
2014-123249  2014-123249  5913441  Patented ICA-005C1  ADVANCED DRUG DEVELOPMENT
AND MANUFACTURING  United States  14/693,094  2015-0309021  N/A  Pending
ICA-006EP  WELL PLATE  Europe  8798006.6  2183644  2183644  Patented ICA-006BE 
WELL PLATE  Belgium  8798007.6  2183644  2183644  Patented ICA-006CH  WELL
PLATE  Switzerland  8798008.6  2183644  2183644  Patented ICA-006DE  WELL PLATE 
Germany  8798009.6  2183644  602008044640.9  Patented ICA-006DK  WELL PLATE 
Denmark  8798010.6  2183644  2183644  Patented ICA-006ES  WELL PLATE  Spain 
8798011.6  2183644  2183644  Patented ICA-006FI  WELL PLATE  Finland  8798012.6 
2183644  2183644  Patented ICA-006FR  WELL PLATE  France  8798013.6  2183644 
2183644  Patented ICA-006GB  WELL PLATE  United Kingdom  8798014.6  2183644 
2183644  Patented ICA-006IE  WELL PLATE  Ireland  8798015.6  2183644  2183644 
Patented ICA-006IT  WELL PLATE  Italy  8798016.6  2183644  2183644  Patented
ICA-006 NL  WELL PLATE  Netherlands  8798017.6  2183644  2183644  Patented
ICA-006NO  WELL PLATE  Norway  8798018.6  2183644  2183644  Patented ICA-006SE 
WELL PLATE  Sweden  8798019.6  2183644  2183644  Patented ICA-006JP  WELL PLATE 
Japan  2010-521206  2010537171  5628035  Patented

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-006JPDV  WELL PLATE  Japan  2013-117600  2013224946  5755682  Patented
ICA-006JPDV2  WELL PLATE  Japan  2014-202871  2015004692  6076308  Patented
ICA-006  WELL PLATE  United States  12/192,762  2009-0046832  8,238,515 
Patented ICA-006C1  WELL PLATE  United States  13/567,613  2013-0034205 
8,873,707  Patented ICA-006C2  WELL PLATE  United States  14/508,322 
2015-0023467  9,476,846  Patented ICA-006C3  WELL PLATE  United States 
15/273,767  2017-0010228  N/A  Pending ICA-007JP  METHOD AND APPARATUS FOR
MEASURING PROTEIN POST-TRANSLATIONAL MODIFICATION  Japan  2010-5272  2010539944 
5743135  Patented ICA-007JPDV1  METHOD AND APPARATUS FOR MEASURING PROTEIN
POST-TRANSLATIONAL MODIFICATION  Japan  2014-221166  2015033386  N/A  Pending
ICA-007C1/XR7-US2  METHOD AND APPARATUS FOR MEASURING PROTEIN POST-TRANSLATIONAL
MODIFICATION  United States  15/052,914  2016-0201111  N/A  Pending ICA-008CN 
METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  China 
200980125952.3  102083365  ZL 200980125952.3  Patented ICA-008CNDV  METHOD AND
APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  China 
201310298029.8  103411988  2077368  Patented

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-008CNDV2  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS
BARRIERS  China  201510083796.6  N/A  N/A  Pending ICA-008EP  METHOD AND
APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS  Europe  09774467.6 
2306897  N/A  Allowed ICA-008HK  METHOD AND APPARATUS FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS  Hong Kong  11112984.0  1158478  1158478  Patented
ICA-008  METHOD AND APPARATUS FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS
USING X-RAY FLUORESCENCE  United States  12/496,532  2010-0003697  8,431,357 
Patented ICA-008C1  METHOD FOR MEASURING ANALYTE TRANSPORT ACROSS BARRIERS USING
X-RAY FLUORESCENCE USING X-RAY FLUORESCENCE  United States  13/871,697 
2013-0236887  9,063,154  Patented ICA-008C2  METHOD FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE  United States  14/669,923 
2015-0198615  9,506,931  Patented ICA-008C3  METHOD FOR MEASURING ANALYTE
TRANSPORT ACROSS BARRIERS USING X-RAY FLUORESCENCE  United States  15/334,854 
2017-0045530  N/A  Pending ICA-009  METHOD FOR ANALYSIS USING X-RAY
FLUORESCENCE  United States  13/317,341  2012-0093286  9,063,066  Patented
ICA-009C1  METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE  United States 
14/715,206  2015-0276631  9,435,756  Patented

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



Reference  Title  Country  Application No.  Pub. No.  Patent No.  Status
ICA-009C2  METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE  United States 
14/715,218  2015-0276632  9,442,085  Patented ICA-009C3  METHOD FOR ANALYSIS
USING X-RAY FLUORESCENCE  United States  14/715,233  2015-0260664  9,335,284 
Patented ICA-009C4  METHOD FOR ANALYSIS USING X-RAY FLUORESCENCE  United States 
15/227,292  2016-0341678  N/A  Pending ICA-010PC  METHODS AND APPARATUS FOR
MEASURING METALS AND METALLOIDS  International  PCT/US17/28064  N/A  N/A 
Pending

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[ex10i_001.jpg] 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[ex10i_002.jpg] 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

 [ex10i_003.jpg]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(w)(iii)

 

Agreements Relating to Intellectual Property

 

None

 




 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(w)(iv)

 

Payments on Intellectual Property

 

None

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 


Schedule 3(w)(v)

 

Title to Intellectual Property Present or Former Employees

 

None

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 


Schedule 3(w)(vii)

 

Works Created by Employees or Affiliates of the Company

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(z)(ii)

 

Tax Status

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(z)(iii)

 

Tax Liens

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(z)(iv)

 

Material Beneficial Interest

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(aa)

 

Internal Control

 

As disclosed in Icagen, Inc’s Annual Report on Form 10-K for the year ended
December 31, 2016, Icagen, Inc. has a weakness in internal control over
financial reporting and disclosure controls

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(jj)

 

Judgments Against Management

 

None

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(kk)

 

Stock Option Plans

 

The following table sets forth information about the securities of Icagen, Inc.
authorized for issuance under our equity compensation plans for the

 

   Number of securities to be issued upon exercise of outstanding options  
Weighted average exercise price of outstanding options   Number of securities
remaining for future issuance under equity compensation plans  Equity
Compensation plans approved by the stockholders             2005 Stock incentive
plan   730,791   $3.67    -  2015 stock incentive plan   722,500   $3.50  
 77,500                       1,453,291   $3.59    77,500 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(nn)

 

Other Covered Persons and Related Matters

 

Taglich Brothers has been paid commission on prior private placements

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(rr)

 

Ranking of Notes

 

Icagen-T-Sanofi lien on the real estate is a senior lien

 

Icagen, Inc.-Purchase Money lease obligation for Synchropatch equipment is a
prior lien

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(ss)(i)

 

Customers with Gross Sales over $250,000

 

Sanofi

 

Pfizer

 

[*****]

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(ss)(ii)

 

Contracts with Major Customers

 

Sanofi

 

Pfizer

 

[*****]

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 


Schedule 3(ss)(iii)

 

Termination of Agreements

 

The MSA with Sanofi and the MSA with Pfizer have reductions in services to be
provided over time.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(ww)

 

Liens

 

Icagen-T-Deed of Trust and assignment of Rents in favor of Sanofi US Services
Inc., Deed of Sale with Reverter and UCC-1 for real estate located at 2090 E.
Innovation Park drive, Oro Valley, Arizona

 

Icagen, Inc.-U.S. Bank Equipment Finance UCC-1

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3(yy)

 

Material Contracts

 

4.1 Form of Warrant to Purchase Common Stock (Incorporated by reference to the
Registration Statement on Form S-1 filed February 14, 2012, File No. 333-179508)
4.2 Promissory Note, dated September 21, 2006, in the principal amount of
$2,200,000 payable to the Incorporated County of Los Alamos (Incorporated by
reference to the Registration Statement on Form S-1 filed February 14, 2012,
File No. 333-179508) 4.3 Stock Option Plan (Incorporated by reference to the
Registration Statement on Form S-1 filed February 14, 2012, File No. 333-
179508) 4.4 List of Warrant Holders (Incorporated by reference to the
Registration Statement on Form S-1 filed February 14, 2012, File No. 333-179508)
4.5 Form of Bridge Warrant (Incorporated by reference to the Annual report filed
on Form 10-K filed April 1, 2013, File No. 000- 54748) 4.6 Form of Bridge Note
(Incorporated by reference to the Annual report filed on Form 10-K filed April
1, 2013, File No. 000-54748) 4.7 Promissory Note dated May 23, 2012 in the
principal amount of $750,000 payable to Los Alamos National Bank (Incorporated
by reference to the Annual report filed on Form 10-K filed April 1, 2013, File
No. 000-54748) 4.8 Promissory Note dated June 8, 2012 in the principal amount of
$148,500 payable to Los Alamos National Bank (Incorporated by reference to the
Annual report filed on Form 10-K filed April 1, 2013, File No. 000-54748) 4.9
Promissory Note dated May 23, 2011 in the principal amount of $750,000 payable
to Los Alamos National Bank and Commercial Loan Agreement dated May 23, 2011
between Los Alamos National Bank and Caldera Pharmaceuticals, Inc. (Incorporated
by reference to the Annual report filed on Form 10-K filed April 1, 2013, File
No. 000-54748) 4.10 Commercial Loan Agreement dated June 8, 2012 between Los
Alamos National Bank, Caldera Pharmaceuticals, Inc. and XPRO Corp (Incorporated
by reference to the Annual report filed on Form 10-K filed April 1, 2013, File
No. 000-54748) 4.11 Certificate of designations for Series B Preferred Stocks
(Incorporated by reference to Current Report on Form 8-K filed April 29, 2013,
File No. 000-54748) 4.12 Form of Advisor Warrant (Incorporated by reference to
Current Report on Form 8-K filed April 29, 2013) 4.13 Form of Placement Agent
Warrant (Incorporated by reference to Current Report on Form 8-K filed April 29,
2013, File No. 000- 54748) 4.14 Form of Securities Purchase Agreement
(Incorporated by reference to Current Report on Form 8-K filed April 29, 2013,
File No. 000-54748) 4.15 Form of Investor Warrant (Incorporated by reference to
Current Report on Form 8-K filed April 29, 2013) 4.16 Form of Investor Warrant
(Incorporated by reference to Current Report on Form 8-K filed January 7, 2015
File No. 000-54748) 4.17 Form of Placement Agent Warrant (Incorporated by
reference to Current Report on Form 8-K filed January 7, 2015 File No. 000-
54748) 4.18 Form of Bridge Exchange Warrant (Incorporated by reference to the
Current Report on Form 8-K filed on February 3, 2015, File No. 000-54748) 4.19
Form of Series B Exchange Warrant (Incorporated by reference to the Current
Report on Form 8-K filed on February 3, 2015, File No. 000-54748)

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.20 Form of Placement Agent Exchange Warrant (Incorporated by reference to the
Current Report on Form 8-K filed on February 3, 2015, File No. 000-54748) 4.21
Form of Stock Option Agreement 2005 Incentive Stock Plan Warrant (Incorporated
by reference to the Registration Statement on Form S-8 filed on August 17, 2017,
File No. 333-213173) 4.22 Icagen, Inc. Stock Incentive Plan (Incorporated by
reference to Exhibit B to the Preliminary Information Statement on Schedule 14C
filed with the Securities and Exchange Commission on December 24, 2015 and to
the Current Report on Form 8-K filed on December 29, 2015, File No. 000-54748)
4.23 Icagen, Inc. Stock Option Agreement under the 2015 Stock Incentive Plan, as
amended (Incorporated by reference to the Current Report on Form 8-K filed on
December 29, 2015, File No. 000-54748) 4.24 Form of Note issued to Investors
(Incorporated by reference to the Current Report on Form 8-K filed on July 7,
2016, File No. 000-54748) 4.25 Form of Warrant issued to investors (Incorporated
by reference to the Current Report on Form 8-K filed on July 7, 2016, File No.
000-54748) 4.26 Form of note issued to Investors (Incorporated by reference to
the Current Report on Form 8-K filed on April 14, 2017, File No. 000-54748) 4.27
Form of Warrant issued to investors (Incorporated by reference to the Current
Report on Form 8-k filed on April 14, 2017, file No. 000-54748) 10.1 Employment
Agreement with Lori Peterson (nee Court) *(Incorporated by reference to the
Registration Statement on Form S-1 filed February 14, 2012, File No. 333-179508)
10.2 Exclusive Patent License Agreement, dated September 8, 2005, by and between
the Company and The Regents of the University of California *(Incorporated by
reference to the Registration Statement on Form S-1/A filed June 14, 2012, File
No. 333-179508) 10.3 Project Participation Agreement, dated as of September 21,
2006, by and between the Company and the Incorporated County of Los Alamos
(Incorporated by reference to the Registration Statement on Form S-1 filed
February 14, 2012, File No. 333-179508) 10.4 Amendment No. 1 to Participation
Agreement, dated as of February 21, 2007, by and between the Company and the
Incorporated County of Los Alamos (Incorporated by reference to the Registration
Statement on Form S-1 filed February 14, 2012, File No. 333- 179508) 10.5 OEM
Agreement, dated July 5, 2011, by and between the Company and our equipment
supplier (Incorporated by reference to the Registration Statement on Form S-1/A
filed June 8, 2012, File No. 333-179508) 10.6 Assignment of Exclusive License
Agreement by The Regents of the University of California to Los Alamos National
Security, LLC (Incorporated by reference to the Registration Statement on Form
S-1/A filed April 20, 2012, File No. 333-179508) 10.7 Lease Agreement with
Reeves & Associates, LLC in connection with Suite C (Incorporated by reference
to the Registration Statement on Form S-1/A filed April 20, 2012, File No.
333-179508) 10.8 Lease Agreement with Reeves & Associates, LLC in connection
with Suite D (Incorporated by reference to the Registration Statement on Form
S-1/A filed April 20, 2012, File No. 333-179508) 10.9 Extension and Modification
of Lease Agreements (Incorporated by reference to the Registration Statement on
Form S-1/A filed April 20, 2012, File No. 333-179508) 10.10 Contract
2R44AI079935-03 with the National Institutes of Health; to develop
strontium-selective therapies, contract amount: $3,000,000.00, operative from
08/24/2011 - 07/31/2014, $184,954.01. (Incorporated by reference to the
Registration Statement on Form S-1/A filed April 20,2012, File No. 333-179508)
10.11 Contract 1R43GM090387-01 with the National Institutes of Health; to
develop assays for carcinogens, contract amount: $200,000.00, operative from
08/06/2010 - 08/05/2012. (Incorporated by reference to the Registration
Statement on Form S-1/A filed April 20, 2012, File No. 000-54748) 10.12
Employment Agreement with Benjamin Warner dated March 15, 2013* (Incorporated by
reference to the Annual Report on Form 10-K filed April 1, 2013, File No.
000-54748)

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.13 Security Agreement dated June 8, 2012 between Los Alamos National Bank and
XPRO Corp (Incorporated by reference to the Annual Report on Form 10-K filed
April 1, 2013, File No. 000-54748) 10.14 Guaranty dated June 8, 2012 by and
among Los Alamos National Bank, Caldera Pharmaceuticals, Inc., XPRO Corp and
Ellen K. McBee (Incorporated by reference to the Annual Report on Form 10-K
filed April 1, 2013, File No. 000-54748) 10.15 Settlement Agreement and Release
between the Company and Gary Altman dated as of July 30, 2014 (Incorporated by
reference to the Quarterly Report on Form 10-Q for quarter ended June 30, 2014
filed on August 14, 2014, File No. 000-54748) 10.16 Employment Agreement with
Richard Cunningham dated as of November 24, 2014* (Incorporated by reference to
the Current Report on Form 8-K filed on November 17, 2014, File No. 000-54748)
10.17 Securities Purchase Agreement (Incorporated by reference to the Current
Report on Form 8-K filed January 7, 2015, File No. 000- 54748) 10.18 Form of
Series B Preferred Stock Exchange Agreement (Incorporated by reference to the
Current Report on Form 8-K filed on February 3, 2015, File No. 000-54748) 10.19
Form of Bridge Warrant Exchange Agreement (Incorporated by reference to the
Current Report on Form 8-K filed on February 3, 2015, File No. 000-54748) 10.20
Form of Series B Preferred Stock and Warrant Exchange Agreement (Incorporated by
reference to the Current Report on Form 8-K filed on February 3, 2015, File No.
000-54748) 10.21 The Placement Agent Exchange Agreement (Incorporated by
reference to the Current Report on Form 8-K filed on February 3, 2015, File No.
000-54748) 10.22 Asset Purchase Agreement and Collaboration Agreement dated as
of June 26, 2015 between XRpro Sciences, Inc. and Icagen, Inc. (2) (Incorporated
by reference to the Current Report on Form 8-K filed on July 2, 2015, File No.
000-54748) 10.23 Master Service Agreement dated as of June 26, 2015 between
XRpro Sciences and Icagen, Inc. (2)(3) (Incorporated by reference to the Current
Report on Form 8-K filed on July 2, 2015, File No. 000-54748) 10.24 Mutual
Release and Settlement Agreement (Incorporated by reference to the Current
Report on Form 8-K filed October 2, 2015, File No. 000-54748) 10.25 Master
Services Agreement between Icagen-T, Inc. and Sanofi US Services Inc.
(Incorporated by reference to the Current Report on Form 8-K filed July 19, 2016
File No. 000-54748) 10.26 Deed of Trust dated July 15, 2016 (Incorporated by
reference to the Current Report on Form 8-K filed July 19, 2016 File No.
000-54748) 10.27 Deed of Sale dated July 15, 2016 (Incorporated by reference to
the Current Report on Form 8-K filed July 19, 2016 File No. 000-54748) 10.28
Amendment to Asset Purchase and Collaboration Agreement between Icagen, Inc.
Pfizer (Incorporated by reference to the Current Report on Form 8-K filed July
19, 2016 File No. 000-54748) 10.29 Form of Securities Purchase Agreement between
Icagen, Inc. and investors (Incorporated by reference to the Current Report on
Form 8-K filed July 7, 2016 File No. 000-54748) 10.30 Form of Security and
Pledge Agreement between Icagen, Inc and investors (Incorporated by reference to
the Current Report on Form 8-K filed July 7, 2016 File No. 000-54748) 10.31 Form
of Securities Purchase Agreement between Icagen, Inc., and investors
(Incorporated by reference to the Current Report on Form 8-K filed on April 14,
2017, File No. 000-54748) 10.32 Form of Security and Pledge Agreement between
Icagen, Inc., and Investors (Incorporated by reference to the Current Report on
Form 8-K filed on April 14, 2017, File No. 000-54748)

 

 